 

Exhibit 10.23

 

 

 

 

 

MELLON 401(k)

 

RETIREMENT SAVINGS PLAN

 

 

 

Amended and Restated

 

Effective as of January 1, 1998

 

 

 

[ Originally Effective As of January 1, 1987 ]

 

Incorporating the Following Amendments:

 

1) First (Qualification) Amendment, effective January 1, 1998

 

2) Second Amendment, effective April 5, 1999

 

3) Third Amendment effective January 1, 1997 (and various other dates)

 

4) Fourth Amendment effective January 1, 2002

 

5) Fifth Amendment effective July 1, 2002

 

6) Sixth Amendment effective January 1, 2002 (and various other dates)

 



--------------------------------------------------------------------------------

 

Table of Contents

 

 

         

Page

--------------------------------------------------------------------------------

ARTICLE I

  

DEFINITIONS

  

3

ARTICLE II

  

PARTICIPATION

  

17

ARTICLE III

  

CONTRIBUTIONS

  

20

ARTICLE IV

  

INVESTMENT AND VALUATION OF ACCOUNTS

  

30

ARTICLE V

  

VOTING

  

42

ARTICLE VI

  

LOANS

  

45

ARTICLE VII

  

BENEFITS

  

52

ARTICLE VIII

  

ADMINISTRATION

  

57

ARTICLE IX

  

TRUST AND TRUSTEE

  

68

ARTICLE X

  

AMENDMENT, TERMINATION, AND MERGER

  

69

ARTICLE XI

  

DISTRIBUTION AND ACCRUAL REQUIREMENTS IMPOSED BY THE CODE

  

72

ARTICLE XII

  

MISCELLANEOUS

  

89

ARTICLE XII-A

  

EMPLOYEE STOCK OWNERSHIP PLAN

  

93

ARTICLE XIII

  

EXECUTION

  

95

APPENDIX A

  

PROVISIONS CONCERNING FORMER PARTICIPANTS IN THE DREYFUS CORPORATION RETIREMENT
PROFIT SHARING PLAN

  

A-1

APPENDIX B

  

PROVISIONS CONCERNING FORMER PARTICIPANTS IN THE BOSTON COMPANY, INC. EMPLOYEE
SAVINGS PLAN

  

B-1

APPENDIX C

  

PROVISIONS CONCERNING FORMER PARTICIPANTS IN THE EMPLOYEE SAVINGS AND PROFIT
SHARING PLAN OF UNITED NATIONAL BANK

  

C-1

 



--------------------------------------------------------------------------------

Detailed Table of Contents

 

Article

--------------------------------------------------------------------------------

  

Title

--------------------------------------------------------------------------------

  

Page

--------------------------------------------------------------------------------

ARTICLE I

  

DEFINITIONS

  

3

1.1  

  

Account

  

3

1.2  

  

Account Balance

  

3

1.3  

  

Accrued Benefit

  

3

1.4  

  

Appropriate Form

  

3

1.5  

  

Assigned Loan

  

4

1.6  

  

Basic Contract Contribution

  

4

1.7  

  

Beneficiary

  

4

1.8  

  

Benefit Commencement Date

  

4

1.9  

  

BIC

  

4

1.10

  

Board

  

4

1.11

  

CBC

  

4

1.12

  

Code

  

5

1.13

  

Contract Contributions

  

5

1.14

  

Contract Contribution Account

  

5

1.15

  

Controlled Group

  

5

1.16

  

Corporation

  

5

1.17

  

Discretionary Contribution

  

5

1.18

  

Discretionary Contribution Account

  

5

1.19

  

Effective Date

  

5

1.20

  

Eligible Compensation

  

5

1.21

  

Eligible Employee

  

7

1.22

  

Employee

  

7

1.23

  

Employer

  

8

1.24

  

Employment Commencement Date

  

8

1.25

  

Entry Date

  

8

1.26

  

ERISA

  

8

1.27

  

Highly Compensated Employee

  

8

1.28

  

Hour of Service

  

10

1.29

  

Inactive Participant

  

10

1.30

  

Investment Funds

  

10

1.31

  

IRS

  

10

1.32

  

Matching Contribution

  

10

1.33

  

Matching Contribution Account

  

10

1.34

  

Mellon Stock

  

10

1.35

  

Non-Highly Compensated Employee

  

11

1.36

  

Normal Retirement Age

  

11

1.37

  

Participant

  

11

1.38

  

Plan

  

11

1.39

  

Plan Year

  

11

1.40

  

Prior Plan

  

11

1.41

  

Related and Affiliated Entities

  

11

1.42

  

Rollover Contributions

  

11

1.43

  

Rollover Contributions Account

  

11

1.44

  

Service

  

11

1.45

  

Spousal Consent

  

14

1.46

  

Spouse

  

14



--------------------------------------------------------------------------------

1.47

  

Total and Permanent Disability

  

14

1.48

  

Transferee Participant

  

15

1.49

  

Transferred Amounts

  

15

1.50

  

Transferred Amounts Account

  

15

1.51

  

Triggering Event

  

15

1.52

  

Trust

  

15

1.53

  

Trust Agreement

  

15

1.54

  

Trustee

  

15

1.55

  

Valuation Date

  

16

ARTICLE II

  

PARTICIPATION

  

17

2.1  

  

Eligibility for Participation

  

17

2.2  

  

Termination of Active Participation

  

18

2.3  

  

Transfer Resulting in Again Becoming an Employee

  

19

ARTICLE III

  

CONTRIBUTIONS

  

20

3.1  

  

Employer Contributions

  

20

3.2  

  

Employer Contract Contributions from Salary Reduction

  

20

3.3  

  

Employer Matching Contributions

  

22

3.4  

  

Participant's Account

  

23

3.5  

  

Diversion of Plan Assets; Mistaken Contributions

  

24

3.6  

  

Transferred Amounts

  

24

3.7  

  

Employer Discretionary Contributions

  

25

3.8  

  

Rollover Contributions

  

26

3.9  

  

Applicable Minimum Employer Contributions

  

27

ARTICLE IV

  

INVESTMENT AND VALUATION OF ACCOUNTS

  

30

4.1  

  

Investment Options

  

30

4.2  

  

Employer Stock Fund

  

32

4.3  

  

Investment Elections

  

33

4.4  

  

Limitations on Investments

  

38

4.5  

  

Prohibited Transactions

  

38

4.6  

  

Valuation of Investment Funds

  

39

4.7  

  

Valuation and Adjustment of Accounts

  

39

4.8  

  

Participant's Risk

  

41

4.9  

  

Annual Statements

  

41

4.10

  

Interim Investments

  

41

ARTICLE V

  

VOTING

  

42

5.1    

  

Right to Vote

  

42

5.2    

  

Voting

  

42

ARTICLE VI

  

LOANS

  

45

6.1    

  

Establishment of Loan Rules

  

45

6.2    

  

General Limitations

  

45

6.3    

  

Specific Limitations

  

48

6.4    

  

Consequences of Default

  

50

6.5    

  

Death

  

51

ARTICLE VII

  

BENEFITS

  

52

7.1  

  

Events of Distribution

  

52

7.2  

  

Distribution

  

52

7.3  

  

Method of Payment

  

53

7.4  

  

Medium of Payment

  

55



--------------------------------------------------------------------------------

7.5  

  

Facility of Payment

  

56

ARTICLE VIII

  

ADMINISTRATION

  

57

8.1  

  

Named Fiduciaries; Administrator

  

57

8.2  

  

Allocations and Delegations of Fiduciary Responsibility

  

57

8.3  

  

Powers and Duties

  

59

8.4  

  

Discharge of Duties

  

61

8.5  

  

Procedures

  

61

8.6  

  

Establishment of Rules

  

61

8.7  

  

Limitation of Liability

  

61

8.8  

  

Compensation and Insurance

  

62

8.9  

  

Removal and Resignation

  

62

8.10

  

Claims Procedure

  

62

8.11

  

Coordination Between the CBC and the BIC

  

65

ARTICLE IX

  

TRUST AND TRUSTEE

  

68

9.1  

  

Trust

  

68

9.2  

  

Removal or Resignation

  

68

ARTICLE X

  

AMENDMENT, TERMINATION, AND MERGER

  

69

10.1  

  

Amendment

  

69

10.2  

  

Failure to Qualify

  

69

10.3  

  

Discontinuance of Contributions and Termination of the Plan

  

69

10.4  

  

Vesting and Distribution Upon Termination by the Corporation

  

70

10.5  

  

Merger

  

71

ARTICLE XI

  

DISTRIBUTION AND ACCRUAL REQUIREMENTS IMPOSED BY THE CODE

  

72

11.1  

  

Additional Limitation on Contributions

  

72

11.2  

  

Definitions and Rules

  

72

11.3  

  

Actual Deferral Percentage Test

  

74

11.4  

  

Actual Contribution Percentage Test

  

75

11.5  

  

Multiple Use Limitation Test

  

76

11.6  

  

Order of Testing

  

76

11.7  

  

Mid-Year Discretionary Remedial Procedure to Prevent Excess Contract
Contribution or Matching Contribution Amounts and Excess Deferral or
Contribution Percentages

  

76

11.8  

  

Year-End Correction of Excess Contract Contribution Amounts, Excess Deferral
Percentages and Excess Contribution Percentages

  

76

11.9  

  

Maximum Contributions

  

80

11.10

  

Mandatory Distributions Required by Law

  

82

11.11

  

Top-Heavy Provisions

  

84

11.12

  

Definitions

  

85

ARTICLE XII

  

MISCELLANEOUS

  

89

12.1  

  

Participant's Rights

  

89

12.2  

  

Spendthrift Clause

  

89

12.3  

  

Unclaimed Amounts

  

90

12.4  

  

Judicial or Administrative Proceedings

  

90

12.5  

  

Power to Interplead

  

91

12.6  

  

Limitation of Benefit

  

91

12.7  

  

Construction of Plan

  

91

12.8  

  

Plan Expenses

  

91



--------------------------------------------------------------------------------

12.9  

  

Liability of Officers and Directors

  

91

12.10

  

Rights of Reemployed Veterans

  

92

ARTICLE XII-A

  

EMPLOYEE STOCK OWNERSHIP PLAN

  

93

12.1A

  

Establishment of ESOP

  

93

12.2A

  

ESOP Requirements

  

93

12.3A

  

Vesting

  

94

12.4A

  

Payment of Dividends

  

94

ARTICLE XIII

  

EXECUTION

  

95

APPENDIX A

  

PROVISIONS CONCERNING FORMER PARTICIPANTS IN THE DREYFUS CORPORATION RETIREMENT
PROFIT SHARING PLAN

  

A-1

APPENDIX B

  

PROVISIONS CONCERNING FORMER PARTICIPANTS IN THE BOSTON COMPANY, INC. EMPLOYEE
SAVINGS PLAN

  

B-1

APPENDIX C

  

PROVISIONS CONCERNING FORMER PARTICIPANTS IN THE EMPLOYEE SAVINGS AND PROFIT
SHARING PLAN OF UNITED NATIONAL BANK

  

C-1



--------------------------------------------------------------------------------

MELLON 401(k)

 

RETIREMENT SAVINGS PLAN

 

THIS RETIREMENT SAVINGS PLAN was originally authorized on the 20th day of
October, 1987, by a resolution of the Board of Directors of MELLON FINANCIAL
CORPORATION (known prior to October 18, 1999 as “Mellon Bank Corporation”), a
Pennsylvania corporation with its principal office in Pittsburgh, Pennsylvania,
and was originally effective on the 1st day of January, 1987.

 

W I T N E S S E T H :

 

WHEREAS, the Corporation established a savings plan for the benefit of eligible
employees as set forth herein, effective as of January 1, 1987 and known as the
Mellon Bank Corporation Retirement Savings Plan; and

 

WHEREAS, the Plan is intended to constitute a qualified profit sharing plan with
a cash or deferred arrangement under Sections 401(a) and 401(k) of the Internal
Revenue Code of 1986, as amended, and the Trust which forms a part hereof is
intended to be tax-exempt under Code Section 501(a) and to constitute the sole
source of benefits for Participants and their Beneficiaries; and

 

WHEREAS, a favorable determination letter was received from the Internal Revenue
Service with respect to the Plan as originally adopted; and

 

WHEREAS, the Plan was last amended and restated effective January 1, 1989 to
comply with the requirements of the Omnibus Budget Reconciliation Act of 1987,
the Technical and Miscellaneous Revenue Act of 1988, the Revenue Reconciliation
Act of 1989, and the Omnibus Budget Reconciliation Act of 1990; and

 

WHEREAS, the Corporation desires to amend and restate the Plan to provide for
daily valuation of Participants’ Accounts, to rename the Plan the “Mellon 401(k)
Retirement Savings Plan”, to provide for paperless administration of the Plan,
and to reflect amendments to the Plan subsequent to its amendment and
restatement; and

 

WHEREAS, the Plan as amended and restated herein is intended only to apply to
employees whose employment terminates on or after January 1, 1998, and the
rights of employees whose employment terminated before that date continue to be
determined under the



--------------------------------------------------------------------------------

 

terms and conditions of the Plan as in effect at the time of such termination,
unless expressly provided otherwise herein;

 

NOW, THEREFORE, in order to accomplish the aforementioned intentions and
intending to be legally bound, the Corporation, as sponsor, hereby amends and
restates the Plan, effective as of January 1, 1998, as set forth hereinafter.

 

 

-2-



--------------------------------------------------------------------------------

 

ARTICLE I

 

DEFINITIONS

 

The following words and phrases as used herein shall have the following meanings
unless a different meaning is clearly required or indicated by the context:

 

1.1 “Account” means the account established and maintained by the CBC in the
name of each Participant on the books and records of the Plan to which all
allocations under the Plan applicable to the rights of the Participant are made
and which holds the Participant’s interest in each Investment Fund. Such Account
shall be subdivided into a Contract Contribution Account, a Matching
Contribution Account, a Discretionary Contribution Account, and such other
subaccounts as the CBC deems necessary or appropriate. Effective as of January
1, 2002, each subaccount, other than the Contract Contribution Account, that is
established and maintained on behalf of each Participant shall be subdivided
further into an “ESOP Account”, as defined in Section 12.1A, and a “Non-ESOP
Account” which shall consist of the portion of such subaccount that is not
invested in the Employer Stock Fund.

 

1.2 “Account Balance” means the Participant’s Accrued Benefit plus the
Participant’s proportionate interest in Plan assets, if any, attributable to his
Transferred Amounts Account and/or Rollover Contributions Account.

 

1.3 “Accrued Benefit” means the Participant’s proportionate interest in the Plan
assets, attributable to Contract Contributions, Matching Contributions and
Discretionary Contributions to this Plan, held by the Trustee as determined in
relation to the interests of all other Participants in the Plan. The particular
dollar value of such Participant’s proportionate interest as of any time of
reference shall not be deemed to represent the Participant’s Accrued Benefit.
Any amounts credited to a Participant’s Transferred Amounts Account established
pursuant to Section 3.6, and/or any amounts credited to a Participant’s Rollover
Contributions Account established pursuant to Section 3.8, and the value of such
amounts as of any time of reference thereafter, shall not be deemed part of the
Accrued Benefit.

 

1.4 “Appropriate Form” means the form provided or prescribed by the CBC, the BIC
or their delegates for a particular purpose hereunder. To the extent relevant,
“Appropriate Form” shall also include those processes and procedures prescribed
by the CBC or the BIC for making elections and inquiries under the Plan through
the use of telephones, computers or other “paperless” means.

 

-3-



--------------------------------------------------------------------------------

1.5 “Assigned Loan” means a loan made to a Transferee Participant by a Prior
Plan represented by a promissory note or other evidence of indebtedness and any
and all security for such loan which was transferred directly to the Trustee of
this Plan by the trustee of such other Prior Plan as part of the transfer of
such Prior Plan’s assets.

 

1.6 “Basic Contract Contribution” means that portion of any Contract
Contribution, including any Catch-Up Contribution made in accordance with
Section 3.2(g), attributable to salary reductions of six percent (6%), or less,
of Eligible Compensation.

 

1.7 “Beneficiary” means the person (or class of persons), legal or natural,
designated by the Participant, in writing on the Appropriate Form prior to his
death, to receive benefits payable in the event of a Participant’s death prior
to his Benefit Commencement Date. If the Participant has a Spouse on the date of
his death, the Participant’s Spouse shall be the Participant’s automatically
designated Beneficiary, unless the Participant shall have: (a) designated in
writing a non-spouse Beneficiary, and (b) received Spousal Consent to such
designation.

 

A Participant may from time to time, and at any time prior to death or
distribution of the Account Balance hereunder, change the designation of
Beneficiary, subject to the rules regarding Spousal Consent. All Beneficiary
designations shall be held on file by the CBC and shall remain binding until
changed by the Participant in accordance with this Section. In the event that
there exists no valid Beneficiary designation (including an automatic spousal
designation) on the date of the Participant’s death, any benefits payable
hereunder which arise by reason of the Participant’s death shall be paid to the
beneficiary named under any Employer-sponsored group life insurance program and,
if none, to the estate of the Participant.

 

1.8 “Benefit Commencement Date” means the first day on which all events have
occurred which entitle the Participant to distribution of his Account Balance
under the Plan.

 

1.9 “BIC” means the Benefits Investment Committee of the Corporation as it may
from time to time be constituted and its duly appointed delegate.

 

1.10 “Board” means the Board of Directors of the Corporation (or its delegate)
as from time to time constituted and its duly appointed delegate.

 

1.11 “CBC” means the Corporate Benefits Committee of the Corporation, as it may
from time to time be constituted and its duly appointed delegate.

 

-4-



--------------------------------------------------------------------------------

1.12 “Code” means the Internal Revenue Code of 1986, as amended.

 

1.13 “Contract Contributions” mean those contributions made by an Employer in
consideration of an Employee agreeing to take a percentage reduction in Eligible
Compensation pursuant to the agreement between the Employer and the Employee
evidenced by the Appropriate Form. Contract Contributions shall cease after the
termination of a Participant’s agreement to take a reduction in Eligible
Compensation as evidenced by the Appropriate Form.

 

1.14 “Contract Contribution Account” means the account established, where
necessary under Section 3.2, to reflect that portion of the Trust which is
attributable to Contract Contributions made on behalf of such Participant.

 

1.15 “Controlled Group” means the Corporation and any subsidiary or affiliate
which is a member of a controlled group of corporations, a group of trades or
businesses under common control, or an affiliated service group (as defined in
Code Sections 414(b), (c), and (m), respectively), or which must be aggregated
pursuant to Code Section 414(o) and the regulations thereunder, except that for
purposes of Section 11.9, the modification provided for in Section 415(h) of the
Code shall be taken into account.

 

1.16 “Corporation” means Mellon Financial Corporation (known prior to October
18, 1999 as “Mellon Bank Corporation”), a Pennsylvania corporation.

 

1.17 “Discretionary Contribution” means a contribution made by the Employer
pursuant to Section 3.7.

 

1.18 “Discretionary Contribution Account” means the account established, where
necessary under Section 3.7, to reflect that portion of the Trust which is
attributable to Discretionary Contributions made on behalf of such Participant.

 

1.19 “Effective Date” means the effective date of this Plan as amended and
restated; namely, January 1, 1998.

 

1.20 “Eligible Compensation”, except as limited below, means the base pay, base
salary, or other base method of compensation or pay established by an Employer
for the services of an Employee and reported as income on the Employee’s IRS
Form W-2 (determined, however, on a payroll period basis), increased by any
reductions attributable to Contract Contributions and, effective as of June 1,
1999, any reductions attributable to a

 

-5-



--------------------------------------------------------------------------------

 

qualified transportation benefit program under Code Section 132(f), but
excluding reductions attributable to elective contributions to a “cafeteria
plan” as described in Code Section 125 and applicable regulations, and also
excluding all other forms of compensation, such exclusion to include, by way of
illustration and not limitation: commissions (except as otherwise provided below
with respect to individuals with no base method of compensation); bonuses in all
forms; reductions in salary made under the terms and conditions of any welfare
benefit plan of which the Employer is the sponsor; payments in lieu of vacation;
all non-regular payments; payments to health, retirement, unemployment, death,
disability, or any other similar plan generally classified as a welfare or
pension plan; any special purpose payments such as car or expense allowances,
moving expenses, or educational payments; and any other payments held to be
non-basic under uniform rules of the Plan administrator. Eligible Compensation
shall not include deferrals to any executive deferred compensation plan and
shall not include amounts received from any executive deferred compensation
plan. Eligible Compensation shall be determined by the Employer.

 

Effective for Plan Years commencing on and after January 1, 1991, the term
“Eligible Compensation” for any Plan Year means, for any group of employees who
are in the same job classification and who receive no base pay, base salary, or
other base method of compensation or pay for services, the control point of the
applicable salary grade for such job classification for such Plan Year as
determined under the Employer’s salary administration policy (determined,
however, on a payroll period basis), but without regard to any adjustments to
compensation as specified in the preceding paragraph.

 

Notwithstanding the foregoing, Eligible Compensation in excess of $200,000 shall
be disregarded; provided, however, that “$150,000” shall be substituted for
“$200,000” effective for Plan Years beginning after December 31, 1993, and
further provided that any dollar limitation shall be automatically adjusted
annually (if necessary) in accordance with Code Section 401(a)(17) and the
regulations thereunder (the “Compensation Limitation”). Pursuant to the
adjustments described in the preceding sentence, the Compensation Limitation for
Plan Years beginning on or after January 1, 2002 shall be $200,000.

 

Effective for Plan Years beginning before January 1, 1997, for purposes of this
Compensation Limitation, in determining the Eligible Compensation of a Highly
Compensated Employee who is a 5% owner or one of the ten (10) most Highly
Compensated Employees, the family aggregation rules of Code Section 414(q)(6)
shall apply, and the Highly Compensated Employee’s family shall be treated as
one Employee with one Eligible Compensation, except that in applying such rules,
the term “family” shall include only the Spouse and any lineal

 

-6-



--------------------------------------------------------------------------------

 

descendants of the Participant who have not attained age nineteen (19) before
the close of the Plan Year. If as a result of the application of such family
aggregation rules, the Compensation Limitation is exceeded, then such
Compensation Limitation shall be prorated among the affected Participants in
proportion to each such Participant’s Eligible Compensation as determined under
this Section prior to the application of the Compensation Limitation.

 

1.21 “Eligible Employee” means an Employee who is eligible to become a
Participant under Article II, regardless of whether such Employee has elected to
participate.

 

1.22 “Employee” means each common law employee of an Employer who (i) performs
services as a “salaried” employee, (ii) serves in a position which is not
covered by a collective bargaining agreement, except where an applicable
collective bargaining agreement provides for his participation in the Plan,
(iii) who is either a citizen of, or domiciled in, the United States, and (iv)
as an employee, receives income which is taxable in the United States. It is
expressly intended that any person who is not carried on an Employer’s payroll
records as a common law employee is to be excluded from the definition of
Employee regardless of whether such person’s employment status is
recharacterized by any court or government agency. When the first letter of the
word “employee” is not capitalized, employee shall mean a common law employee of
any member of the Controlled Group.

 

“Employee” shall include leased employees within the meaning of Code Section
414(n)(2), but only to the extent required by Code Section 414(n).
Notwithstanding the foregoing, if such leased employees constitute less than
twenty percent (20%) of the Employer’s nonhighly compensated work force within
the meaning of Code Section 414(n)(5)(C)(ii), the term “Employee” shall not
include those leased employees covered by a plan described in Code Section
414(n)(5)(B). Anything in this definition to the contrary notwithstanding, no
leased employee shall be eligible to participate in this Plan in any manner
whatsoever unless the Board otherwise authorizes such participation.

 

For purposes of this Section, a “leased employee” (as defined in Code Section
414(n)(2) shall mean any person who pursuant to an agreement between an Employer
and any other person (leasing organization) has performed services for the
Employer (or any related person determined in accordance with Code Section
414(n)(6)), on a substantially full-time basis for a period of at least one (1)
year, and such services are performed under the primary direction and control of
the recipient of such services.

 

-7-



--------------------------------------------------------------------------------

1.23 “Employer” means the Corporation, any successors in interest thereto, and
any other Related and Affiliated Entities described in Section 1.41.

 

1.24 “Employment Commencement Date” means the date on which an Employee first
performs an Hour of Service. Should an Employee have suffered a Break in Service
as defined in Section 1.44 (e), “Employment Commencement Date” shall mean the
most recent date after such Break in Service that the Employee first performs an
Hour of Service.

 

1.25 “Entry Date” means the first day of any payroll period.

 

1.26 “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended.

 

1.27 “Highly Compensated Employee” shall mean:

 

(a) Effective for Plan Years beginning on and after January 1, 1997, (i) an
employee who was a five percent (5%) owner (as defined in Code Section 416(i)(1)
of a member of the Controlled Group at any time during the Determination Year or
Look-Back Year; or (ii) received compensation from the Controlled Group during
the Look-Back Year in excess of $80,000 (as adjusted pursuant to Code Section
414(q)).

 

(b) Plan Years Before January 1, 1997. Effective for Plan Years beginning before
January 1, 1997, “Highly Compensated Employee” shall mean any employee who
performs service for a member of the Controlled Group during the Determination
Year and who, during the Look-Back Year:

 

(i) received compensation from the Controlled Group in excess of $75,000 (as
adjusted pursuant to Code Section 414(q)(1));

 

(ii) received compensation from the Controlled Group in excess of $50,000 (as
adjusted pursuant to Code Section 414(q)(1)) and was a member of the top-paid
group for such year (within the meaning of Code Section 414(q)(1)); or

 

(iii) was an officer of a member of the Controlled Group and received
compensation during such year that is greater than fifty percent (50%) of the
dollar limitation in effect under Code Section 415(b)(1)(A). The term “Highly
Compensated Employee” also includes:

 

-8-



--------------------------------------------------------------------------------

(A) employees who are described in the preceding sentence if the term
“Determination Year” is substituted for the term “Look-Back Year” and if the
employee is one of the one hundred (100) employees who received the most
compensation from the Controlled Group during the Determination Year; and

 

(B) employees who are five percent (5%) owners of their Employer or of a member
of the Controlled Group at any time during the Look-Back Year or Determination
Year.

 

If no officer has satisfied the compensation requirement of (b)(iii) above
during either a Determination Year or a Look-Back Year, the highest-paid officer
for such year shall be treated as a Highly Compensated Employee.

 

For this purpose, the “Determination Year” shall be the Plan Year. The
“Look-Back Year” shall be the twelve (12)-month period immediately preceding the
Determination Year.

 

The determination of who is a Highly Compensated Employee, including the
determination of the number and identity of employees in the top-paid group, the
top one hundred (100) employees, the number of employees treated as officers,
and the total compensation that is considered, will be made in accordance with
Code Section 414(q) and the regulations thereunder.

 

To the extent required by applicable law, “Highly Compensated Employee” shall
also include a highly compensated former employee, who is any employee who
separated from service (or was deemed to have separated) prior to the
Determination Year, performs no service for any member of the Controlled Group
during the Determination Year, and was an active Highly Compensated Employee for
either his separation year or any Determination Year ending on or after such
employee’s fifty-fifth (55th) birthday.

 

(c) Special Family Aggregation Rule in Effect for Plan Years Before 1997.
Effective for Plan Years ending on or before December 31, 1996, if an employee
is, during a Determination Year or Look-Back Year, a Family Member of either (i)
a five percent (5%) owner who is an active or former employee, or (ii) a Highly
Compensated Employee who is one of the ten (10) most Highly Compensated
Employees ranked on the basis of compensation paid by the Controlled Group
during such year, then the Family Member and five percent (5%) owner or top-ten
Highly Compensated Employee shall be treated as a single employee receiving
compensation and Plan contributions or benefits equal to the sum of such
compensation and

 

-9-



--------------------------------------------------------------------------------

 

contributions or benefits of the Family Member and five percent (5%) owner or
top-ten Highly Compensated Employee. “Family Member” means, with respect to any
employee, such employee’s Spouse, the employee’s lineal ascendants and
descendants, and the Spouses of such lineal ascendants and descendants.

 

1.28 “Hour of Service” means each hour for which an employee is paid, or
entitled to payment, by any member of the Controlled Group for the performance
of duties or service for the Controlled Group. Unless previously credited, Hours
of Service shall include hours for which back pay, irrespective of mitigation of
damages, is either awarded or agreed to by a member of the Controlled Group. An
Hour of Service shall be computed and credited in a manner consistent with
regulation subsections 2530.200b-2(b), (c), and (d) issued by the Secretary of
Labor.

 

1.29 “Inactive Participant” means an individual who is an employee (who is no
longer an “Employee” as hereinabove defined) or former employee (who has elected
to defer receipt of his Account Balance pursuant to Section 7.2) who has a
non-forfeitable right to an Account Balance under the terms of the Plan. An
Inactive Participant shall be treated in all respects as a Participant in the
Plan, except that: (a) they shall be ineligible to receive an allocation of any
contributions made under Article III other than Rollover Contributions to the
extent permitted by Section 3.8 and (b) former employees other than those on
Long Term Disability shall be ineligible to receive a loan under Article VI.

 

1.30 “Investment Funds” means the separate investment options in which
Participants’ Accounts are invested in accordance with Article IV.

 

1.31 “IRS” means the United States Internal Revenue Service.

 

1.32 “Matching Contribution” means a contribution made by the Employer pursuant
to Section 3.3.

 

1.33 “Matching Contribution Account” means the account established, where
necessary under Section 3.3, to reflect that portion of the Trust which is
attributable to Matching Contributions made on behalf of such Participant.

 

1.34 “Mellon Stock” means the common stock of the Corporation, par value $.50.

 

-10-



--------------------------------------------------------------------------------

1.35 “Non-Highly Compensated Employee” means any employee who does not meet the
definition of Highly Compensated Employee during the Determination Year (as
defined in Section 1.27), without regard to the Look-Back Year (as defined in
Section 1.27).

 

1.36 “Normal Retirement Age” means attainment of age sixty-five (65).

 

1.37 “Participant” means an individual who has an Account Balance under the
Plan. Except as otherwise expressly provided in the Plan, “Participant” shall
also include an Inactive Participant.

 

1.38 “Plan” means the Mellon 401(k) Retirement Savings Plan as set forth herein
and as may be amended from time to time hereafter.

 

1.39 “Plan Year” means the consecutive twelve (12) month period beginning on
January 1 and ending on December 31 of each year.

 

1.40 “Prior Plan” means any one of the pension or profit sharing plans which
were previously sponsored by an Employer some or all of the assets of which were
transferred and/or merged with and into this Plan pursuant to a
trustee-to-trustee transfer and which are held in separate Transferred Amounts
Accounts established pursuant to Section 3.6 of the Plan.

 

1.41 “Related and Affiliated Entities” means a business entity related or
affiliated to the Corporation which has been designated by the Board as being
eligible to have its employees covered hereunder.

 

1.42 “Rollover Contributions” means amounts rolled over into the Trust on behalf
of a Participant pursuant to Section 3.8.

 

1.43 “Rollover Contributions Account” means the account established, where
necessary, under Section 3.8 on behalf of a Participant to reflect that portion
of the Trust which is attributable to such Participant’s Rollover Contributions.

 

1.44 “Service” for purposes of determining eligibility to participate (prior to
January 1, 2001) and the nonforfeitability of Matching Contributions (on and
after January 1, 2001) shall mean an Employee’s aggregate period(s) of service
determined as follows:

 

(a) Service shall begin on the Employee’s Employment Commencement Date and shall
end on the Employee’s Severance from Service Date. If an Employee’s

 

-11-



--------------------------------------------------------------------------------

 

employment is terminated and he is later reemployed within one (1) year of his
first day of absence, the period between his Severance from Service Date and the
date of his reemployment shall be included in his period of Service. If the
Employee has a Break in Service prior to completing a one year period of
Service, any period of Service before the Break in Service shall be disregarded,
except as provided in Section 3.4(d).

 

(b) If an Employee shall have been absent from the service of the Corporation
and each other member of the Controlled Group because of service in the Armed
Forces of the United States and such absence would otherwise be a Break in
Service, and if he shall have returned to the service of the Corporation or
another member of the Controlled Group having applied to return while his
reemployment rights were protected by law, that absence shall not be deemed a
Break in Service, and the period of military service prior to reemployment shall
be counted as part of the Employee’s period of Service.

 

(c) A period during which an Employee is on a leave of absence approved by the
Corporation or another member of the Controlled Group shall not be considered as
a Break in Service. Furthermore, Service shall include any period of leave of
absence during which an Employee is entitled to or in receipt of benefits under
the Mellon Bank Long-Term Disability Plan or any similar program maintained by a
member of the Controlled Group.

 

(d) For purposes of determining an employee’s aggregate period of Service, each
of the following periods of service shall be counted toward a person’s period of
Service to the extent that it would otherwise be recognized under subsections
(a) through (c) with respect to an Employee:

 

(i) a period of service as an employee, but not an Employee, of an Employer,

 

(ii) a period of service as an employee of a member of the Controlled Group
which is not an Employer (but only for periods during which such entity is a
member of the Controlled Group), unless recognition for such service is granted
by the Board as part of an acquisition agreement, and

 

(iii) in the case of a person who is a Leased Employee immediately before or
after a period of Service as an Employee or a period of service described in (i)
or (ii) above, a period during which he has performed services for the
Corporation or a member of the Controlled Group as a Leased Employee.

 

-12-



--------------------------------------------------------------------------------

(e) Definitions. For purposes of determining an Employee’s Service, the
following words or phrases shall have the meanings ascribed to them.

 

(i) “Break in Service” means a period of one (1) year or more which constitutes
a break in an Employee’s period of Service and shall occur upon the completion
of a twelve (12) month period beginning on a Severance from Service Date and
ending on the day immediately preceding the first anniversary of such Severance
from Service Date during which a former Employee does not complete one (1) Hour
of Service; provided, however, that if an Employee’s employment is terminated or
if the Employee is otherwise absent from work because of Parental Leave, solely
for purposes of determining whether a one year Break in Service has occurred,
the Severance from Service Date will not be deemed to occur until the first
anniversary of the date the Severance from Service Date would have otherwise
occurred.

 

Notwithstanding the foregoing, should a Transferee Participant in a Prior Plan
which is merged either in whole or in part into this Plan be absent from
employment due to maternity/paternity reasons as defined in such Prior Plan, the
determination of whether such Transferee Participant has incurred a Break in
Service under this Plan shall be made in accordance with the terms and
conditions in effect in said Prior Plan on the date such Transferee Participant
first commenced the absence from work due to said maternity/paternity reasons.

 

(ii) “Leased Employee” shall mean any person so defined in Code Section 414(n),
as defined in Section 1.22, or any independent contractor providing services to
an Employer.

 

(iii) “Parental Leave” means a period in which the Employee is absent from work
due solely to and immediately following his or her active employment because of
the Employee’s pregnancy, the birth of the Employee’s child or the placement of
a child with the Employee in connection with the adoption of that child by the
Employee, or for purposes of caring for that child for a period beginning
immediately following that birth or placement.

 

(iv) “Severance from Service Date” shall mean the earlier of: (A) the date on
which an Employee quits, retires, is discharged, or dies, or (B) the first
anniversary of a period in which an Employee remains absent from active

 

-13-



--------------------------------------------------------------------------------

 

employment (with or without pay) including, but not limited to, layoff, leave of
absence, or absence due to illness.

 

(v) “Year of Service” shall mean the twelve (12) month period of Service.

 

1.45 “Spousal Consent” means the written consent required to be given by a
Participant’s Spouse in order for the Participant to elect a non-spouse
Beneficiary. Such written consent must contain: (a) the consent of the Spouse to
such designation, (b) the Spouse’s acknowledgment of the effect of such
designation (i.e., loss of benefit), (c) a specific acknowledgment by the Spouse
of the identity of the non-spouse Beneficiary, and (d) the notarized signature
of the Spouse. Notwithstanding the preceding sentence, a Spouse’s consent shall
not be required if it is established to the satisfaction of the CBC that such
consent cannot be obtained because there is no Spouse, because the Spouse cannot
be located, or because of such other circumstances as may be recognized under
applicable law. The Participant may revoke any previous Beneficiary designation
naming a Beneficiary other than his Spouse at any time prior to death or
commencement of benefits hereunder and his Spouse again shall be deemed to be
his designated Beneficiary unless the Participant obtains such Spouse’s consent
to name a new Beneficiary and follows the above rules.

 

A Spouse’s consent applies only to the signatory Spouse and shall bind no other
Spouse. In the event the Participant has a new Spouse after consent was obtained
from a prior spouse, the new Spouse will be deemed to be the Beneficiary unless
the new Spouse consents to a different Beneficiary in accordance with the
procedure which is set forth in the preceding paragraph. Any designation by a
non-married Participant made prior to his legal marriage shall be automatically
voided upon his subsequent marriage and the new Spouse will be the Beneficiary
unless the new Spouse consents in writing to the designation of a non-spouse
Beneficiary in accordance with the procedures set forth in this Section.

 

1.46 “Spouse” shall mean the person, if any, to whom a Participant is legally
married.

 

1.47 “Total and Permanent Disability” means any physical or mental condition
which is considered to render the Participant wholly and continuously unable to
engage in any occupation or perform any work for compensation or profit for
which he is or may become reasonably fitted by education, training, or
experience, which condition can be expected to result in death or to be of
continued and/or indefinite duration. The determination of such

 

-14-



--------------------------------------------------------------------------------

 

condition shall be made by the CBC. In making such determination the CBC shall
consider the medical evidence provided by the Participant and shall be entitled
to have the Participant examined by a qualified, licensed physician selected by
the CBC for the purpose of obtaining such physician’s opinion of the
Participant’s condition; provided, however, that should the Participant be
eligible for benefits under any other welfare benefit plan of an Employer
providing payments on account of sickness or accident disability upon the
expiration of a minimum twenty-six (26) week period beginning on the date of an
absence due to such sickness or accident disability, he shall be considered
totally and permanently disabled for purposes of this Plan.

 

1.48 “Transferee Participant” means Participants in this Plan who were
participants in a Prior Plan and whose account balances (less amounts, if any,
attributable to employee or employer contributions which the BIC, in its sole
discretion, determines not to accept), were transferred and/or merged with and
into this Plan in a trustee-to-trustee transfer.

 

1.49 “Transferred Amounts” means account balances of a Transferee Participant
under a Prior Plan, which were transferred and/or merged with and into this Plan
in a trustee-to-trustee transfer pursuant to Section 3.6.

 

1.50 “Transferred Amounts Account” means the account established, where
necessary, under Section 3.6 for a Transferee Participant, to reflect that
portion of the Trust which is attributable to such Participant’s interest in the
Transferred Amounts.

 

1.51 “Triggering Event” means the Participant’s retirement, death, Total and
Permanent Disability, or other severance from employment from all members of the
Controlled Group.

 

1.52 “Trust” means the trust established as part of this Plan to hold the assets
of the Plan, which Trust is governed by the Trust Agreement.

 

1.53 “Trust Agreement” means the agreement or agreements of trust and/or
custodial agreements established as part of this Plan, and any amendments or
supplements thereto, under which the assets of the Plan are held. Such agreement
or agreements shall form a part of this Plan with like effect as if inserted
herein.

 

1.54 “Trustee” means Mellon Bank, N.A. or any other bank, individual, firm, or
corporation having fiduciary powers which may be hereinafter appointed to act as
trustee or custodian of the Plan’s assets and who becomes subject to the terms
of the Trust Agreement.

 

-15-



--------------------------------------------------------------------------------

1.55 “Valuation Date” means each calendar day on which the New York Stock
Exchange is open to execute purchases or sales of securities as of the close of
business on that day, or such other dates as from time to time may be
established by the CBC; provided, however, that for purposes of preparing
account statements for Participants and for fulfilling any reporting
requirements imposed by the IRS or any other person, “valuation date” shall mean
the last day of the Plan Year and such other dates as from time to time may be
established by the CBC.

 

 

-16-



--------------------------------------------------------------------------------

 

ARTICLE II

 

PARTICIPATION

 

2.1. Eligibility for Participation.

 

(a) As of the Effective Date. All Employees who were Participants on the day
before the Effective Date shall remain Participants, and all Employees that were
eligible to participate on the day before the Effective Date shall remain
eligible to participate, on and after the Effective Date (subject to Section
2.2).

 

(b) After the Effective Date. Each Employee who was not a Participant or
eligible to participate on the Effective Date shall be eligible to become a
Participant following his completion of a Year of Service. An Employee who
timely enrolls pursuant to Section 3.2(b) when he is first eligible shall become
a Participant on the Entry Date following completion of a Year of Service,
provided that he is an Employee on such date. An Employee who fails to enroll
when he is first eligible shall become a Participant on the Entry Date following
his enrollment pursuant to Section 3.2(b), provided that he is an Employee on
such date.

 

Notwithstanding the foregoing, each Employee on January 1, 2001 shall be
immediately eligible to participate in the Plan, and shall become a Participant
on the Entry Date following his enrollment pursuant to Section 3.2(b). Each
other employee shall be eligible to participate in the Plan on the date he
becomes an Employee, and shall become a Participant on the Entry Date following
his enrollment pursuant to Section 3.2(b).

 

(c) Rehired Employees.

 

(i) Employees With a Date of Hire on or after February 1, 1995. Former employees
whose initial date of hire was on or after February 1, 1995 who terminated
employment prior to completing a Year of Service and who are subsequently
rehired prior to incurring a Break in Service shall be entitled to have their
prior Service recredited in accordance with Section 1.44(a) and shall become
eligible to participate in the Plan as of the Entry Date coincident with or next
following the later of the date they are thereafter credited with a Year of
Service or become an Employee and otherwise satisfy the requirements of this
subsection. (i.e., Service Spanning Applies.)

 

-17-



--------------------------------------------------------------------------------

 

Such former employees who terminated employment prior to completing a Year of
Service and who are subsequently rehired after incurring a Break in Service
shall be treated as new employees with no prior Service and shall not become
eligible to participate in the Plan until the first day of the month following
the later of the date they complete a Year of Service or become an Employee and
otherwise satisfy the requirements of this subsection. (i.e., Service Spanning
Does Not Apply.)

 

(ii) Employees With a Date of Hire on or After January 1, 1987 and Before
February 1, 1995. Former employees whose initial date of hire was on or after
January 1, 1987 and prior to February 1, 1995 who are subsequently rehired shall
be eligible to participate in the Plan as of the Entry Date coincident with or
next following the later of their date of rehire or becoming an Employee without
regard to any Year of Service requirement.

 

(iii) Employees With a Date of Hire Before January 1, 1987. A former Employee
whose initial date of hire was prior to January 1, 1987 shall be eligible to
participate in the Plan upon his completion of one Year of Service following his
reemployment. Notwithstanding the prior sentence, if a former Employee was a
participant with a vested benefit in a plan which became part of the Plan
effective January 1, 1987 (by merger, transfer of assets or otherwise) is
reemployed on or after February 1, 1995, such former Employee shall be eligible
to participate in the Plan as of the Entry Date next following his date of
reemployment.

 

(iv) Employees Rehired on or after January 1, 2001. Notwithstanding any contrary
Plan provision, any former employee who is rehired on or after January 1, 2001
shall be eligible to participate in the Plan on the later of (1) his date of
rehire or (2) the date he becomes an Employee, and shall become a Participant in
the Plan on the Entry Date following his enrollment pursuant to Section 3.2(b).

 

2.2. Termination of Active Participation. Upon the occurrence of a Break in
Service or becoming an employee in a capacity other than one within the
definition of “Employee”, a Participant shall become an Inactive Participant
except as otherwise expressly provided herein.

 

-18-



--------------------------------------------------------------------------------

2.3. Transfer Resulting in Again Becoming an Employee. An Inactive Participant
who became such by reason of a transfer to a position which results in his
failing to fulfill the definition of “Employee”, in accordance with Section 2.2,
shall again become a Participant as of the Entry Date coincident with or next
following the date of his transfer to a position which enables him to fulfill
the definition of “Employee”.

 

 

-19-



--------------------------------------------------------------------------------

 

ARTICLE III

 

CONTRIBUTIONS

 

3.1 Employer Contributions. Within the time prescribed by law for obtaining a
federal income tax deduction with respect to the Plan Year for which the
contribution is applicable, each Employer shall contribute the Contract
Contributions and Matching Contributions, hereinafter described, and, to the
extent provided in Section 3.7, any Discretionary Contributions declared and
made applicable to the Plan Year. Notwithstanding the preceding sentence, the
aggregate of all such amounts contributed by an Employer pursuant to this
Article III shall not exceed the maximum amount that would be allowed as a
deduction by the particular contributing Employer for federal income tax
purposes for the Plan Year for which such deduction is taken. The
nonforfeitability of such contributions shall be determined in accordance with
Section 3.4.

 

Notwithstanding the foregoing or anything hereinafter provided, it is presently
intended, but shall not be mandatory or binding on any Employer, that each
Employer shall make any Contract Contributions to which it has a contract
obligation and the Matching Contributions applicable to such Contract
Contributions on a semi-monthly basis. In the event that Contract Contributions
are made, they shall be transferred to the trust no later than the time required
by law.

 

3.2 Employer Contract Contributions from Salary Reduction. At such time as may
be specified in the enrollment process of a Participant, but no later than the
earlier of the time required by law for making such contributions or the time
prescribed by law for obtaining a federal income tax deduction for the Plan Year
for which the deduction is taken, each Employer shall contribute, subject to
Section 3.1, Contract Contributions in the amount determined hereafter:

 

(a) Amount. Subject to the limitations contained herein and set forth in Article
XI, each Employee, upon becoming eligible to participate, may complete an
Appropriate Form or other Appropriate Form (pursuant to subsection (b)) which
obligates his Employer to make Contract Contributions in any whole percentage
from one percent (1%) to seventy-five percent (75%), inclusive, of his Eligible
Compensation. Should the Participant be within the class of Highly Compensated
Employees, such elected percentage shall not exceed the limits provided in
Article XI. Effective January 1, 1999, for those employees in the same job
classification whose Eligible Compensation is determined by the control point
for the applicable

 

-20-



--------------------------------------------------------------------------------

 

salary grade of such job classification (as provided under Section 1.20), no
amount shall be deferred under this Section 3.2 (and a Matching Contribution
shall not apply), during a payroll period in which such employee’s actual
compensation is less than the amount of the Contract Contributions to be made
for the payroll period under this Section 3.2.

 

(b) Enrollment. The enrollment process shall be accomplished by use of an
Appropriate Form provided by or acceptable to the CBC, by which the Employee,
upon becoming a Participant, agrees to have his Eligible Compensation reduced by
a specified percentage in consideration of his Employer making Contract
Contributions of an equivalent amount. Enrollment will be effective as of the
next Entry Date (or such other date as may be established by the CBC) after the
Employee has completed the enrollment process and the Participant’s elections
will remain in effect until subsequently changed or discontinued. At the time of
completing the enrollment process, the Participant shall also elect the method
and mode of investment pursuant to Article IV by an Appropriate Form for that
purpose.

 

(c) Change in Salary Reduction. A Participant who has completed the enrollment
process may change and/or discontinue the specified percentage of salary
reduction contained therein effective as of any Entry Date by submitting an
Appropriate Form indicating the change with the CBC. Such change shall be
prospective only and must be submitted before an Entry Date (or such other date
as may be established by the CBC) for which such change is to be effective.
Notwithstanding the foregoing, unless a Participant elects otherwise, a
termination or change in the specified percentage of salary reduction shall not
affect the Participant’s remaining elections as to the investment options.

 

(d) Involuntary Suspension of Contract Contributions. No Contract Contributions
shall be made on behalf of a Participant who is an Inactive Participant or who
is not receiving any Eligible Compensation from his Employer (for instance, if
the Participant is on an unpaid leave of absence or is receiving long-term
disability payments).

 

(e) Completion of a New Enrollment Process. A Participant whose Contract
Contributions have been voluntarily suspended must complete a new enrollment
process in accordance with the provisions of Section 3.2(b) in order to have
Contract Contributions again made on his behalf. A Participant whose Contract
Contributions have been involuntarily suspended shall, following the end of the
involuntary suspension period, have Contract Contributions made on his behalf in
accordance with the Participant’s elections which were in effect when the
suspension began.

 

-21-



--------------------------------------------------------------------------------

(f) Make-Up Contributions For Periods of Military Service. Notwithstanding
anything to the contrary in this Article III or elsewhere in the Plan, effective
December 12, 1994, a Participant that returns to the employment of an Employer
following a military leave of absence shall be permitted to make additional
“make-up” Contract Contributions for the period of such military service (and
receive any corresponding Matching Contributions for such period) as if the
Participant had been in the employment of the Employer during such period of
military service, to the extent required by and in accordance with Section
414(u) of the Code or other applicable law.

 

(g) Catch-Up Contributions. Notwithstanding any contrary Plan provision,
effective as of July 1, 2002, each Participant who has attained age fifty (50)
before the close of a Plan Year shall be eligible to make additional Contract
Contributions, which shall be referred to as “Catch-Up Contributions”, in
accordance with, and subject to the limitations of, Code Section 414(v). Such
Catch-Up Contributions shall not be taken into account for purposes of the
provisions of the Plan implementing the required limitations of Code Sections
402(g) and 415. The Plan shall not be treated as failing to satisfy the
provisions of the Plan implementing the requirements of Code Section 401(k)(3),
401(k)(11), 401(k)(12), 410(b), or 416, as applicable, by reason of the making
of such Catch-Up Contributions.

 

3.3 Employer Matching Contributions.

 

(a) Amount. Each Employer shall contribute, subject to Section 3.1, an amount
equal to fifty percent (50%) (sixty-five percent (65%) for Plan Years commencing
on or after January 1, 2002) of the Basic Contract Contributions made on behalf
of each Participant; provided, however, that with respect to Plan Years
commencing prior to January 1, 2001, such contributions (the “Matching
Contributions”) shall not exceed three thousand dollars ($3,000) for any
Participant in any one (1) Plan Year. If at any time Basic Contract
Contributions of a Participant cease in order to comply with any compensation or
contribution limitations imposed by law, Matching Contributions shall also
cease. Matching Contributions made for a Plan Year with respect to Basic
Contract Contributions of Highly Compensated Employees which are subsequently
required to be distributed to the affected Highly Compensated Employees in
accordance with Article XI shall be distributed along with such Basic Contract
Contributions.

 

(b) Option to Contribute Mellon Stock. Each Employer who by reason of subsection
(a) of this Section is required to make a Matching Contribution may, in its sole
discretion, contribute, in lieu of cash, Mellon Stock having a fair market value
in an amount not greater than the amount of the Matching Contribution due from
such Employer under the

 

-22-



--------------------------------------------------------------------------------

 

provisions of said subsection (a). Effective for Matching Contributions made on
and after March 1, 1997, for purposes of this subsection (b) only, the “fair
market value” of the Mellon Stock shall be based on the average price of Mellon
Stock as reported on the New York Stock Exchange for the Valuation Date and the
preceding two business days for the payroll period for which the contribution is
to be made. The number of shares of Mellon Stock to be credited to the Account
of a Participant is determined by dividing the dollar amount of the Matching
Contribution to be made on behalf of a Participant by the fair market value of
Mellon Stock, as determined under the preceding sentence. The fair market value
of Mellon Stock, as determined above, may be adjusted to the nearest dollar
amount, as appropriate, so that the Mellon Stock is obtained by the Plan in
whole numbers of shares, but may be credited to Participants’ accounts in whole
and fractional shares.

 

3.4   Participant’s Account.

 

(a) All contributions made pursuant to this Article III applicable to a
Participant shall be credited when made (or as soon as administratively possible
thereafter) to that Participant’s Account and invested in accordance with
Article IV. The right of each Participant to his Account shall be
non-forfeitable at all times, except as provided in subsection (b) below.

 

(b) Effective with respect to each Participant with an initial date of hire on
or after January 1, 2001, such Participant shall be fully vested in his Matching
Contribution Account upon the completion of three (3) Years of Service (as
defined in Section 1.44 (e)(v)); provided, however, that such Participant shall
become fully vested in his Matching Contribution Account if, while an employee,
he attains Normal Retirement Age, incurs a Total and Permanent Disability, or
dies. A Participant with an initial date of hire prior to January 1, 2001, shall
be fully vested in his Matching Contribution Account at all times.

 

(c) For purposes of determining Years of Service under subsection (b):

 

(i) If a Participant who is not vested in his Matching Contribution Account
incurs a Break in Service and he is later reemployed as an employee, the Service
to which he was entitled before the Break in Service shall be restored to him
upon the completion of one (1) Year of Service.

 

(ii) If a Participant who is not vested in his Matching Contribution Account
incurs five (5) consecutive one (1)-year Breaks in Service, any Service after he
is reemployed as an employee shall not count towards vesting in the

 

-23-



--------------------------------------------------------------------------------

 

portion of his Matching Contribution Account determined prior to such Breaks in
Service.

 

(d) If a Participant, who is not vested in his Matching Contribution Account
terminates employment with all members of the Controlled Group, his Matching
Contribution Account shall be forfeited as of the Valuation Date which coincides
with or next follows the date on which the Participant (i) incurs five (5)
consecutive one (1)-year Breaks in Service (as defined in Section 1.44(e)), or
(ii) if earlier, receives a distribution of the entire vested portion of his
Accrued Benefit. Any such forfeiture shall be transferred to a suspense account
and used to reduce Plan expenses or Employer contributions, as determined by the
CBC.

 

If, after the Participant’s termination of employment from all members of the
Controlled Group, the Participant receives a distribution of the entire vested
portion of his Accrued Benefit and he is later reemployed prior to incurring
five (5) consecutive one (1)-year Breaks in Service, any forfeited amount of his
Matching Contribution Account shall be restored by an Employer contribution.

 

3.5 Diversion of Plan Assets; Mistaken Contributions. The Plan and the Trust are
established and administered for the exclusive benefit of the Participants and
their Beneficiaries so that, except for payment of Plan expenses as provided in
Section 12.8, in no event shall any part of the Plan’s assets be owned by, paid
to, or revert to an Employer; provided, however, that all contributions to the
Plan are conditioned upon their deductibility under the Code, and that in the
event any contribution, or any portion thereof, is based upon a mistake of fact
or is found to be nondeductible for federal income tax purposes, such
contribution, or the portion thereof (except as to Contract Contributions),
shall be returned to the contributing Employer. Such return shall be made within
one (1) year of the making of the mistaken contribution or disallowance of the
deduction (or within such other period of time as shall be permitted by
applicable law so long as the qualified status of the Plan is not adversely
affected thereby).

 

3.6 Transferred Amounts.

 

(a) Any account balances of a Transferee Participant which were transferred
and/or merged with and into the Trust underlying this Plan in a direct
trustee-to-trustee transfer shall become an asset of the Trust. All such
transferred amounts shall be referred to as the “Transferred Amounts”, and shall
be credited to a recordkeeping account at the end of conversion period relating
to such transfer, along with appropriate proportional gains and losses

 

-24-



--------------------------------------------------------------------------------

 

earned under the Plan on assets during such conversion period, but thereafter,
unless necessary to comply with Code Section 411(d)(6) (relating to the
protection of accrued benefits and forms of distribution), the Transferred
Amounts shall be credited to the Transferee Participant’s Contract Contribution
Account, and no further separate accounting shall be required to be made of such
Transferred Amounts.

 

(b) If necessary to comply with Code Section 411(d)(6), a separate account (the
“Transferred Amounts Account”) shall be established by the CBC on behalf of each
such Transferee Participant, and shall be invested in the same Investment
Fund(s) and in the same percentage(s) as the Contract Contributions made on
behalf of the Transferee Participant (subject to the provisions of Section
4.3(a) regarding the initial investment of certain Transferred Amounts). A
Transferee Participant’s interest in his Transferred Amounts Account shall be
non-forfeitable at all times and shall not be part of his Accrued Benefit. A
Transferee Participant’s Transferred Amounts Account shall be subject to any
restrictions or provisions of law applicable to such Transferred Amounts, and
such restrictions and provisions shall supersede any contrary terms and
conditions herein.

 

3.7 Employer Discretionary Contributions.

 

(a) Eligibility. All Eligible Employees who are Employees on the active payroll
of an Employer on the last day of the Plan Year for which the Discretionary
Contribution is to be made (or any other date which may from time to time be
designated by the Corporation), regardless of whether they are Participants,
shall be eligible to have allocated to their Accounts a portion of the
Discretionary Contribution made pursuant to this Section 3.7 in an amount
determined under the provisions of subsection (b) below.

 

(b) Amount, Allocation, and Investment. The Board may, subject to the
limitations of Section 3.1, at a meeting held prior to the close of its fiscal
year, authorize the Corporation to make an additional contribution to the Plan
in such amount as shall be determined solely by the Board. Such contribution
shall be designated as an Employer “Discretionary Contribution”. The amount of
the Discretionary Contributions, if any, to be allocated to the Accounts of
Eligible Employees described in subsection (a) shall be determined in accordance
with Section 4.7(d). Once determined, the amount so allocated shall be credited
to a separate Discretionary Contribution Account established by the CBC for each
Eligible Employee upon his first becoming eligible to receive an allocation of
such Discretionary Contribution and shall be invested in the Employer Stock Fund
in accordance with Section 4.1.

 

-25-



--------------------------------------------------------------------------------

(c) Non-forfeitable Amount. A Participant satisfying the requirements of
subsection (a) shall have a non-forfeitable right to that portion of his Account
Balance which is attributable to the Discretionary Contribution(s) allocated to
his Discretionary Contribution Account.

 

(d) Contribution in Mellon Stock. Notwithstanding anything in this Section 3.7
to the contrary, should the Board authorize a Discretionary Contribution as
provided in subsection (a) of this Section 3.7, the Board shall also have the
right, in its sole discretion, to authorize that the payments of such
Discretionary Contributions be made by the Corporation in Mellon Stock. The
Board shall have the power to establish the value of such Mellon Stock;
provided, however, that such value shall not exceed the lesser of the value
determined to be: (i) allowable for the purposes of establishing the allowable
deductible amount for the purposes of Federal corporate income taxation, and
(ii) necessary for the avoidance of a prohibited transaction.

 

3.8 Rollover Contributions. The CBC may, by uniform rules consistently applied,
authorize and permit a Participant or an Employee (or, an Inactive Participant
who is a former employee, but only with respect to a rollover from a retirement
plan maintained by a member of the Controlled Group) who has made a request to
the CBC to have transferred to the Trustee all cash amounts other than after-tax
employee contributions which that Participant, Employee, or former employee is
entitled to under:

 

(a) a qualified employee trust maintained pursuant to Code Section 401 which is
exempt from tax under Code Section 501(a) and maintained by a member of the
Controlled Group or by an Employee’s prior employer; or

 

(b) an individual retirement account or individual retirement annuity maintained
pursuant to Code Section 408, provided that the assets of the individual
retirement account or individual retirement annuity consist only of assets
attributable to rollover contributions from a qualified employee trust described
in (a) above;

 

provided that acceptance of such amounts would not require the Plan to preserve
an optional form of distribution or other benefit, right or feature which the
Plan does not otherwise offer. In order to qualify for such transfer, the
property to be transferred must represent an “eligible rollover distribution” as
defined in Code Section 402(c)(4). Such transfers may be made directly from an
entity described in subsection (a) or (b) above or by a transfer from the
Participant. If the transfer is made by the Participant, the transfer must be
made within sixty (60) days of the

 

-26-



--------------------------------------------------------------------------------

 

receipt of the property by the Participant. All transfers made pursuant to this
Section 3.8 shall be referred to as “Rollover Contributions” and shall become
assets of the Trust.

 

If the CBC determines to accept any such Rollover Contribution, a separate
“Rollover Contribution Account” shall be established by the Trustee on behalf of
each Participant, Employee, or Inactive Participant who is a former employee on
whose behalf such a transfer is accepted and the amount of Rollover
Contributions transferred shall be credited to such account as of the Valuation
Date coincident with the date the Account is established. Rollover Contributions
shall be invested as provided by the Appropriate Form. A Participant’s interest
in his Rollover Contribution Account shall be non-forfeitable at all times and
shall not be part of his Accrued Benefit. A Participant’s Rollover Contribution
Account shall be subject to any restrictions or provisions of law applicable to
such Rollover Contributions, and such restrictions and provisions shall
supersede any contrary terms and conditions herein.

 

The Trustee and the CBC may require the Participant to submit any information
they deem necessary in order to approve and effectuate a rollover pursuant to
this Section 3.8.

 

The CBC shall not permit a transfer, if such transfer would violate any
applicable law, regulation, or ruling. Any expenses incurred incident to the
transfer of such property to the Plan may, at the discretion of the CBC, be
charged to the Account of the Participant causing the transfer to the extent
permitted by applicable law.

 

Upon the occurrence of a Triggering Event with respect to a Participant (or such
Participant’s Beneficiary in the event of death of the Participant), such
Participant or Beneficiary shall be entitled to a distribution of his Rollover
Contribution Account in accordance with the provisions of Article VII. A
Participant’s Rollover Contribution Account shall be distributed in the same
method, medium, form and time of payment as the Participant’s Accrued Benefit,
in accordance with Article VII.

 

3.9 Applicable Minimum Employer Contributions. Notwithstanding any provision of
the Plan to the contrary, the following provisions shall govern the treatment of
Applicable Minimum Employer Contributions.

 

(a) Frequency and Eligibility. For each Plan Year beginning on or after January
1, 2002, the Employer may make a discretionary Applicable Minimum Employer
Contribution on behalf of all Last Day Participants for the Applicable Estimated
Tax Annualization Period. The Applicable Minimum Employer Contribution will be
based on Eligible Compensation earned by the Last Day Participants in the
Applicable Estimated Tax

 

-27-



--------------------------------------------------------------------------------

 

Annualization Period. The Applicable Minimum Employer Contribution for each Plan
Year shall be in an amount determined by the Human Resources Committee of the
Board by appropriate resolution on or before the last day of the Applicable
Estimated Tax Annualization Period.

 

(b) Allocation Method. Each Last Day Participant’s share shall be determined as
follows:

 

(1) The Applicable Minimum Employer Contribution shall be allocated during the
Plan Year as Contract Contributions or Matching Contributions to the Contract
Contribution Account or Matching Contribution Account, as applicable, of each
Last Day Participant pursuant to Sections 3.2 and 3.3.

 

(2) Second, if any of the Applicable Minimum Employer Contribution remains after
the allocation in paragraph (1) above, the remainder shall, to the extent
allowable under Code Section 415, be allocated as an additional Matching
Contribution on the last day of the Plan Year to each Last Day Participant’s
Matching Contribution Account in the ratio that such Last Day Participant’s
Contract Contributions during the Plan Year bears to the Contract Contributions
of all Last Day Participants during the Plan Year.

 

The Applicable Minimum Employer Contribution allocated as an additional Matching
Contribution shall be treated in the same manner as Matching Contributions for
all purposes of the Plan.

 

(3) The CBC shall reduce the proportionate allocation under paragraphs (1) and
(2) above, to Participants who are Highly Compensated Employees, to the extent
necessary to comply with the provisions of Code Section 401(a)(4) and the
regulations thereunder. Any such amount will be allocated and reallocated to the
remaining Participants to the extent allowed under Code Section 415.

 

Notwithstanding any other provision of the Plan to the contrary, any allocation
of Contract Contributions to a Last Day Participant’s Contract Contribution
Account shall be made under Section 3.2 or this Section 3.9, as appropriate, but
not both sections. Similarly, any allocation of Matching Contributions to a Last
Day Participant’s Matching Contribution Account shall be made under Section 3.3
or this Section 3.9, as appropriate, but not both sections.

 

-28-



--------------------------------------------------------------------------------

 

(c) Timing, Medium and Posting. The Employer shall make the Applicable Minimum
Employer Contribution in cash, in one or more installments without interest, at
any time during the Plan Year, and for purposes of deducting such Applicable
Minimum Employer Contribution, not later than the Employer’s federal tax filing
date, including extensions, for its Tax Year that ends with or within such Plan
Year. The Trustee shall post such amount to each Last Day Participant’s Account
once the allocations under the provisions of subsection (b) above are
determined.

 

(d) Deduction Limitation. In no event shall the Applicable Minimum Employer
Contribution, when aggregated with other Employer and Participant contributions
for the Employer’s Tax Year that ends within such Plan Year, exceed the amount
deductible by the Employer for federal income tax purposes for such Tax Year.

 

(e) Definitions.

 

(i) Applicable Estimated Tax Annualization Period means any tax annualization
period within the Tax Year of the Employer relating to the Employer’s
calculation and payment of estimated income taxes.

 

(ii) Applicable Minimum Employer Contribution means an amount contributed by the
Employer to the Trust pursuant to this Section 3.9 for each Plan Year beginning
on or after January 1, 2002.

 

(iii) Applicable Tax Year means the Tax Year in which the Plan Year begins.

 

(iv) Fiscal Year means the Employer’s accounting year, which is maintained on a
calendar year basis.

 

(v) Last Day Participant means any Employee who is an Eligible Employee and a
Participant on the last day of the Applicable Estimated Tax Annualization
Period.

 

(vi) Tax Year means the Fiscal Year of the Employer.

 

 

-29-



--------------------------------------------------------------------------------

 

ARTICLE IV

 

INVESTMENT AND VALUATION OF ACCOUNTS

 

4.1 Investment Options.

 

(a) Amounts Subject to Participant Investment Direction. Except as otherwise
provided in Section 5.2(c) regarding Acquisition Offers, all Matching
Contributions and Discretionary Contributions, if any, shall be paid to the
Trustee to be invested and/or held in the Employer Stock Fund described in
Section 4.2 below. All Contract Contributions applicable to a Participant under
Section 3.2 and any amounts credited to the Transferred Amounts Account of a
Transferee Participant under Section 3.6 or credited to the Rollover
Contributions Account of a Participant under Section 3.8 shall be invested at
the direction of the Participant in one or more of the Investment Funds made
available hereunder. Notwithstanding the preceding sentence, for periods prior
to April 5, 1999, and except as provided in Appendix A (related to Participants
in the former Dreyfus Corporation Retirement Profit Sharing Plan), no
Participant was permitted to make an investment direction to the Employer Stock
Fund.

 

(b) Investment Options. At the direction of the BIC, the Trustee will establish
and maintain four or more separate types of Investment Funds within the Trust
providing a broad range of investment alternatives which will give Participants
the opportunity to diversify investment of their Account Balances among
alternatives with different risk and return characteristics. The BIC shall
provide each Participant with a description of the Investment Funds available
hereunder and such additional information as it receives thereafter.

 

In addition to the Investment Funds initially established, other funds may be
established from time to time as determined by the BIC and the BIC may provide
any other form of investment option including, but not limited to, a
Self-Directed Account, as it determines to be advisable; provided, however, that
except for such funds and/or options made available solely to comply with Code
Section 411(d)(6) or pursuant to the transaction agreements by which an entity
became part of the Controlled Group, such funds and options are made available
uniformly to all Participants. The BIC may also eliminate any fund or other
investment option as it determines to be advisable. In the event of any such
change, the BIC may direct that amounts invested in any affected fund or option
be transferred to another fund or option chosen by the BIC.

 

Effective as of January 1, 2001, the investment options hereunder shall include
a Self-Directed Account in which the Participant may direct the purchase of
mutual funds through a

 

-30-



--------------------------------------------------------------------------------

 

trustee or custodian acting as trustee for purposes of directing investments, or
in which the Participant may appoint an investment manager to direct the
investment of the Participant’s Account. The minimum initial investment in the
Self-Directed Account shall be $5,000 and subsequent transfers from any other
fund or option into the Self-Directed Account must be of at least $1,000. The
maximum amount that a Participant may elect to invest in the Self-Directed
Account is fifty percent (50%) of his Account Balance. Accordingly, a
Participant must have at least a $10,000 Account Balance to be eligible to
invest in the Self-Directed Account.

 

(c) Transitional Rule. Prior to June 1, 1996, Participants could direct
investment of their Contract Contributions and Transferred Amounts, if any, to
four common or collective funds managed by the Trustee and made available
hereunder by the BIC. Effective June 1, 1996, Participants may make new
investment elections as described in Section 4.3. Notwithstanding anything in
this Plan to the contrary, for the period beginning on April 1, 1996 and ending
on or about May 31, 1996 (as determined by the Plan Manager) Participants’
investment elections will be frozen while Plan assets are valued and transferred
to new Investment Funds available under the Plan. Participants will not be
permitted to change their investment elections during this transition period.
Participants’ Account Balances will be transferred to a comparable Investment
Fund, as determined by the Plan Manager.

 

(d) Scope of Participant Investment Authority. The BIC intends to rely to the
fullest extent possible on the special rule set forth in Section 404(c) of ERISA
which relieves the BIC of liability or responsibility for any losses which are
the direct and necessary result of Participant investment instructions.
Accordingly, all Contract Contributions, Rollover Contributions and Transferred
Amounts held under the Plan shall be allocated and invested by the Trustee in
the Investment Funds offered under the Plan solely in accordance with
Participant instructions, and the Trustee, the BIC, the CBC, any Employer, and
their delegates, employees, and/or agents shall not be liable for the
consequences of Participant allocation and investment instructions to the
fullest extent permitted by ERISA Section 404(c).

 

(e) Temporary Suspension of Certain Plan Activities in Connection with a Change
in Investment Options or Service Providers. Notwithstanding any contrary Plan
provision, in the event of a change in the investment options under the Plan
and/or a change in service providers (including, but not limited to, the
recordkeeper), the CBC may establish procedures for temporarily suspending
certain Plan activities as it deems necessary or appropriate to implement the
change involved. The activities that may be suspended include, but are not
limited to, changes in salary reduction percentages, investment elections or

 

-31-



--------------------------------------------------------------------------------

 

transfers, loans, and distributions; provided, however, that no such suspension
shall apply to any distribution required by Code Section 401(a)(9).

 

4.2 Employer Stock Fund.

 

(a) Purpose. The purpose of this Investment Fund is to invest in Mellon Stock
which has either been directly contributed to the Plan or acquired by the
Trustee through any open market transaction and to hold and account for all
Matching, Discretionary and Contract Contributions, Transferred Amounts and
Rollover Contributions, if any, which are required to be invested in Mellon
Stock. The Trustee is further authorized to invest in short-term debt
obligations of any nature, or to hold moneys received in cash pending investment
or distribution. Notwithstanding the preceding sentence, for periods prior to
April 5, 1999, and except as provided in Appendix A (related to Participants in
the former Dreyfus Corporation Retirement Profit Sharing Plan), neither Contract
Contributions, Transferred Amounts nor Rollover Contributions were permitted to
be invested in the Employer Stock Fund.

 

(b) Special Election for Participants Attaining Age 55. Notwithstanding anything
in this Article IV to the contrary, any Participant who has attained the age of
fifty-five (55) and on whose behalf an Employer has made Matching and
Discretionary Contributions which are invested in Mellon Stock held in the
Employer Stock Fund may direct the Trustee to sell all or any whole percentage
of his interest in the Employer Stock Fund and invest the proceeds in any other
Investment Fund available under this Article IV. Such investment direction(s)
shall apply to the Participant’s interest in the Employer Stock Fund as of the
last day of the Plan Year for which the direction is to be effective; provided,
however, that the Participant submits the Appropriate Form to the CBC no later
than the last working day on or before the fifteenth (15th) day of the last
month of the Plan Year to which the direction is to apply. A Participant may
make no more than one (1) such investment direction per Plan Year. The market
value of the Mellon Stock sold by the Trustee on behalf of Participants who make
this special election will be the actual price for which the affected
Participants’ shares of Mellon Stock were sold on the date of the sale without
regard to the market value on the date of the special election or on any
Valuation Date. Notwithstanding the above, the market value of the Mellon Stock
sold by the Trustee on behalf of Participants who make the special election will
be the average price of such shares, if multiple trades (at multiple selling
prices) are required in order to effectuate the sale.

 

(c) Registration Statement Not Controlling. The terms and conditions of the
various Investment Funds established under this Article IV shall not be altered,
modified, or

 

-32-



--------------------------------------------------------------------------------

otherwise affected by the provisions of any registration statement filed under
the Securities Act of 1933, as amended, with respect to the Plan (“Registration
Statement”) or any prospectus relating to such Registration Statement. In the
event of a conflict between the Plan and any such Registration Statement or
prospectus as to the terms and conditions of the Plan, the Plan document shall
control.

 

(d) Notwithstanding any contrary Plan provision, effective July 1, 2002, each
Participant (including each Inactive Participant) may direct the Trustee to sell
all or any whole percentage of his interest in the Employer Stock Fund
attributable to any Matching and Discretionary Contributions (including, without
limitation, any so-called “seed money contributions” and certain other amounts
originally attributable to a prior employer’s contributions which were invested
in the Employer Stock Fund subsequent to the merger of the prior employer’s plan
into the Plan) that were credited to his Account prior to January 1, 2000 and
invest the proceeds in any other Investment Fund available under the Plan.

 

4.3 Investment Elections.

 

(a) Future Contributions. Each Eligible Employee, upon becoming a Participant,
shall direct the investment of Contract Contributions, Rollover Contributions
and/or Transferred Amounts to be made or credited on his behalf by designating
the percentage, in any whole percentage, of each such Contract Contribution,
Rollover Contribution and/or Transferred Amount that is to be invested in each
of the available Investment Funds, other than a Self-Directed Account, by the
Appropriate Form representing the Participant’s enrollment in accordance with
subsection (d). Said elections shall remain in effect until changed by the
Participant as hereinafter provided and apply to all Contract Contributions,
Transferred Amounts and/or Rollover Contributions received after the effective
date of the election. Notwithstanding anything in this subsection to the
contrary, for periods prior to April 5, 1999, and except as provided in Appendix
A (related to Participants in the former Dreyfus Corporation Retirement Profit
Sharing Plan), neither Contract Contributions, Transferred Amounts nor Rollover
Contributions were permitted to be invested in the Employer Stock Fund.

 

Notwithstanding the foregoing paragraph of this subsection (a) with respect to
the initial investment of Transferred Amounts, a Transferee Participant who does
not have an election in effect under this Plan shall have his Transferred
Amounts invested in an Investment Fund designated to preserve capital; provided,
however, that where the investment funds available under a Prior Plan are
substantially similar to the Investment Funds available under this Plan, the
CBC, in its sole discretion, may direct that the Transferred Amounts from such
Prior Plan be

 

-33-



--------------------------------------------------------------------------------

 

invested in the Investment Funds under this Plan which correspond to the
investment funds under such Prior Plan.

 

(b) Change in Investment Elections.

 

(i) Future Contributions. A Participant may elect to change his investment
election with respect to Contract Contributions, Rollover Contributions, and/or
Transferred Amounts to be made or credited on his behalf to one or more of the
Investment Funds then available by timely submitting the Appropriate Form
containing the change in accordance with subsection (d). The new investment
election shall be effective and apply to Contract Contributions, Rollover
Contributions and/or Transferred Amounts made or credited after the Appropriate
Form containing the change becomes effective under subsection (d) and shall
remain in effect until changed by the Participant. Notwithstanding anything in
this subsection to the contrary, for periods prior to April 5, 1999 and except
as provided in Appendix A (related to Participants in the former Dreyfus
Corporation Retirement Profit Sharing Plan), neither Contract Contributions,
Transferred Amounts nor Rollover Contributions were permitted to be invested in
the Employer Stock Fund.

 

(ii) Reallocation of Existing Investments. A Participant may elect to reallocate
the Investment Funds in which his existing Account attributable to Contract
Contributions, Rollover Contributions and/or Transferred Amounts is invested to
one or more of the Investment Funds then available by timely submitting the
Appropriate Form containing the reallocation in accordance with subsection (d).
The reallocation election shall apply to such portion or portions of the
Participant’s Account attributable to Contract Contributions, Rollover
Contributions, and/or Transferred Amounts determined as of the end of the day
prior to the day on which the reallocation is to be effective as the Participant
so elects. Notwithstanding anything in this subsection to the contrary, for
periods prior to April 5, 1999 and except as provided in Appendix A (related to
Participants in the former Dreyfus Corporation Retirement Profit Sharing Plan),
neither Contract Contributions, Transferred Amounts nor Rollover Contributions
were permitted to be invested in the Employer Stock Fund.

 

-34-



--------------------------------------------------------------------------------

(c) Special Rules Regarding Investments in Mellon Stock.

 

 

(i) Future Contributions. Each Employer who by reason of a Participant’s
election pursuant to this Section is directed to invest Contract Contributions
in the Employer Stock Fund shall contribute, on the Participant’s behalf, Mellon
Stock having a Fair Market Value in an amount not greater than the dollar amount
of the Contract Contribution due from such Employer pursuant to such direction.
The number of shares of Mellon Stock to be credited to the Account of a
Participant is determined by dividing the dollar amount of the Contract
Contribution to be made on behalf of a Participant by the Fair Market Value of
Mellon Stock. The Fair Market Value of Mellon Stock, as determined in (iv),
below, may be adjusted to the nearest dollar amount, as appropriate, so that the
Mellon Stock is obtained by the Plan in whole numbers of shares, but may be
credited to Participants’ accounts in whole and fractional shares.

 

(ii) Reallocation of Existing Investments; Acquiring Mellon Stock. An election
to reallocate which involves the liquidation of all or some portion of a
Participant’s interest in Investment Funds other than the Employer Stock Fund
(“Other Funds”) and a direction to invest all or some portion of the proceeds in
the Employer Stock Fund shall be effectuated in two steps.

 

Step One. To the extent administratively practicable, the portion of the
election relating to the liquidation of the Other Fund(s) shall be effective as
of Market Close on the Trade Date.

 

Step Two. To the extent administratively practicable, the proceeds attributable
to the liquidation of the Other Fund(s) in Step One on the Trade Date shall be
used, during the Trade Date Plus One, to acquire that number of full and
fractional shares of Mellon Stock equal to the quotient of the dollar amount of
such proceeds directed to be invested in the Employer Stock Fund divided by the
Share Price.

 

(iii) Reallocation of Existing Investments; Selling Mellon Stock. An election to
reallocate which involves the liquidation of all or some portion of a

 

-35-



--------------------------------------------------------------------------------

Participant’s shares of Mellon Stock held in the Employer Stock Fund
attributable to Contract Contributions, Rollover Contributions and/or
Transferred Amounts and a direction to invest all or some portion of the
proceeds in an Other Fund shall be effectuated in four steps.

 

Step One. The number of shares of Mellon Stock represented by the Participant’s
interest in the Employer Stock Fund shall be determined in accordance with
Section 4.7 effective as of Market Close on the Valuation Date prior to the
Trade Date.

 

Step Two. On the Trade Date, the Participant’s percentage election to liquidate
all or some portion of the Participant’s interest in the Employer Stock Fund
attributable to Contract Contributions, Rollover Contributions and/or
Transferred Amounts shall then be converted into a direction to liquidate the
corresponding number of full and fractional shares of Mellon stock determined in
Step One.

 

Step Three. To the extent administratively practicable, the number of full and
fractional shares of Mellon Stock determined in Step Two on the Trade Date shall
be sold for their Share Price during the Trade Date Plus One.

 

Step Four. To the extent administratively practicable, the proceeds attributable
to the sale of Mellon Stock described in Step Three shall be used as of Market
Close on the Trade Date Plus One to acquire the interests of the Other Fund(s)
specified in the Participant’s allocation election in accordance with the
procedures set forth in Section 4.7.

 

To the extent receipt of the proceeds attributable to the settlement of the sale
of Mellon Stock described in Step Three is delayed beyond the Trade Date Plus
One as permitted under the rules and regulations applicable to sales of Mellon
Stock on the New York Stock Exchange, the Trustee may receive an interest-free
loan from a “party in interest” to the Plan (within the meaning of Section 3(14)
of ERISA) which satisfies the conditions described in Prohibited Transaction
Class Exemption 80-26 and use the proceeds from such interest-free loan to
acquire the interests of the Other Fund(s) specified in the

 

-36-



--------------------------------------------------------------------------------

Participant’s allocation election in accordance with the procedures set forth in
Section 4.7.

 

(iv) Definitions. For purposes of this Section, the following words shall have
the meanings ascribed to them in this paragraph:

 

(A) “Fair Market Value”. The “Fair Market Value” of Mellon Stock shall be based
on the average Market Close prices of Mellon Stock as reported on the New York
Stock Exchange for the Valuation Date for which the Contract Contribution is to
be made and the preceding two business days.

 

(B) “Market Close”. “Market Close” shall be 4 p.m. Eastern Standard Time or such
other earlier time as shall be determined by the board of governors of the New
York Stock Exchange and communicated to issuers listed on such Exchange.

 

(C) “Share Price”. “Share Price” shall mean the actual price for which the
shares of Mellon Stock were acquired or sold, as applicable, on the New York
Stock Exchange at the time of the transaction without regard to the actual share
price at any other time or on any other Valuation Date. Notwithstanding the
preceding sentence, the Share Price of the Mellon Stock acquired or sold by the
Trustee on the New York Stock Exchange on behalf of a Participant pursuant to an
election to reallocate will be the average price for which such shares were
acquired or sold if multiple transactions (at multiple purchase or sale prices)
were required in order to effectuate a Participant’s election.

 

(D) “Trade Date”. “Trade Date” shall mean the day of the receipt of the election
to reallocate, provided the election is both received prior to Market Close and
the date of receipt is a Valuation Date; and as of the next following Valuation
Date for all

 

-37-



--------------------------------------------------------------------------------

other elections, or at such ot her dates or times as may be established by the
CBC for the change of investment elections.

 

(E) “Trade Date Plus One”. “Trade Date Plus One” shall mean the Valuation Date
next following the Trade Date, or such other dates or times as may be
established by the CBC for the change of investment elections.

 

(d) Notice. A Participant shall communicate his initial enrollment and
investment election, subsequent changes in investment elections, or election to
reallocate existing Account Balances by submitting the Appropriate Form to the
CBC. All such elections shall be stated in whole percentages. Except as
otherwise provided in subsection 4.3(c) with respect to reallocation elections
involving Mellon Stock, to the extent administratively practicable, any such
election shall be effective as of Market Close on the Trade Date.

 

4.4 Limitations on Investments. Notwithstanding anything contained in this Plan
or in the Trust Agreement and except as provided in Section 4.1(a) herein, no
investment in any Investment Fund shall be made in any security or property in
which any Employer has a direct participation. The prohibitions set forth in
this Section shall not be applicable to any investment of Plan assets in any
units of any common, collective, group, or pooled fund which holds, as an asset,
any such securities or property in which an Employer has a direct participation.
Participants’ ability to transfer funds between Investment Funds shall be
subject to restrictions imposed by the Investment Fund manager.

 

4.5 Prohibited Transactions. In addition to the restrictions contained in
Section 4.4, unless there exists an exemption by reason of applicable law or
regulations issued by the appropriate government agency, neither this Plan nor
the Trust Agreement forming a part hereof shall be construed or interpreted to
permit either directly or indirectly:

 

(a) the lending of any part of corpus or income;

 

(b) the payment of any compensation for personal services rendered by the Trust;

 

(c) the making of any part of its services available on a preferential basis; or

 

-38-



--------------------------------------------------------------------------------

(d) the acquisition for the Trust of any property from or the sale of property
to a “party in interest”, within the meaning of ERISA Section 3(14), or any
other prohibited transaction described under ERISA Section 406.

 

4.6 Valuation of Investment Funds. The investment manager shall be responsible
for valuation of the Investment Funds other than the Employer Stock Fund, and
shall communicate such valuation to the Trustee. The Trustee shall be
responsible for valuation of the Employer Stock Fund. The Trustee shall be
entitled to rely on the valuation of any asset provided to the Trustee by an
investment manager, the sponsor of an Investment Fund or any other person,
provided that such reliance is consistent with the provisions of ERISA and other
applicable law.

 

4.7 Valuation and Adjustment of Accounts.

 

(a) Determination of Share Value. A Participant’s Account reflects his interest
in each Investment Fund. A Participant’s interest in each Investment Fund shall
be represented by “shares” of participation.

 

As of each Valuation Date the investment manager or Trustee, as applicable,
shall determine the net asset value of a share in each Investment Fund by
determining the fair market value of the Investment Fund, subtracting the
related Investment Fund liabilities, and dividing the result by the total number
of shares in that Investment Fund (or by another valuation method reasonably
determined by such investment manager).

 

(b) Crediting of Shares. After determining the share value pursuant to (a), each
separate Investment Fund account for a Participant shall be:

 

(i) credited as of the Valuation Date coinciding with the last day of each
payroll period with the number of shares equal to the sum of Contract
Contributions, Matching Contributions and any Loan Repayments made by payroll
deduction, made into such Investment Fund for that payroll period (Loan
Repayments not made by payroll deduction shall be credited as of the end of the
calendar month to which the repayment applies); and

 

(ii) credited as of each Valuation Date with any interest and other earnings
earned on the Investment Fund and with any forfeitures that are

 

-39-



--------------------------------------------------------------------------------

restored to Participants upon reemployment with an Employer under Section 1.44;
and

 

(iii) credited and debited, as applicable, with the number of shares applicable
to reallocations made pursuant to transfers among Investments as of any
Valuation Date; and

 

(iv) debited as of the end of any calendar month (or such other earlier
Valuation Date as determined by the CBC in its discretion) with the number of
shares applicable to any forfeitures and distributions made on termination of
employment; and

 

(v) debited as of each Valuation Date with the number of shares applicable to a
loan made from a Participant’s Account pursuant to Article VI; and

 

(vi) credited with the amount of any Transferred Amounts and/or Rollover
Contributions in accordance with the provisions of Sections 3.6 and 3.8, as
applicable.

 

(c) Crediting of Certain Dividends. Dividends earned by an Investment Fund other
than the Employer Stock Fund shall be credited to the Account of a Participant
that is a holder of record on the dividend record date in accordance with the
rules established by the investment manager. The market value determination of
the Employer Stock Fund shall only take into account dividends actually received
on the Mellon Stock held in such fund prior to the Valuation Date. Effective
October 1, 1996, the market value determination of the Employer Stock Fund shall
also take into account dividends which have been declared as of the Valuation
Date on the Mellon Stock held in such fund, whether or not they have been
received prior to the Valuation Date. For purposes of this subsection (c) only,
the “fair market value” of Mellon Stock purchased in the quarterly dividend
reinvestment shall be at the dividend reinvestment price.

 

(d) Allocation of Discretionary Contributions. The Discretionary Contributions,
if any, to be allocated to the Accounts of Eligible Employees employed by the
Employer authorizing the contribution and eligible to receive an allocation
pursuant to Section 3.7 shall be allocated among all such Eligible Employees’
Accounts in the proportion that each such Eligible Employee’s Eligible
Compensation for the Plan Year for which any such Discretionary Contribution was
made bears to the aggregate Eligible Compensation paid to all

 

-40-



--------------------------------------------------------------------------------

such Eligible Employee’s eligible to receive an allocation for such Plan Year.
The Employer shall specify the manner in which any such contribution is to be
invested.

 

(e) Valuation and Allocation Final. The determination of the market value of the
assets of the Trust and charges or credits to the individual Accounts of the
respective Participants in the respective Investment Funds in accordance with
this section shall be conclusive and binding upon all parties hereunder.
Notwithstanding anything in the Plan to the contrary, the establishment of the
market value of a Participant’s Account as of any Valuation Date shall not
establish any rights in anyone as to the value of any benefit that shall become
payable under this Plan. The value of any benefit payable hereunder shall be
that value established on the date applicable to the valuation of the payment of
such benefit.

 

4.8 Participant’s Risk. Each Participant assumes all risk connected with any
decrease in the market value of any Plan assets held by the Trustee. Neither the
Trustee, the CBC, the BIC, the Plan Manager(s), nor any Employer in any way
guarantees the Trust Fund or any Investment Fund against loss, depreciation, or
the payment of any amount which may be or become due to any person from the
Trust Fund; nor shall the Trustee, the CBC, the BIC, the Plan Manager(s), or any
Employer incur any liability therefor except to the extent required by ERISA.

 

4.9 Annual Statements. The CBC will provide each Participant with a statement of
the value of his Account Balance attributable to each Investment Fund as of the
ending Valuation Date of each Plan Year. In addition, the CBC may, but is not
obligated to, provide additional statements of the value of his Account Balance
attributable to each Investment Fund as of the end of each month or quarter
during the Plan Year.

 

4.10 Interim Investments. Notwithstanding any other provisions of the Plan to
the contrary, if immediate investment in the proper Investment Fund or immediate
payment from the Plan, as the case may be, is not possible, contributions may
be:

 

(a) invested by the Trustee temporarily in demand or short-term notes, United
States treasury bills, other short-term government obligations, commercial
paper, or one or more of the foregoing; or

 

(b) invested by the Trustee principally in securities and other property of the
kind set forth in (a), as part of a short-term pooled fund maintained by the
Trustee for investment of funds of plans which are qualified under Code Section
401(a) and exempt under Code Section 501(a).

 

 

-41-



--------------------------------------------------------------------------------

 

ARTICLE V

 

VOTING

 

5.1 Right to Vote. Each Participant whose Account is invested in whole or in
part in Mellon Stock held in the Employer Stock Fund shall have the right to
direct the Trustee to vote all such shares of stock as shall be represented by
his interest in such Employer Stock Fund in accordance with Section 5.2.
Notwithstanding anything in this section to the contrary, for periods prior to
April 5, 1999 and except as provided in Appendix A (related to Participants in
the former Dreyfus Corporation Retirement Profit Sharing Plan), neither Contract
Contributions, Transferred Amounts nor Rollover Contributions were permitted to
be invested in the Employer Stock Fund and, as such, only those Participants for
whom an Employer has made a Matching and/or Discretionary Contribution which was
invested in Mellon Stock held in the Employer Stock Fund had such right to
direct the Trustee how to vote.

 

5.2 Voting.

 

(a) As soon as practicable following the record date for voting at any meeting
of the shareholders of the Corporation, the CBC or its delegate shall furnish
(or cause to be furnished) each Participant with an Appropriate Form through
which such Participant may instruct the Trustee as to the manner in which the
Trustee is to vote the number of full and fractional shares of Mellon Stock as
shall be represented by the Participant’s interest in the Employer Stock Fund as
of the Valuation Date immediately preceding the record date. If the management
of the Corporation is soliciting proxies in connection with any such meeting, a
copy of the management’s proxy soliciting materials shall be furnished to the
Participant at the same time.

 

Should there be another party or parties soliciting proxies, the Trustee shall
furnish to the Participants any and all material furnished by such other party
or parties; provided, however, that such other party or parties has deposited
with the CBC such moneys as the CBC shall deem necessary in order to defray in
full the expenses of furnishing such materials, including the costs incurred by
the CBC. In lieu of the procedures set forth in the preceding sentence, the CBC,
in its sole discretion, may authorize the Trustee or other appropriate person to
furnish, or cause to be furnished, to any such soliciting party or parties, the
names, addresses, and interests of Participants held in Mellon Stock. No other
information shall be furnished.

 

-42-



--------------------------------------------------------------------------------

 

The Trustee shall vote shares in the manner instructed by the Participant. In
collecting and transmitting such voting instructions, the Trustee shall adopt
such procedures as may be necessary or appropriate to ensure that the
confidentiality of individual Participant voting instructions is guaranteed.

 

(b) The Trustee shall vote the full and fractional shares of Mellon Stock
representing the interest of Participants held in the Employer Stock Fund as to
which shares it has not received voting instructions by the deadline determined
to be administratively practicable by the independent tabulating agent prior to
the meeting with respect to such vote in the same proportion as the shares for
which it has received timely voting instructions.

 

(c) Special rules shall apply if an Acquisition Offer is made for Mellon Stock.
As used herein, an “Acquisition Offer” shall mean an offer made by any person,
legal or natural, or group of persons to acquire all or part (in excess of five
percent (5%)) of the outstanding shares of Mellon Stock, including any such
shares held in the Plan. In the event of an Acquisition Offer, each Participant
shall be entitled to direct the Trustee (by an Appropriate Form to be prescribed
by the CBC) to transfer or tender all or part of the shares of Mellon Stock
represented by such Participant’s Account as of the end of the last Valuation
Date preceding the date set forth in the Acquisition Offer. If the Trustee
receives such an instruction by a deadline determined by the Trustee and
communicated by the CBC or the Trustee to Participants, the Trustee shall tender
the Participant’s shares in accordance with such instructions. Any such shares
as to which the Trustee does not receive instructions before the deadline shall
not be tendered by the Trustee. Notwithstanding anything in Section 4.1 to the
contrary, the Trustee shall not acquire any shares of Mellon Stock after the
Valuation Date coincident with the date established in the Acquisition Offer and
any Matching or Discretionary Contributions which, but for the operation of this
Section 5.2(c), would otherwise be required to be invested in Mellon Stock shall
be invested in the Dreyfus Money Market Fund or other fund designed to preserve
capital under the Plan. The shares the Trustee has been instructed to tender are
to be either physically delivered to an escrow agent or made subject to an
irrevocable commitment to tender.

 

The Trustee shall obtain and distribute to each Participant all appropriate
materials pertaining to the Acquisition Offer, including the statement of the
position of the Corporation with respect to the offer, as soon as practicable
after such materials are issued (if the Corporation fails to issue such a
statement of position within five (5) business days after the commencement of
the offer, the Trustee shall distribute the acquisition offer materials to each
Participant without the Corporation’s statement but shall distribute the
Corporation’s statement

 

-43-



--------------------------------------------------------------------------------

 

separately, as soon as practicable after it is issued). Any and all reasonable
expenses of the Trustee related to the distribution of such materials shall be
borne by the party which is having its materials distributed. In lieu of the
foregoing, in the event of an Acquisition Offer, the CBC, in its sole
discretion, may authorize the Trustee, or other appropriate person, to furnish
the offering party a list of Participants who have an interest in the Employer
Stock Fund, including, where known, such Participants’ current mailing
addresses.

 

 

-44-



--------------------------------------------------------------------------------

 

ARTICLE VI

 

LOANS

 

6.1 Establishment of Loan Rules. The CBC shall establish (under uniform,
nondiscriminatory rules which shall be consistently applied and which rules are
to be published and distributed from time to time as such rules are modified or
adjusted) a system whereby Participants who are “parties in interest” (as
defined in Section 3(14) of ERISA) are able to apply for and be granted loans
from the assets of this Plan secured by the value of the Participant’s Account
Balance (determined as of the date on which the Appropriate Form containing the
loan request is received by the CBC). The provisions of this Article establish
limits beyond which the CBC or its delegate may not and is not authorized to
approve loans. Any loan which has terms in contravention of this Article, as the
same shall be from time to time written, shall be null and void notwithstanding
the fact that such loan may not cause this Plan to lose its favorable tax
treatment or harm other Participants. If not otherwise provided in the terms of
any loan made pursuant to this Article, any and all of the limits contained in
this Article at the time the loan was granted shall be incorporated in such loan
by reference.

 

6.2 General Limitations. The CBC shall not be authorized nor have the power to
make any loan which shall be in contravention of the following:

 

(a) At any time, loans will be available on the same or consistent terms to all
Participants who are “parties in interest” (as defined in Section 3(14) of
ERISA) and who are then eligible to borrow. No loans will be available to
Inactive Participants who are former employees who are not parties in interest.
For the purpose hereof, the size of the amount borrowed and the total previously
borrowed may be considered, provided such facts are consistently and uniformly
considered. Effective on and after January 1, 1996, a Participant who has
terminated employment with his Employer shall not be eligible to apply for a
loan.

 

(b) Each Participant who receives a loan will be required to execute a
promissory note or other evidence of indebtedness (the “Note”) which will
reflect the amount and the terms of the loan. In addition, the Note will provide
for the creation of a security interest in and for the pledge and assignment of
not more than fifty percent (50%) of the Participant’s vested right, title, and
interest in his Account Balance under the Plan (determined as of the date that
the loan is made) as security for repayment of the loan, and will describe any
events which may or will cause the loan to become immediately due and payable in
full.

 

-45-



--------------------------------------------------------------------------------

(c) The Note shall be treated as a Participant-directed investment, and held in
the Participant’s Account. The principal and interest paid on such Note shall be
invested by the Trustee among the available Investment Fund(s) in the same
manner as the Participant’s Contract Contributions. If there is no current
election in effect as to a Participant’s Contract Contributions, loan repayments
shall be invested in a default money market account as determined by the BIC or
its delegate, unless the Participant makes an election as to the investment of
such loan repayment on an Appropriate Form.

 

(d) The amount of any loan will be computed in accordance with Section 6.3.

 

(e) All loan proceeds will be attributable solely to Plan assets previously
allocated to the Contract Contributions, Transferred Amounts, Rollover
Contribution Accounts and/or Matching Contribution Accounts, and any related
subaccounts, which have been liquidated by the Trustee to effectuate the
Participant’s loan request. Where the Participant has more than one type of
subaccount and/or which is invested in more than one Investment Fund, the
liquidation shall be conducted in accordance with the following principles:

 

(i) to the extent applicable, a Participant’s subaccounts will be liquidated in
the following order: Contract Contribution Account (pro-rata among Basic and
supplemental Contract Contributions), TBC Employee Savings Plan Account;
Pre-1987 After-Tax Account; Rollover Contribution Account, Prior Mellon Profit
Sharing Plan Account; Dreyfus Profit Sharing Plan Account; Dreyfus ESOP Account;
Mellon Seed Money Account; Mellon Matching Contribution Account;

 

(ii) with respect to each subaccount, liquidations shall be made pro-rata among
all Investment Funds other than the Employer Stock Fund and, if applicable, the
Participant’s Self-Directed Account (the “Other Funds”);

 

(iii) to the extent that proceeds necessary to satisfy the amount of the
requested loan cannot be satisfied by completely liquidating the portion of the
Participant’s Account held in a particular subaccount invested in Other Funds,
then the liquidation shall advance to successive subaccounts until sufficient
proceeds are generated;

 

(iv) to the extent that proceeds necessary to satisfy the amount of the
requested loan cannot be satisfied by completely liquidating all of the
Participant’s subaccounts invested in Other Funds, then the liquidation shall

 

-46-



--------------------------------------------------------------------------------

return to the beginning of the hierarchy established in step (1) and commence to
liquidate that portion of each subaccount invested in the Employer Stock Fund in
the same order and the same fashion as described in steps (1) through (3) above
until proceeds sufficient to completely satisfy the loan distribution are
generated.

 

In no event shall that portion of the Participant’s Account attributable to: (A)
Employer Matching Contributions, (B) Discretionary Contributions and/or (C)
Mellon Seed Money, which is invested in the Employer Stock Fund or in a
Self-Directed Account be liquidated in order to provide proceeds for any
requested Participant loan.

 

(f) Loans must bear a rate of interest which is commensurate with the prime rate
as published monthly in the Wall Street Journal, plus one percent (1%). The
interest rate shall be fixed for the term of the loan.

 

(g) A Participant may have no more than three (3) loans outstanding under this
Plan at any time of reference, plus any number of Assigned Loans. There must be
a minimum period of twelve (12) months between each loan under this Plan.

 

(h) All administrative costs in connection with the loan shall be borne by the
Participant.

 

(i) Loans are repaid through payroll deductions, and each semi-monthly payroll
deduction will be of a substantially equal amount. Except as otherwise provided
in (j), in the event that a Participant with an outstanding loan does not
receive any compensation in a month or if the amount received is less than the
repayment amount which is due for the pay period, the Participant will be
required to make payments on the loan by a check payable to the Trustee, in
accordance with any procedures established by the CBC or its delegate. The CBC
or its delegate shall be empowered to establish a maximum percentage of a
Participant’s Eligible Compensation which can be applied towards repayment of
loans from the Plan. If such a maximum percentage has been established, and if
the Participant is on an unpaid leave of absence, short-term disability, or
long-term disability when the loan is made, the rate of Eligible Compensation
used shall be the rate in effect when such absence began.

 

(j) A Participant that has an outstanding loan balance with regard to a loan
obtained prior to commencing a period of long-term disability and who
subsequently is placed on long-term disability shall have the loan payments
otherwise required by this Section suspended for a period equal to the lesser
of: (i) the one-year period commencing on the date

 

-47-



--------------------------------------------------------------------------------

 

the long-term disability began or (ii) the duration of the long-term disability
absence. A Participant receiving salary continuation benefits pursuant to a
short-term disability policy of an Employer or under the Mellon Bank Long-Term
Disability Plan or any similar program maintained by an Employer shall be
eligible to apply for a loan. Any such new loan requested by a Participant
during a period of long-term disability shall be entitled to a grace period
ending as of the earlier of: (i) one year from the date the loan was made or
(ii) the end of the period of the long-term disability, before loan repayments
are required to be made in accordance with the provisions of this Section 6.2.

 

(k) Effective December 12, 1994, loan repayments shall be suspended during a
Participant’s military leave of absence and shall resume (or, if applicable,
first become payable) at the expiration of such leave of absence, in accordance
with Section 414(u) of the Code or other applicable law.

 

(l) A Participant may prepay a loan in whole at any time by personal check or
money order payable to the Trustee. Prepayments shall be made without penalty.

 

(m) In the event that a Participant is in default under the terms and conditions
of any outstanding loan under this Plan and/or an Assigned Loan, such
Participant shall not be eligible to receive a new loan under the Plan until the
expiration of one (1) year after any such loan (and accrued interest thereon)
has been repaid in full.

 

(n) Effective on or before May 31, 1996, a Participant that terminates
employment with an outstanding loan balance may continue to repay such loan on a
monthly basis, and such loan will not become immediately due and payable in full
until the Participant either: ceases making such monthly payments and an
outstanding balance remains; or otherwise defaults on the loan under the terms
and conditions of the loan. Effective on and after June 1, 1996, a loan will
become immediately due and payable in full in the event a Participant terminates
employment at a time when he has an outstanding loan balance.

 

6.3 Specific Limitations. The CBC shall not make any loan which would be in
contravention of the following, or would otherwise result in the loan being
considered a distribution from the Plan within the meaning of Section 72(p) of
the Code:

 

(a) In order to be eligible for a loan, the Participant must have an Account
Balance of at least two thousand dollars ($2,000) at the time the application
for a loan is received.

 

-48-



--------------------------------------------------------------------------------

(b) The minimum loan amount is one thousand dollars ($1,000).

 

(c) Loans must be for a term of forty-eight (48) months. Notwithstanding the
foregoing sentence, loans taken out for the purpose of acquiring any dwelling
unit which within a reasonable time (determined as of the time the loan is made)
is to be used as the principal residence of the Participant may be for a term of
from forty-eight (48) months to one hundred eight (108) months, in twelve
(12)-month increments.

 

(d) The amount of any loan will be based upon the Participant’s Account Balance
on the date the application for a loan is received (the “Application Date”). If
any increase or decrease in the value of the investment options underlying the
Participant’s Account occurs after the Application Date but prior to the date
the loan proceeds are to be distributed, such increase or decrease shall have no
effect on the amount of the distribution.

 

The principal amount of a loan to be made to a Participant, plus the total
outstanding balance of all previous loans, plus interest thereon, if applicable
(including Assigned Loans) to the Participant from the Plan cannot be more than
the least of:

 

(i) fifty thousand dollars ($50,000), reduced by the excess (if any) of: (A) the
highest outstanding balance of loans (including Assigned Loans) from the Plan
during the twelve (12)-month period ending on the day before the date on which
the loan is to be made, over (B) the outstanding balance of loans (including
Assigned Loans) from the Plan on the date on which the loan is made;

 

(ii) fifty percent (50%) of the Participant’s Account Balance; and

 

(iii) With respect to Participant loans made on and after April 5, 1999, the
portion of the Participant’s Account Balance which is not attributable to
Employer Matching Contributions and/or Discretionary Contributions. A Plan loan
will not be made from that portion of the Participant’s Account attributable to
Employer Matching Contributions and/or Discretionary Contributions.

 

Notwithstanding anything in this subsection to the contrary, for periods prior
to April 5, 1999 and except as provided in Appendix A (related to Participants
in the former Dreyfus Corporation Retirement Profit Sharing Plan), neither
Contract Contributions, Transferred Amounts nor Rollover Contributions were
permitted to be invested in the Employer Stock Fund and, as such, no portion of
a

 

-49-



--------------------------------------------------------------------------------

 

Participant’s Account which was invested in the Employer Stock Fund was
permitted to be liquidated to generate the proceeds necessary to make a loan.

 

(e) All loan repayments shall be invested in the same Investment Funds and in
the same proportions as are Contract Contributions made on the Participant’s
behalf. Participants not in receipt of Contract Contributions at the time of a
loan request must elect how loan repayments are to be invested. In the event no
Contract Contributions are made with respect to any period for which loan
repayments are received, such loan repayments shall be invested in accordance
with the investment election on file immediately prior to the termination of
Contract Contributions. To the extent a loan repayment is to be invested in the
Employer Stock Fund, such amount shall be converted into a contribution of
Mellon Stock in accordance with the procedures set forth in Section 4.3(c)(i)
applicable to Contract Contributions directed to be invested in the Employer
Stock Fund.

 

6.4 Consequences of Default.

 

(a) If a Participant fails to make payments on the payment due date in
accordance with the terms of a loan under the Plan, he will be in default at the
end of the ninety-day grace period following the payment due date, and the
unpaid balance under the Note (including accrued interest) as of the date of the
default shall be treated as a taxable distribution in accordance with applicable
law.

 

(b) Notwithstanding the treatment of any default as a distribution for Federal
income tax purposes, if the loan becomes due and payable in full as the result
of the Participant’s default, the unpaid balance under the Note (including any
accrued but unpaid interest determined from the date of default through the
actual date of distribution of the Note) will not be satisfied from the portion
of the Participant’s Account Balance which has been pledged as security under
the Note, and such unpaid balance will not be deemed to be distributed until
permitted in accordance with paragraph (i) or (ii) below, as applicable.

 

(i) Terminated Participants and Active Participants Over Age 59-1/2. If the
Participant has either terminated employment or attained age fifty-nine and
one-half (59-1/2) at the time the Note becomes due and payable, then that
portion of the Participant’s Account Balance against which the loan was made
will be deemed to be withdrawn or distributed from the Plan to the Participant
(whether or not the Participant has consented to a distribution, and without
regard to whether the Plan generally permits in-service withdrawals) to the
extent

 

-50-



--------------------------------------------------------------------------------

 

of the unpaid balance of the Note as of the first day of the payroll period
following the date the Note became due and payable as a result of the
Participant’s default, and the Note will be deemed to be repaid.

 

(ii) Active Participants Under Age 59-1/2. In all other circumstances not
described in (i), that portion of the Participant’s Account Balance against
which the loan was made will not be deemed to be withdrawn or distributed from
the Plan to the Participant until the first day of the first payroll period in
which such Account Balance may otherwise be distributed following the
Participant’s retirement, Total and Permanent Disability, or other termination
of employment (whether or not the Participant has consented to a distribution),
or if earlier, attainment of age fifty-nine and one-half (59-1/2) (without
regard to whether the Plan generally permits in-service withdrawals), and the
Note will be deemed to be repaid. Regardless of the treatment of any default as
a distribution for Federal income tax purposes, interest shall continue to
accrue on the unpaid balance of the Note from the date of default until the date
of deemed distribution described in this paragraph (ii) for purposes of
determining the outstanding balance of the loan.

 

6.5 Death. To the extent any unpaid principal or interest balance of the loan is
outstanding at the time of a Participant’s death and without regard to whether
the loan is in default, that portion of the Participant’s Account Balance
against which the loan was made will be deemed to be distributed to the
Participant and the Note repaid immediately following the Participant’s death.

 

 

-51-



--------------------------------------------------------------------------------

 

ARTICLE VII

 

BENEFITS

 

7.1 Events of Distribution. In the event of any Participant’s separation from
service from all members of the Controlled Group on account of a Triggering
Event, the CBC or its delegate, in accordance with Section 7.2, shall direct the
Trustee to make distribution of the Participant’s Account Balance to or for the
benefit of such Participant. The CBC may require such proof of death and such
evidence of the right of any person to receive payment under the provisions of
this section as the CBC deems necessary and advisable. The determination of the
CBC concerning the proof of death and the right of any person to receive
benefits hereunder shall be conclusive.

 

7.2 Distribution.

 

(a) In General. Except as otherwise provided herein, the determination as to the
dollar amount of a Participant’s interest in his Accrued Benefit, the number of
shares of Mellon Stock represented by the Participant’s interest in the Employer
Stock Fund, and the dollar amount, if any, of his Rollover Contribution Account
and/or Transferred Amounts Account shall be made by the CBC in accordance with
Section 4.7 as of the end of the month Valuation Date coincident with or next
following the month in which the Appropriate Form requesting distribution is
received by a Plan Manager, or such earlier Valuation Date as determined by the
CBC. If any increase or decrease in the value of the investment options
underlying the Participant’s Account occurs after the Valuation Date used for
distribution purposes but prior to the date of distribution, such increase or
decrease shall have no effect on the amount of the distribution.

 

(b) Distribution Following a Triggering Event Other than Death.

 

(i) In General. As soon as administratively possible following a Triggering
Event other than the Participant’s death, the CBC or its delegate shall direct
the Trustee to make distribution of the Participant’s aggregate Account Balance
as determined pursuant to subsection (a), in cash and/or Mellon Stock, to such
Participant, if the Participant elects that such distribution be made or if the
value of such Account Balance is five thousand dollars ($5,000) or less.

 

(ii) Effect of a Failure to Consent to a Distribution. If the value of the
Participant’s Account Balance is more than five thousand dollars ($5,000), and
if

 

-52-



--------------------------------------------------------------------------------

 

such Participant does not consent to a distribution, such a Participant may
continue to direct the investment of his or her Account Balance as provided in
Article IV.

 

(c) Distribution Due to the Participant’s Death. If a Participant dies before
his Benefit Commencement Date, as soon as administratively possible following
the Participant’s death the CBC shall direct the Trustee to distribute the
Participant’s Account Balance to the Participant’s Beneficiary without the
necessity of obtaining consent from the Beneficiary.

 

(d) Treatment of Distributions of Mellon Stock. The fair market value of the
number of shares of Mellon Stock determined in subsection (a) shall be
determined on the Valuation Date as of which such stock is actually distributed.
Notwithstanding anything in this Section 7.2 to the contrary, effective October
1, 1996, for purposes of determining the amounts to be treated as a distribution
from the Plan, a Participant’s Account shall be credited with those dividends
(in the form declared) which are declared on such Mellon Stock on or before the
Valuation Date used for distribution purposes without regard to when they are
actually received by the Trustee; provided, however, that such dividends shall
not be distributed to a Participant until they are actually received by the
Trustee. Dividends declared and received after said Valuation Date shall not be
considered to constitute a part of any distribution from the Plan. Prior to
October 1, 1996, for purposes of determining the amounts to be treated as a
distribution from the Plan, a Participant’s Account shall be credited only with
those dividends (in the form declared) which are declared on such Mellon Stock
and received by the Trustee on or before the Valuation Date used for
distribution purposes.

 

(e) Transition Rule. Notwithstanding any other provision of the Plan to the
contrary no distributions will be made from the Plan on or after April 1, 1996
and before June 1, 1996 to facilitate the change of Investment Funds available
hereunder.

 

7.3 Method of Payment.

 

(a) In General. Distribution of an Account Balance to or on behalf of a
Participant shall be made in one lump sum payment.

 

(b) Direct Transfer Option. A special election may be made to avoid the
imposition of automatic withholding of Federal income taxes. This special
election is to have the Trustee pay all or any portion of the Eligible Rollover
Distribution, at the time and in the manner prescribed by the CBC, directly to
the Eligible Retirement Plan specified by the Distributee in a Direct Rollover.

 

-53-



--------------------------------------------------------------------------------

 

At least thirty (30) days, but no more than ninety (90) days, before a
distribution of an Eligible Rollover Distribution hereunder, a Distributee shall
be given notice of his ability to elect a Direct Rollover. A distribution may be
made, but shall not be required to be made, less than thirty (30) days after
receipt of the notice required by this subsection (a), provided that: (i) the
notice clearly informs the Distributee of the right to consider the decision
regarding a Direct Rollover for a period of thirty (30) days after the notice is
provided, and (ii) after receiving the notice, the Distributee waives the thirty
(30)-day period by electing a distribution.

 

(b) Definitions.

 

(i) Distributee. A Distributee is a Participant, the Participant’s surviving
Spouse or a former Spouse who is an alternate payee under a “qualified domestic
relations order” described in Section 12.2.

 

(ii) Eligible Rollover Distribution. An Eligible Rollover Distribution is any
distribution of all or any portion of the balance to the credit of the
Distributee, except that an Eligible Rollover Distribution does not include:
distributions of Excess Contract Contributions and/or distributions required to
eliminate an Excess Deferral Percentage made pursuant to Article XI; deemed
distributions of any defaulted Plan loan made pursuant to Article VI; any
distribution to the extent such distribution is required under Code Section
401(a)(9); and any other distribution excluded under the Code, applicable
regulations, or other IRS pronouncements.

 

For distributions made after December 31, 2001, a portion of a distribution
shall not fail to be an Eligible Rollover Distribution merely because it
consists of after-tax employee contributions that are not includible in gross
income. However, such portion may be transferred to an individual retirement
account or individual retirement annuity described in Code Sections 408(a) or
408(b), respectively, or to a qualified defined contribution plan described in
Code Sections 401(a) or 403(a) that agrees to separately account for amounts so
transferred, including separately accounting for the portion of such
distribution which is includible in gross income and the portion of such
distribution which is not so includible.

 

(iii) Eligible Retirement Plan. An Eligible Retirement Plan is an individual
retirement account or annuity described in Code Sections 408(a) and

 

-54-



--------------------------------------------------------------------------------

408(b) (collectively, “IRA”), an annuity plan described in Code Section 403(a),
or a qualified trust described in Code Section 401(a) that accepts the
Distributee’s eligible rollover distribution; provided, however, that with
respect to a Distributee who is a surviving Spouse “Eligible Retirement Plan”
shall mean an IRA. Notwithstanding the foregoing, for distributions made after
December 31, 2001, an Eligible Retirement Plan shall also mean an annuity
contract described in Code Section 403(b) and an eligible deferred compensation
plan described in Code Section 457(b) which is maintained by a state, political
subdivision of a state, or any agency or instrumentality of a state or political
subdivision of a state which agrees to separately account for the amounts
transferred to such plan from this Plan. Notwithstanding anything in this
Section 7.3(c)(iii) to the contrary, all such plans described in this Section
7.3(c)(iii) shall also be Eligible Retirement Plans with respect to
distributions to a surviving Spouse made after December 31, 2001.

 

(iv) Direct Rollover. A Direct Rollover is a payment by the Trustee to the
Eligible Retirement Plan specified by the Distributee.

 

7.4 Medium of Payment. Any distribution made hereunder shall be made in the form
of cash, except that the portion of a Participant’s Account Balance represented
by an interest in the Employer Stock Fund shall be distributed in kind in whole
shares of Mellon Stock unless the Participant (or Beneficiary, if applicable)
elects to receive that portion of his Account Balance in cash by submitting the
Appropriate Form to the CBC by the business day coincident with or preceding the
25th day of the month of distribution, and further provided that, to the extent
that a portion of his Account Balance is represented by a Note evidencing a loan
under the Plan and except as otherwise provided in Sections 6.4 and 6.5 with
respect to defaulted loans and distributions in the event of death,
respectively, the Participant shall receive a distribution of his Note(s).
Notwithstanding the foregoing, if all or a portion of a Participant’s Account
shall be invested in an illiquid asset which cannot be converted into cash for
distribution purposes, the distribution to the Participant shall include the
Participant’s proportional interest in such asset.

 

That portion of a Participant’s Account Balance represented by fractional shares
of Mellon Stock shall be distributed in cash. In order to provide cash required
to distribute fractional shares, the Trustee shall sell shares equal to the sum
of fractional shares of all Participants who are to receive a Mellon Stock
distribution as of a common date, rounded to the nearer whole share. The market
value of the Mellon Stock sold by the Trustee on behalf of

 

-55-



--------------------------------------------------------------------------------

Participants entitled to a distribution of fractional shares will be the actual
price for which the affected Participants’ shares of Mellon stock were sold on
the date of the sale without regard to the market value on any other Valuation
Date. Notwithstanding the above, the market value of the Mellon Stock sold by
the Trustee on behalf of Participants entitled to a distribution of fractional
shares will be the average price of such shares, if multiple trades (at multiple
selling prices) are required in order to effectuate the sale.

 

Upon distribution in kind, the fair market value of the number of shares of
Mellon Stock, other securities, or other property to be distributed in
accordance with Section 7.2 shall be determined in accordance with Section
7.2(d) or similar procedures. Upon distribution in kind of a Note, the value of
any such Note shall be, as of the date of distribution, equal to the amount of
any outstanding unpaid principal plus interest accrued to the date of
distribution. Fluctuations in the market value of securities or property
subsequent to the date of valuation for distribution purposes shall not in any
manner change the value initially determined pursuant to the preceding
sentences. Any gains or losses in the securities or other property shall be
borne solely by the Participant (or Beneficiary, if applicable).

 

7.5 Facility of Payment. In the event any payment due under the terms of the
Plan is to be made to a minor or incompetent person, such payment may be made to
or for the benefit of such minor or incompetent person in any of the following
ways, as the CBC shall determine:

 

(a) directly to such minor or incompetent person, if permitted by law;

 

(b) to the legally or statutorily appointed guardian of such minor or
incompetent person; or

 

(c) to any person or institution maintaining such minor or incompetent person in
payment of the cost incident to the maintenance and care of such person.

 

Payments made pursuant to this Section 7.5 shall operate as a complete discharge
of the obligations of the Plan, the CBC, the BIC, the Plan Manager(s), the
Trustee, and the Trust Fund with respect to such payments.

 

 

-56-



--------------------------------------------------------------------------------

 

ARTICLE VIII

 

ADMINISTRATION

 

8.1 Named Fiduciaries; Administrator. Except as hereinafter provided, the CBC
shall be responsible for the administration-related named fiduciary
responsibilities hereinafter described with respect to the Plan. The BIC shall
be responsible for the investment-related named fiduciary responsibilities
hereinafter described with respect to the Plan. Whenever any action is required
or permitted to be taken in the administration of the Plan, such action shall be
taken by the CBC or BIC, as applicable, unless either such committee’s power is
expressly limited herein or by operation of law. The CBC and the BIC shall each
be a “Named Fiduciary” (as such term is defined in Section 402(a)(2) of ERISA)
to the extent they exercise discretionary authority or control with respect to
the administration of the Plan (CBC) or the investment of its assets (BIC). In
addition, unless otherwise delegated by the CBC, the CBC shall be the Plan
“Administrator” (as such term is defined in Section 3(16)(A) of ERISA). The CBC
and/or the BIC as a whole or any of their members may serve in more than one
fiduciary capacity with respect to the Plan.

 

8.2 Allocations and Delegations of Fiduciary Responsibility.

 

(a) Allocation of Responsibilities Among Named Fiduciaries. The CBC and/or the
BIC, as Named Fiduciaries, shall have the authority to allocate, from time to
time, by written instrument, all or any part of their respective
responsibilities under the Plan (other than asset management responsibilities)
to one or more other Named Fiduciaries (the “Other Named Fiduciaries”) as either
such committee may deem advisable, and in the same manner to revoke any such
allocation of responsibilities. Any actions of such Other Named Fiduciaries in
the exercise of such allocated responsibilities shall have the same force and
effect for all purposes hereunder as if such action had been taken by the CBC
and/or the BIC, as applicable. The CBC and/or the BIC, as applicable shall be
responsible for periodically monitoring the performance of the Other Named
Fiduciaries with respect to the allocated responsibilities but shall not be
liable for any acts or omissions of such Other Named Fiduciaries, except as
otherwise provided by law. Each Other Named Fiduciary shall report periodically
to the CBC and/or the BIC, as applicable, concerning the discharge of the
allocated responsibilities.

 

 

-57-



--------------------------------------------------------------------------------

 

(b) Designation of Persons other than Named Fiduciaries to Carry Out Fiduciary
Responsibilities. Any Named Fiduciary with respect to any duty or action under
the Plan shall have the authority to designate, from time to time, by written
instrument, such person or persons other than Named Fiduciaries (the
“Designee”), to carry out all or any part of its responsibilities under the Plan
(other than asset management responsibilities) as it may deem advisable and in
the same manner to revoke any such designation. Any action of the Designee in
the exercise of such delegated responsibilities shall have the same force and
effect for all purposes hereunder as if such action had been taken by the Named
Fiduciary responsible for the designation (the “Designator”). The Designator
shall be responsible for periodically monitoring the performance of the Designee
with respect to the delegated responsibilities and shall reevaluate whether to
continue such delegation but shall not be liable for any acts or omissions of
any such Designee, except as otherwise provided by law. The Designee shall
report periodically to the Designator concerning the discharge of such delegated
responsibilities.

 

(c) Appointment of Investment Manager. The BIC may appoint, by written
instrument, an investment manager or managers (within the meaning of Section
3(38) of ERISA) to manage (including the power to acquire and dispose of) all or
any part of the assets of the Plan as the BIC shall delegate and in the same
manner to revoke any such appointment. Any such investment manager shall
acknowledge, in writing, that it is a fiduciary with respect to the Plan, and
upon acceptance of its responsibilities and subject to any applicable investment
policy, shall have sole discretionary authority over the investment of the
assets so delegated. The BIC shall be responsible for reviewing the performance
of any investment manager at regular intervals no less frequently than annually
and shall reevaluate whether to continue the appointment of such investment
manager but shall not be liable for any acts or omissions of any such investment
manager, except as otherwise provided by law. Each investment manager shall
report periodically to the BIC concerning its investment performance with
respect to the delegated assets. If an investment manager or managers have been
appointed pursuant to this Section, then no Trustee with respect to this Plan
shall be liable for the acts or omissions of any such investment manager or
managers, except as otherwise provided by law, or be under an obligation to
invest or otherwise manage any assets of the plan which are subject to the
management of any investment manager. Unless the BIC provides otherwise, the
Trustee shall be the investment manager with respect to those assets, if any,
for which the investment responsibilities have not otherwise been specifically
delegated to an investment manager in accordance with this Section.

 

-58-



--------------------------------------------------------------------------------

(c) Designation of Plan Manager(s). The CBC (and/or any other person with
fiduciary duties with respect to the Plan) may designate a person or persons,
corporate or otherwise, who may or may not be members of the CBC to be the
manager(s) of the Plan (“Plan Manager(s)”). The Plan Manager(s) shall be
responsible for the day to day administration of the Plan and shall act solely
within the framework of the policies, interpretations, practices, and procedures
established by the CBC and, as such, shall be considered as acting solely in a
ministerial capacity. The designation of Plan Manager(s) shall not relieve the
CBC (and/or any other person with fiduciary duties with respect to the Plan) of
responsibility for the duties and actions of any such Plan Manager(s).

 

(d) Conformity with ERISA. The procedures set forth in this Section for the
allocation of fiduciary duties among Named Fiduciaries and for the delegation of
fiduciary duties to designees or appointees who are not Named Fiduciaries are
intended to conform to the applicable requirements of Section 405(c) of ERISA
(including the limitations on liability set forth in Section 405(c)) and, to the
extent of any ambiguity, should be construed consistent with such Section.

 

8.3 Powers and Duties. The CBC and/or the BIC shall maintain and keep (or cause
to be kept and maintained) such records as are necessary for the efficient
operation of the Plan or as may be required by any applicable law, regulation,
or ruling and shall provide for the preparation and filing of such forms,
reports, information, and documents as may be required to be filed with any
governmental agency or department and with the Plan’s Participants and/or other
Beneficiaries.

 

(a) Corporate Benefits Committee. Except as otherwise provided in subsection (b)
or expressly reserved to the Corporation, the CBC shall have all powers
necessary to carry out the administration-related provisions of the Plan and to
satisfy the requirements of any applicable law or laws. These powers shall
include, by way of illustration and not limitation, the exclusive powers and
discretionary authority necessary to:

 

(i) as set forth in more detail in Section 8.10(f), construe and interpret the
Plan; decide all questions of eligibility; decide all questions of fact relating
to claims for benefits; and determine the amount, time, manner, method, and mode
of payment of any benefits hereunder;

 

(ii) prescribe procedures to be followed and the Appropriate Forms to be used by
Participants and/or other persons in filing applications or elections;

 

-59-



--------------------------------------------------------------------------------

(iii) prepare and distribute, in such manner as may be required by law or as the
CBC deems appropriate, information explaining the Plan; provided, however, that
no such explanation shall contravene the terms of this Plan or increase the
rights of any Participant or Beneficiary or the liabilities of any Employer;

 

(iv) require from an Employer and Participants such information as shall be
necessary for the proper administration of the Plan; including, without limiting
the foregoing, information regarding the marital status of the Participant;

 

(v) appoint and retain individuals to assist in the administration of the Plan,
including such legal, clerical, accounting, and actuarial services as it may
require or as may be required by any applicable law or laws; and

 

(vi) perform all functions otherwise imposed upon a plan administrator by ERISA
which are not expressly reserved to the Corporation, including, but not limited
to, those supplemental duties and responsibilities described in the “Mellon Bank
Corporation Corporate Benefits Committee Charter and Summary of Operations”
approved by the Board on September 17, 1991 (the “CBC Charter”) and not
primarily involving the investment of Plan assets.

 

Without intending to limit the generality of the foregoing, the CBC shall have
the power to amend the Plan, in whole or in part, in order to comply with
applicable law; provided, however, that no such amendment may increase the
duties and obligations of any Employer without the consent of the affected
Employer. Except as provided in the preceding sentence or unless directed by the
Corporation or otherwise required by law, the CBC shall have no power to adopt,
amend, or terminate the Plan, nor shall it have the power to select or appoint
the Trustee, said powers being exclusively reserved to the Corporation and the
BIC, respectively. To the extent the Corporation acts to terminate the Plan, and
in all other respects, it shall act as sponsor.

 

(b) Benefits Investment Committee. The BIC shall have all powers necessary to
carry out the investment-related provisions of the Plan and to satisfy the
requirements of any applicable law or laws. These powers shall include, by way
of illustration and not limitation, the exclusive powers and discretionary
authority necessary to:

 

(i) select investments (including, without limitation, investments in employer
securities as defined in ERISA Section 407(d), real estate and venture

 

-60-



--------------------------------------------------------------------------------

capital) and/or establish investment policy for the Plan which shall be
communicated from time to time to the Trustee and any investment managers
appointed pursuant to Section 8.2(c);

 

(ii) select, monitor, and terminate trustees, investment managers/advisors,
insurance companies, or any other fiduciary with investment responsibilities
(collectively, “Investment Fiduciaries”); and

 

(iii) perform all those supplemental duties and responsibilities described in
the “Mellon Bank Corporation Benefits Investment Committee Charter and Summary
of Operations” approved by the Board on September 17, 1991 (the “BIC Charter”)
related to the investment of Plan assets.

 

8.4 Discharge of Duties. The CBC and/or the BIC and their delegates, to the
extent they are fiduciaries, shall discharge their duties with respect to the
Plan exclusively in the interest of the Participants and Beneficiaries as a
class and shall do so with the care, skill, prudence, and diligence under the
circumstances then prevailing that a prudent man acting in like capacity and
familiar with such matters would use in the conduct of an enterprise of like
character and with like aims and in accordance with the documents and
instruments governing the Plan in conformity with the terms of the Plan and
applicable law.

 

8.5 Procedures. The CBC and the BIC shall be organized and conduct their
business with respect to the Plan in accordance with the organizational and
procedural rules set forth in their respective CBC and BIC Charters.

 

8.6 Establishment of Rules. The CBC and the BIC shall have specific authority in
their sole discretion to construe and interpret the terms of the Plan related to
their respective powers and duties and to the extent that the terms of the Plan
are incomplete, the CBC and the BIC shall have authority to establish rules or
regulations related to their respective powers and duties as they may deem
necessary and proper to carry out the intent of the Corporation as to the
purposes of the Plan.

 

8.7 Limitation of Liability. The Employer, the Board, the members of the CBC and
the BIC, the Plan Manager(s), and any officer, employee, or agent of the
Employer shall not incur any liability individually or on behalf of any other
individuals or on behalf of the Employer for any act, or failure to act, made in
good faith in relation to the Plan or the funds of the Plan. However, this
limitation shall not act to relieve any such individual who performs acts

 

-61-



--------------------------------------------------------------------------------

which establish him a fiduciary from a responsibility or liability for any
fiduciary responsibility, obligation, or duty for such acts under Part 4, Title
I of ERISA.

 

8.8 Compensation and Insurance. Members of the CBC and the BIC shall serve
without compensation for their services as such, but shall be reimbursed for any
expenses incurred in the performance of their duties as herein provided, such
expenses being deemed expenses of the Plan.

 

The Corporation shall indemnify and/or maintain and keep in force insurance in
such form and amount as may be necessary in order to protect the members of the
CBC and the BIC, their delegates and appointees, or any other person who may be
determined to be a fiduciary (other than persons who are independent of an
Employer and are rendering services to the CBC and/or the BIC or to or with
respect to the Plan) from any claim, loss, damage, liability, and expense
(including costs and attorneys’ fees) arising from their acts or failure to act
with respect to the Plan, except where such actions or failure to act involve
willful misconduct or gross negligence. However, where the Corporation purchases
insurance to cover claims of a nature described above, there shall be no right
of indemnification against an Employer except to the extent of any deductible
amount under the insurance coverage or with regard to the amount of covered
claims in excess of the insured amount.

 

8.9 Removal and Resignation. Any member of the CBC and/or the BIC may resign and
the Corporation may remove any member of the CBC and/or the BIC in accordance
with the procedures established by their respective CBC and BIC Charters. The
CBC and/or the BIC shall remain fully operative pending the filling of any
vacancies, the remaining committee members having full authority to administer
the Plan.

 

8.10 Claims Procedure.

 

(a) The Plan Manager(s) shall make all initial determinations as to the right of
any Participant or Beneficiary to receive a benefit and the amount of such
benefit. The time, manner, and mode of distribution of such benefit shall occur
in accordance with the applicable Sections of Article VII herein.

 

(b) In the event that a request of any Participant or Beneficiary (hereinafter
referred to in this Section 8.10 as the “Claimant”) for a benefit under the Plan
(“Claim”) is partially or completely denied, the Plan Manager(s) shall give
written notice of such denial to the Claimant within ninety (90) days after
receipt of the Claim (or, if special circumstances, made known to the Claimant
in writing within the original ninety (90)-day period, require an extension

 

-62-



--------------------------------------------------------------------------------

of time for processing the Claim, within one hundred eighty (180) days after
receipt of the Claim; for Claims filed on or after January 1, 2002, such notice
shall also include the date by which the Plan Manager expects to render a
decision). Such notice shall set forth, in a manner calculated to be understood
by the Claimant, the specific reason or reasons for the denial (with reference
to pertinent Plan provisions upon which the denial is based); an explanation of
additional material or information, if any, necessary for the Claimant to
perfect the Claim; a statement of why the material or information is necessary;
and an explanation of the Plan’s claims review procedure. For Claims filed on or
after January 1, 2002, the notice shall also include the time limits applicable
to the claims review procedure and a statement of the Claimant’s right to bring
an action under Section 502 of ERISA following an adverse benefit determination
on review. If the notice of denial is not furnished within the required time
period specified above, the Claim shall be deemed to be denied and the Claimant
shall be permitted to proceed to the review stage described in subsection (d)
below.

 

(c) For Claims filed before January 1, 2002, in the case where the reason for
denial is based upon a lack of sufficient information or adequacy of proof of
facts, the Claimant shall not have available a review of the denial until such
time as the required information or proof requested has been furnished to the
Plan Manager(s). Notwithstanding the foregoing, the Claimant may request the CBC
to review the need for the information or proof requested within ten (10) days
of the receipt of the request of the Plan Manager(s). A failure to act under
this subsection shall be deemed a withdrawal of the Claim.

 

(d) A Claimant whose Claim is partially or completely denied for a reason other
than that described in subsection (c) above shall have the right to request a
full CBC review of the denial by a written request delivered to the CBC within
sixty (60) days of receipt of the written notice of Claim denial (or sixty (60)
days after the date on which the Claim is deemed denied under subsection (b)
above). Such written request for review shall set forth the basis (whether legal
or factual) upon which the review is requested, including, but not limited to,
pertinent Plan provisions, prior decisions of the CBC and courts of competent
jurisdiction, and/or statements of such facts or circumstances in the possession
of the person requesting the review to which the Plan Manager(s) may not have
had access. In such review, the Claimant (or the Claimant’s duly authorized
representative) shall have the right to review any relevant documents and to
submit any issues or comments in writing to the CBC. In addition, for Claims
filed on or after January 1, 2002, the Claimant shall have the right to submit
documents, records, or other information relating to his Claim, and the Claimant
shall be

 

-63-



--------------------------------------------------------------------------------

provided, upon request and free of charge, reasonable access to and copies of
all documents, records, and other information relevant to his Claim.

 

(e) A decision on review shall be made by the CBC, in its sole discretion, no
later than the date of the CBC’s regular quarterly meeting which immediately
follows the receipt of the request for review, unless the request for review is
filed within the thirty (30) days preceding the date of such meeting. In such
case, a decision shall be made no later than the date of the second regular
quarterly CBC meeting following receipt of the request for review. If special
circumstances (such as the need to hold a hearing) require a further extension
of time for processing, a decision shall be rendered no later than the third
regular quarterly CBC meeting following receipt of the request for review;
provided that written notice of the delay is given to the Claimant prior to the
commencement of the extension. For Claims filed on or after January 1, 2002,
such notice shall describe the special circumstances and the date as of which
the benefit determination will be made, and the Claimant shall be notified, in
writing, as soon as possible, but no later than five (5) days after such benefit
determination is made.

 

The decision by the CBC on review will be binding on all parties, will be
written in a manner calculated to be understood by the Claimant, and will
contain specific reasons for the decision and specific references to the
pertinent Plan provisions on which the decision is based. In addition, for
Claims filed on or after January 1, 2002, (i) the written notice denying the
Claim shall include a statement that the Claimant is entitled to receive, upon
request and free of charge, all documents, records, and other information
relevant to the Claimant’s Claim and a statement of the Claimant’s right to
bring an action under Section 502 of ERISA, and (ii) the CBC’s review shall take
into account all comments, documents, and records, and other information
submitted by the Claimant, without regard to whether such information was
submitted or considered in the initial determination. If no decision is made
within the time period specified above, the Claim shall be deemed to be denied
on review.

 

(f) In acting on any Claim, the Plan Manager(s) and the CBC will act as trier of
facts and thereby shall have the power to determine facts and to apply the same
to the Claim. In making a determination as to any Claim which involves an
interpretation of the terms of the Plan, the CBC in the exercise of its
discretion shall have the authority to determine the intent of the Corporation
in its establishment of the Plan by a review of the records of the Corporation
and by discussions with persons who have direct knowledge of actions of the Plan
sponsor. Should it be established to the satisfaction of the CBC that at the
time of the establishment of the Plan, the Corporation intended a specific
result or interpretation, the CBC shall grant deference to such intention.
Except where specific provision for fiduciary review is

 

-64-



--------------------------------------------------------------------------------

statutorily authorized, the decision of the CBC shall be final and conclusive as
to facts and interpretation of the terms of the Plan, its operations, and the
benefits intended to be provided.

 

(g) If a Claimant fails to file a request for review with respect to a
particular Claim in the manner and in accordance with time limitations specified
herein, such request for review with respect to such Claim shall be waived and
the Claimant shall thereafter be barred from again asserting such Claim.

 

(h) For purposes of this Section 8.10, a document, record, or other information
is considered “relevant” to a Claim for benefits if such document, record, or
other information (i) was relied upon in making the benefit determination, (ii)
was submitted, considered, or generated in the course of making the benefit
determination, without regard to whether such document, record, or other
information was relied upon in making the determination, or (iii) demonstrates
compliance with the Plan’s review procedures and, if appropriate, that the Plan
provisions have been applied consistently with respect to similarly situated
Claimants.

 

8.11 Coordination Between the CBC and the BIC. Whenever in this Plan document or
in any provision of applicable law the CBC and/or the BIC are required to carry
out provisions relating to the same subject matter (as determined by such
committees), the chairpersons of each such committee shall first refer to the
CBC Charter and BIC Charter, respectively, to determine which committee shall be
responsible for the particular matter and thereafter, in the event
responsibility for the matter is not therein assigned, shall, in accordance with
Section 8.2, consult with each other and shall develop such rules, regulations,
practices, or procedures as they shall deem necessary or appropriate to reduce
or eliminate duplication of responsibility.

 

8.12 Special Rules for Claims Involving Disability Determinations.
Notwithstanding the foregoing, for Claims filed on or after January 1, 2002, if
a Claim depends upon a determination that the Claimant has incurred a Total and
Permanent Disability, and if that Claim is denied, the following special rules
shall be applicable and shall supercede any contrary rules set forth above:

 

(a) Notification of an initial adverse determination shall be made no later than
forty-five (45) days after the Plan’s receipt of the Claim. This period may be
extended for up to thirty (30) days, provided that the Plan Manager both
determines that such an extension is necessary due to matters beyond the control
of the Plan and notifies the Claimant in writing,

 

-65-



--------------------------------------------------------------------------------

prior to the expiration of the initial period of forty-five (45) days, of the
circumstances requiring an extension of time and the date by which a decision is
expected to be rendered. If, prior to the end of the first thirty (30)-day
extension period, the Plan Manager determines that, due to matters beyond the
control of the Plan, a decision cannot be rendered within that extension period,
the decision-making period can be extended for up to an additional thirty (30)
days, provided that the Claimant is notified, in writing, prior to the
expiration of the first thirty (30)-day extension period, of the circumstances
requiring the extension and the date as of which a decision is expected to be
rendered. In the case of any extension, the notice of the extension shall
specifically explain the standards upon which the entitlement to a benefit is
based, the unresolved issues that prevent a decision on the Claim, and the
additional information needed to resolve those issues; and the Claimant shall be
afforded forty-five (45) days within which to provide the specified information
(in the event that a period of time is extended due to a Claimant’s failure to
provide necessary information, the period for making the benefit determination
will be tolled from the date on which notification of the extension is sent to
the Claimant until the date on which the Claimant responds to the request for
additional information).

 

(b) In addition to providing the information set forth in Section 8.10(b), if an
internal rule, guideline, protocol, or other similar criterion was relied upon
in making the initial adverse determination, the notice of the adverse
determination shall contain either: (i) the specific rule, guideline, protocol,
or other similar criterion; or (ii) a statement that such a rule, guideline,
protocol, or other similar criterion was relied upon in making the adverse
determination and that a copy of such rule, guideline, protocol, or other
similar criterion will be provided free of charge to the Claimant upon request.

 

(c) A Claimant whose Claim has been denied shall have the appeal rights
described in Section 8.10(d), except that the Claimant shall have a period of
one hundred eighty (180) days in which to request a full review by the CBC of
the denial. In connection with the appeal, the Claimant will receive written
notice of the identity of any medical or vocational experts whose advice was
obtained on behalf of the Plan in connection with the adverse benefit
determination, without regard to whether the advice was relied upon in making
the benefit determination.

 

(d) The CBC’s review shall be subject to the provisions of Section 8.10(e),
except that: (i) the decision on review shall be rendered in forty-five (45)
days or in special circumstances such as where the CBC in its sole discretion
finds there is a need to hold a hearing, within ninety (90) days of receipt of
the request for review, in which case written notice

 

-66-



--------------------------------------------------------------------------------

of the delay and the date by which the CBC expects to render a decision will be
given to the Claimant within the initial forty-five (45)-day period; (ii) the
review shall afford no deference to the initial adverse benefit determination;
(iii) to the extent that the initial denial was based upon a medical judgment,
the CBC shall consult with an appropriate health care professional, which
professional shall be an individual who was not consulted in connection with the
initial adverse benefit determination and who is not a subordinate of such
previously-consulted professional; and (iv) if an internal rule, guideline,
protocol, or other similar criterion was relied upon in making an adverse
determination on review, the notice provided to the Claimant shall contain
either the specific rule, guideline, protocol, or other similar criterion; or a
statement that such rule, guideline, protocol, or other similar criterion was
relied upon in making the adverse determination and that a copy of the rule,
guideline, protocol, or other similar criterion will be provided free of charge
to the Claimant upon request.

 

 

-67-



--------------------------------------------------------------------------------

 

ARTICLE IX

 

TRUST AND TRUSTEE

 

9.1 Trust. The BIC (prior to September 17, 1991, the Corporation) shall, on
behalf of the Plan, enter into a Trust Agreement with the Trustee containing
such terms and conditions as it deems appropriate for the implementation of the
Plan. The Trust Agreement shall contain the broadest investment powers and shall
specifically contain language to enable the Trustee to invest in any open or
closed-end investment vehicles, any pooled, common, commingled or collective
investment funds and any other such funds or investment vehicles established,
maintained, managed or advised by the Trustee or an affiliate of the Trustee of
the Corporation for investment of qualified pension and/or profit sharing plans.

 

9.2 Removal or Resignation. The Trustee may resign by giving thirty (30) days’
written notice to the BIC. The BIC may remove the Trustee at any time upon
filing with the Trustee notice of such removal. Upon the resignation or removal
of the Trustee, the BIC shall appoint a successor Trustee, who shall have all of
the powers granted to the original Trustee. The Trustee so appointed, or any
successor thereto, shall receive all contributions made hereunder, and shall
invest the same in accordance with the instructions of the BIC. The Trustee
shall make disbursements from the Trust in accordance with the written
directions of the CBC and/or the BIC.

 

 

-68-



--------------------------------------------------------------------------------

 

ARTICLE X

 

AMENDMENT, TERMINATION, AND MERGER

 

10.1 Amendment. The Corporation, acting in its own interest as Plan sponsor, by
action of the Human Resources Committee of the Board, reserves the right for any
reason and at any time to amend, in whole or in part, any or all of the
provisions of the Plan, including amendments adjusting Participants’ Accrued
Benefits prior to securing, or in order to secure or maintain, the approval of
the Plan by the IRS or to comply with any applicable laws and regulations. The
adoption of any such amendment shall be evidenced either by the signature of the
Chief Executive Officer of the Corporation (or his authorized representative or
delegate) or by a certification of adoption by the secretary of the Human
Resources Committee of the Board. A copy of the signed or certified amendment
shall be filed with the Plan document and, to the extent required by applicable
law, communicated to affected Participants and Beneficiaries.

 

Such amendments or modifications shall be prospective in application; provided,
however, that amendments or modifications may and shall be retroactive to such
date as may be necessary to comply with the requirements of the Code or any
applicable law. However, no such amendment shall authorize or permit any assets
of the Plan held in Trust (other than such part as is required to pay taxes and
administration expenses) to be used for or diverted to purposes other than for
the exclusive benefit of the Participants or their Beneficiaries.

 

Unless another effective date is specified in the amendment, any amendment
authorized hereunder shall become effective upon execution of a written
instrument which satisfies the requirements set forth in the first paragraph of
this Section 10.1, and where necessary, delivery of the executed written
instrument to the Trustee and the endorsement of the Trustee of its written
consent thereto, if such consent is required.

 

10.2 Failure to Qualify. If it should be finally determined that this Plan as
amended and restated does not qualify under Code Section 401(a), or any other
statute of similar import, the Plan shall be administered, and the rights of all
Participants shall be determined, as if the amended and restated Plan had never
been adopted. In such event, any contributions made by the Employer (other than
Contract Contributions) made pursuant to this amended and restated Plan, less
authorized disbursements, shall be returned to the Employer to the extent
permitted by applicable law.

 

10.3 Discontinuance of Contributions and Termination of the Plan. Any Employer
shall have the right at any time, by action of its board of directors, to
discontinue its

 

-69-



--------------------------------------------------------------------------------

contributions hereunder and withdraw from further participation in the Plan. The
Corporation, as Plan sponsor, shall have the right at any time, by action of the
Human Resources Committee of the Board, to terminate the Plan and the Trust, by
delivering to the Trustee, the CBC, and the BIC written notice of such
discontinuance or termination and by submitting any special reports required by
law to the Secretary of Labor, the IRS, and any other governmental agencies. Any
resolution by the Human Resources Committee of the Board to terminate the Plan,
or any resolution of any Employer to discontinue contributions, shall be
evidenced by the signature of the Chief Executive Officer of the Corporation, or
Employer, as applicable (or their authorized representatives or delegates), or
by a certification by the secretary of the Human Resources Committee of the
Board or the board of the Employer, as applicable. A copy of any signed or
certified resolution shall be filed with the Plan document and, to the extent
required by applicable law, communicated to affected Participants and
Beneficiaries.

 

The Plan shall automatically terminate upon all Employers’ ceasing contributions
hereunder or upon the dissolution or winding up of the affairs of all Employers.

 

10.4 Vesting and Distribution Upon Termination by the Corporation. Except as
provided in Section 10.2, upon discontinuance of contributions, termination, or
partial termination of the Plan, the rights of all affected Participants to
their Accrued Benefits shall, to the extent not otherwise non-forfeitable,
become non-forfeitable and the aggregate Account Balances of all such affected
Participants shall be distributed as and when the CBC shall designate or at such
time as the assets of the Trust are required to be distributed by the provisions
of this Plan.

 

Upon partial or complete termination, if there shall be any assets in the Trust
Fund which have not been allocated to any Participant, such assets (or that part
remaining after the payment of taxes and administration expenses) shall be
allocated, to the extent permitted by any applicable law, to each Participant in
the same proportion as the amount credited to the Account of each Participant
bears to the total of all amounts credited to the Accounts of all Participants.
Any amounts which cannot be allocated because of any applicable limitations
shall be returned to the Employer making the contribution in accordance with
applicable law.

 

-70-



--------------------------------------------------------------------------------

 

Notwithstanding anything in this Section to the contrary, the Account Balances
of affected Participants shall not be distributed solely on account of a partial
or complete termination where any member of the Controlled Group establishes or
maintains another defined contribution plan, other than an employee stock
ownership plan (as defined Code Sections 4975(e) or 409) or a simplified
employee pension plan (as defined in Code Section 408(k)).

 

10.5 Merger. In the event of merger or consolidation with, or transfer of assets
or liabilities to, any other plan, each Participant shall have an Account
Balance having a market value immediately after the merger, consolidation, or
transfer (as if the plan had then terminated) which is equal to or greater than
the market value of the Account Balance he would have been entitled to receive
immediately before the merger, consolidation, or transfer (as if the Plan had
then terminated).

 

 

-71-



--------------------------------------------------------------------------------

 

ARTICLE XI

 

DISTRIBUTION AND ACCRUAL REQUIREMENTS IMPOSED BY THE CODE

 

11.1 Additional Limitation on Contributions. This Plan must comply with the
requirements of Code Sections 401(a), 401(k), 401(m), and 402(g), all of which
are applicable to qualified “cash or deferred” profit-sharing plans. Solely for
purposes of determining whether the nondiscrimination requirements of Code
Sections 401(k) and 401(m) are satisfied and as permitted by Code Sections
401(k) and 401(m) and the regulations promulgated thereunder, Contract and
Matching Contributions, if any, shall be combined and tested under Code Section
401(k). Notwithstanding, effective January 1, 1998, the Employer may elect to
separately test Matching Contributions under Code Section 401(m) in accordance
with the rules set forth in this Article XI with respect to Actual Contribution
Percentage limitations. If the tests set forth in Code Sections 401(k), 401(m),
and/or 402(g) are eliminated from the Code, the corresponding provisions of this
Article XI shall be of no effect.

 

11.2 Definitions and Rules. For purposes of this Article XI, the following
special definitions and rules shall apply:

 

(a) Actual Contribution Percentage means the average (to the nearest
one-hundredth of one percent (.01%)) of the Actual Contribution Ratios
(calculated separately to the nearest one-hundredth of one percent (.01%) for
each Eligible Employee who is eligible to have Matching Contributions made on
his behalf to the Plan (or who would be eligible to receive Matching
Contributions had he elected to have Contract Contributions made on his behalf).
The Actual Contribution Ratio for each Eligible Employee is determined by
dividing (i) by (ii), where (i) is the total of the Matching Contributions made
for the current Plan Year on behalf of each such Eligible Employee, and where
(ii) is such Eligible Employee’s Testing Compensation for the portion of such
Plan Year in which such individual was an Eligible Employee. To the extent an
Eligible Employee’s Contract Contributions for the Plan Year are aggregated with
Matching Contributions, such Matching Contributions will not be taken into
account for purposes of determining such Employee’s Actual Contribution
Percentage. If an Eligible Employee makes no Contract Contributions (and
receives no Matching Contributions) for the Plan Year, the contribution ratio
that is to be included in determining the Actual Contribution Percentage for
such Eligible Employee shall be zero.

 

-72-



--------------------------------------------------------------------------------

 

For purposes of this Article XI, “Testing Compensation” means Code Section 415
Compensation, as defined in Section 11.9(d). For years prior to January 1, 1998,
“Testing Compensation” shall equal such Code Section 415 Compensation increased
by any reductions attributable to Contract Contributions hereunder or elective
contributions to a “cafeteria plan” described in Code Section 125 and applicable
regulations. Both such definitions of “Testing Compensation” shall not take into
account any such remuneration in excess of the $150,000 limitation (as adjusted)
under Code Section 401(a)(17). The Matching Contributions made on behalf of an
Eligible Employee for the Plan Year may be aggregated with the contributions
referred to in (i). At the election of the Employer, Discretionary
Contributions, if any, may be aggregated with Contract and Matching
Contributions.

 

A Matching Contribution is taken into account for purposes of the Actual
Contribution Percentage test only if such Matching Contribution is allocated to
the Eligible Employee’s Matching Contribution Account as of a date within that
Plan Year, is actually paid to the Trust Fund no later than twelve (12) months
after the close of that Plan Year, and is made on behalf of the Eligible
Employee on account of his Contract Contributions for that Plan Year.

 

(b) “Actual Deferral Percentage” means, for a group of Eligible Employees, the
average (to the nearest one-hundredth of one percent (.01%)) of the Actual
Deferral Ratios (calculated separately to the nearest one-hundredth of one
percent (.01%)) for each Eligible Employee in the relevant group. The “Actual
Deferral Ratio” for each Eligible Employee is determined by dividing (i) by
(ii), where (i) is the total Contract Contributions made for the current Plan
Year on behalf of such Eligible Employee and (ii) is such Eligible Employee’s
Testing Compensation for such Plan Year. If an Eligible Employee makes no
Contract Contributions (and receives no Matching Contributions) for the Plan
Year, the deferral ratio that is to be included in determining the Actual
Deferral Percentage for such Eligible Employee shall be zero.

 

Effective for Plan Years ending on or before December 31, 1996, if an Eligible
Highly Compensated Employee is subject to the family aggregation rules of Code
Section 414(q)(6) because that Eligible Employee is either a five percent (5%)
owner or one of the ten (10) most highly paid employees, the combined Actual
Deferral Ratio for the family group (consisting of a Highly Compensated Employee
described in this sentence and his Family Members who are treated as one Highly
Compensated Employee for purposes of this Section) must be determined by
combining the Contract, Matching (and, where applicable, Discretionary
Contributions) and Testing Compensation of all eligible Family Members.

 

-73-



--------------------------------------------------------------------------------

(c) Special Definitions of Employee.

 

(i) “Eligible Highly Compensated Employee” means any Highly Compensated Employee
who is an Eligible Employee.

 

(ii) “Eligible Non-Highly Compensated Employee” means any Non-Highly Compensated
Employee who is an Eligible Employee during the Plan Year for which the Actual
Deferral Percentage Test set forth in 11.3 below and the Actual Contribution
Percentage Test set forth in 11.4 below are applicable.

 

(d) “Excess Contract Contribution Amount” means, subject to Section 3.2(g) of
the Plan and Code Section 414(v), with respect to any individual Employee,
Contract Contributions made on the Employee’s behalf under this Plan, elective
deferrals (as defined in Code Section 402(g)(3) and the Treasury Regulations
thereunder) made on such Employee’s behalf under all other plans of the
Controlled Group, and elective deferrals on such Employee’s behalf under a plan
maintained by any other employer, which together total more than $11,000 (as
adjusted annually in accordance with Code Section 402(g)(4)) for any one (1)
taxable year of the individual Employee

 

(e) Aggregation Rules. For purposes of this Article, if the Plan and any other
plan which includes a cash or deferred arrangement are aggregated for purposes
of Section 410(b) (other than for purposes of the average benefit percentage
test), the cash or deferred arrangements in such plans shall be treated as one
(1) plan for purposes of calculating the Actual Deferral Percentage and/or the
Actual Contribution Percentage (as defined herein). If any Highly Compensated
Employee who is a Participant in this Plan also participates in any other cash
or deferred arrangement of the Controlled Group, for purposes of determining the
Actual Deferral Ratio or Actual Contribution Ratio (as defined herein) for such
Employee, all such cash or deferred arrangements shall be treated as one (1)
cash or deferred arrangement; provided, however, that any cash or deferred
arrangement contained in an employee stock ownership plan (as described in Code
Sections 4975(e) and 409) shall not be aggregated with this Plan pursuant to
this subsection.

 

11.3 Actual Deferral Percentage Test. For a Plan Year, the Actual Deferral
Percentage for the group of Eligible Highly Compensated Employees may not exceed
the Maximum Deferral Percentage.

 

The Maximum Deferral Percentage is the greater of: (1) the Actual Deferral
Percentage for the Plan Year for the group of Eligible Non-Highly Compensated
Employees, multiplied by

 

-74-



--------------------------------------------------------------------------------

1.25; and (2) two hundred percent (200%) of the Actual Deferral Percentage for
the group of Eligible Non-Highly Compensated Employees; provided, however, that
the Actual Contribution Percentage for the group of Eligible Highly Compensated
Employees may not exceed the Actual Contribution Percentage for the group of
Eligible Non-Highly Compensated Employees by more than two (2) percentage
points.

 

The Excess Deferral Percentage is the excess of: (1) the Actual Deferral
Percentage for the Plan Year for the group of Eligible Highly Compensated
Employees, over (2) the Maximum Deferral Percentage for the group of Eligible
Highly Compensated Employees for the current Plan Year, (for Plan Years
beginning on or after January 1, 1997, determined by reducing the contributions
made on behalf of the Eligible Highly Compensated Employees in order of their
deferral percentages, beginning with the Eligible Highly Compensated Employee
with the highest of such percentages, in accordance with the Percentage
Reduction Method described in Section 11.8(b)).

 

11.4 Actual Contribution Percentage Test. For a Plan Year, the Actual
Contribution Percentage for the group of Eligible Highly Compensated Employees
for the Plan Year may not exceed the Maximum Contribution Percentage. The
Maximum Contribution Percentage is the greater of (i) one hundred and
twenty-five percent (125%) of the Actual Contribution Percentage for the Plan
Year for the group of Eligible Non-Highly Compensated Employees in such Plan
Year; and (ii) two hundred percent (200%) of the Actual Contribution Percentage
for the Plan Year for the group of Eligible Non-Highly Compensated Employees in
such Plan Year; provided, however, that the Actual Contribution Percentage for
the group of Eligible Highly Compensated Employees may not exceed the Actual
Contribution Percentage for the group of Eligible Non-Highly Compensated
Employees by more than two (2) percentage points.

 

The Excess Contribution Percentage is the excess of: (1) the Actual Contribution
Percentage for the Plan Year for the group of Eligible Highly Compensated
Employees, over (2) the Maximum Contribution Percentage for the group of
Eligible Highly Compensated Employees for the Plan Year, (for Plan Years
beginning on or after January 1, 1998, determined by reducing the contributions
made on behalf of the Eligible Highly Compensated Employees in order of their
contribution percentages, beginning with the Eligible Highly Compensated
Employee with the highest of such percentages, in accordance with the Percentage
Reduction Method described in Section 11.8(b), as if such section applied to
Excess Contribution Percentages rather than Excess Deferral Percentages).

 

-75-



--------------------------------------------------------------------------------

11.5 Multiple Use Limitation Test. This Section ceased to be effective as of
January 1, 2002.

 

11.6 Order of Testing. As and to the extent applicable, the tests set forth in
this Article 11 shall be carried out in the following order:

 

(a) Excess Contract Contribution Amounts Test.

 

(b) Actual Deferral Percentage Test.

 

(c) Actual Contribution Percentage Test.

 

(d) Multiple Use of Alternative Limit Test (for Plan Years beginning before
January 1, 2002).

 

(e) Section 415 Test (Section 11.9).

 

11.7 Mid-Year Discretionary Remedial Procedure to Prevent Excess Contract
Contribution or Matching Contribution Amounts and Excess Deferral or
Contribution Percentages. If the CBC at any time prior to the end of a Plan Year
determines that the then-current rate of Contract and/or Matching Contributions
for any Highly Compensated Employee will lead to an Excess Contract Contribution
Amount, an Excess Deferral Percentage, and/or an Excess Contribution Percentage
for such Plan Year, then the CBC, in its sole discretion and upon notice to each
affected Participant, may:

 

(a) unilaterally establish or reduce, on a prospective basis, the maximum amount
of Contract Contributions, as a percentage of Eligible Compensation, which may
be made by Participants in the group (or any subgroup) of Highly Compensated
Employees (and thereby also reduce the level of Matching Contributions to any
such group or subgroup); and

 

(b) automatically amend the Appropriate Form of each affected Participant as of
the date specified in such notice, without any further action on the part of
such Participant or the Employer, to the extent necessary to conform the
Appropriate Form to the new limitation determined by the CBC.

 

11.8 Year-End Correction of Excess Contract Contribution Amounts, Excess
Deferral Percentages and Excess Contribution Percentages. In the event that
Excess Contract Contribution Amounts, Excess Deferral Percentage, Excess
Contribution Percentage and/or

 

-76-



--------------------------------------------------------------------------------

Multiple Use of the Alternative Limitation exists with respect to any Plan Year,
such excess(es) shall be eliminated by the following method(s):

 

(a) Elimination of Excess Contract Contribution Amounts. In the event that a
Participant has an Excess Contract Contribution Amount, elects to have such
excess corrected under this Plan, and notifies the Plan of the amount of such
excess to be distributed from this Plan, the amount of such excess shall be
distributed to the Participant, along with any income or loss attributable to
such excess (as calculated pursuant to subsection (c) below); provided, however,
that a Participant is deemed to notify the Plan of any Excess Contract
Contribution Amounts which arise by taking into account only Contract
Contributions and other elective deferrals of the Participant pursuant to plans
of the Controlled Group. Any distribution of Contract Contributions shall be
deemed to be made first from those Contract Contributions, if any, for which no
Matching Contributions were made. In the event that any matched Contract
Contributions are distributed, any corresponding Matching Contributions,
together with any income or loss attributable to such Matching Contributions,
shall be forfeited and used to reduce subsequent Matching Contributions.

 

A distribution pursuant to this subsection shall be made on or before April 15
of the Plan Year following the Plan Year in which the Excess Contract
Contribution Amount was created. Any Excess Contract Contribution Amounts
distributed hereunder to an Eligible Highly Compensated Employee will be
considered when calculating the Actual Deferral Percentage for the group of
Eligible Highly Compensated Employees for the Plan Year in which such Contract
Contributions were made; any such distribution to an Eligible Highly Compensated
Employee, however, shall be counted towards the amount which must be distributed
to such Eligible Highly Compensated Employee in order to correct an Excess
Deferral Percentage.

 

(b) Elimination of Excess Deferral Percentages. Effective for Plan Years
beginning on or after January 1, 1997, if an Excess Deferral Percentage exists
for a particular Plan Year, such excess shall be eliminated by a leveling
process, under which the Contract Contributions and any Matching Contributions
aggregated with such Contract Contributions pursuant to Section 11.1 and treated
as Contract Contributions for purposes of the Actual Deferral Percentage Test
(and, if applicable, Discretionary Contributions treated as Contract
Contributions for purposes of the Actual Deferral Percentage Test), of the
Eligible Highly Compensated Employee with the highest dollar amount of
contributions are reduced proportionately to the extent required to:

 

(i) completely eliminate the Excess Deferral Percentage, or

 

-77-



--------------------------------------------------------------------------------

(ii) cause the dollar amount of such Eligible Highly Compensated Employee’s
Contract Contributions and Matching Contributions to equal the amount of the
Eligible Highly Compensated Employee with the next highest Contract
Contributions and Matching Contributions. This process will be repeated until
the Excess Deferral Percentage is completely eliminated.

 

To the extent that there occurs a reduction in the Contract Contribution
applicable to any Eligible Highly Compensated Employee by reason of this
subsection (b), the salary reduction agreement evidenced by such Participant’s
Appropriate Form shall be deemed only effective as to the amount which then and
thereafter constitutes the adjusted Contract Contribution.

 

The elimination of Excess Deferral Percentages described in the previous
paragraph shall be accomplished by distributing to each affected Eligible Highly
Compensated Employee the portion of the excess amount attributable to such
Eligible Highly Compensated Employee (after taking into account any
distributions required to eliminate any Excess Contract Contribution Amounts) by
the end of the Plan Year following the Plan Year in which in which the Excess
Deferral Percentage was created and, to the extent practicable, within the two
and one-half (2-1/2) month period following the close of the Plan Year in which
the Excess Deferral Percentage was created. All distributions pursuant to this
subsection must include the income or loss (if any) attributable to the returned
amounts for the Plan Year in which the excess occurred calculated as described
in subsection (d) below. Notwithstanding the foregoing, in accordance with Code
Section 414(v) and the regulations thereunder, no Contract Contribution shall be
distributed to a Highly Compensated Employee to the extent that such amount can
be treated as a Catch-Up Contribution under Section 3.2(g).

 

Effective for Plan Years ending on or before December 31, 1996, if an Excess
Deferral Percentage exists for a particular Plan Year, such excess shall be
eliminated by a leveling process, under which the Contract Contributions and
Matching Contributions (and, if applicable, Discretionary Contributions treated
as Contract Contributions for purposes of the Actual Deferral Percentage Test),
of the Eligible Highly Compensated Employee with the highest Actual Deferral
Ratio are reduced proportionately to the extent required to:

 

(i) completely eliminate the Excess Deferral Percentage, or

 

(ii) cause such Eligible Highly Compensated Employee’s Actual Deferral Ratio to
equal the ratio of the Eligible Highly Compensated Employee

 

 

-78-



--------------------------------------------------------------------------------

 

with the next highest Actual Deferral Ratio. This process will be repeated until
the Excess Deferral Percentage is completely eliminated (“Percentage Reduction
Method”).

 

The determination and correction of an Excess Deferral Percentage with respect
to an Eligible Highly Compensated Employee whose Actual Deferral Ratio is
determined under the family aggregation rules of Code Section 414(q)(6) shall be
accomplished by reducing the Contract and Matching Contributions (and, if
applicable, Discretionary Contributions treated as Contract Contributions, if
any), and the related Actual Deferral Ratio as described above and by allocating
the excess amounts to be distributed to the family group among the Family
Members in proportion to the Contract and Matching Contributions (and, if
applicable, Discretionary Contributions treated as Contract Contributions), if
any, of each Family Member that are combined to determine the Actual Deferral
Ratio of the family group.

 

(c) Elimination of an Excess Contribution Percentage. If the Actual Contribution
Percentage for the group of Eligible Highly Compensated Employees exceeds the
Maximum Contribution Percentage for a particular Plan Year, the amount of such
Excess Contribution Percentage shall be eliminated by a leveling process, under
which the Matching Contributions of the Eligible Highly Compensated Employee
with the highest dollar amount of Matching Contributions are reduced to the
extent required to (1) eliminate the Excess Contribution Percentage entirely, or
(2) cause such Eligible Highly Compensated Employee’s Matching Contributions to
equal the dollar amount of the Eligible Highly Compensated Employee with the
next highest dollar amount of Matching Contributions, such process to be
repeated until the Excess Contribution Percentage is eliminated.

 

The elimination of Excess Contribution Percentages described in the previous
paragraph shall be accomplished by distributing to each affected Eligible Highly
Compensated Employee the portion of the excess amount attributable to such
Eligible Highly Compensated Employee by the end of the Plan Year following the
Plan Year in which in which the Excess Contribution Percentage was created and,
to the extent practicable, within the two and one-half (2-1/2) month period
following the close of the Plan Year in which the Excess Contribution Percentage
was created. All distributions pursuant to this subsection must include the
income or loss (if any) attributable to the returned amounts for the Plan Year
in which the excess occurred calculated as described in subsection (d) below.

 

(d) Calculation of Income Allocable to Excess Contract Contribution Amounts,
Excess Deferral Percentages and Excess Contribution Percentages. The income

 

-79-



--------------------------------------------------------------------------------

 

allocable to Excess Contract Contribution Amounts, Excess Deferral Percentages
and/or Excess Contribution Percentages shall be equal to the income actually
allocated to such excess for the Plan Year in which the excess occurred.

 

(e) Distributions of Mellon Stock. To the extent that a portion of a
distribution made pursuant to this Section is attributable to Contract
Contributions, Matching Contributions and/or Discretionary Contributions which
were invested in the Employer Stock Fund, such portion will be distributed in
full shares of Mellon Stock in accordance with procedures substantially
equivalent to those established in Article VII for distributions of Accrued
Benefits.

 

(f) Correction of Multiple Use of the Alternative Limitation. In the event a
Multiple Use of the Alternative Limitation exists for the Plan Year, the Actual
Contribution Percentage for Eligible Highly Compensated Employees will be
reduced (in the same manner as described in Section 11.8(c)), or the Actual
Deferral Percentage for Eligible Highly Compensated Employees will be reduced
(in the same manner as described in Section 11.8(b)), as determined by the CBC
or it delegate, in its discretion, until the Multiple Use is eliminated.

 

11.9 Maximum Contributions.

 

(a) The total value of the annual addition (as defined in Code Section 415(c))
for any Participant under this and any other qualified defined contribution plan
of the Employer or a member of the Controlled Group for any Plan Year shall not
exceed the maximum annual addition permitted under Code Section 415, taking into
account all applicable transition rules and rules protecting prior Accrued
Benefits.

 

(b) In the event that an adjustment to contributions with respect to a
Participant is required pursuant to Code Section 415, and if a Participant is a
participant in more than one qualified defined contribution plan of the Employer
or any member of the Controlled Group, the limitations shall first be applied to
the other defined contribution plans prior to being applied to this Plan;
provided, however, that if the Participant is also a participant in the Mellon
Bank Corporation Employee Stock Ownership Plan (“ESOP”) the limitations shall be
first applied to this Plan before being applied to the ESOP.

 

(c) For Plan Years ending on or before December 31, 1999, if a Participant was
or is also a participant in a defined benefit pension plan which is or was
maintained by the Employer or any member of the Controlled Group (whether or not
terminated) and to which Code Section 415 applies, the annual addition to the
qualified defined contribution plans

 

-80-



--------------------------------------------------------------------------------

 

referred to in this Section 11.9 and the benefits provided under all such
defined benefit pension plans with respect to any Participant shall be adjusted
so that the sum of the defined benefit fraction and the defined contribution
fraction (as such terms are defined in said Code Section 415(e)) does not exceed
one (1) for any Plan Year. In making such adjustment, the maximum benefit shall
be allowable first under the ESOP and then hereunder before determining the
extent to which the limitations will affect the benefit available under the
defined benefit pension plan(s).

 

(d) Code Section 415 Compensation. The limitation year, as defined in Treasury
Regulation Section 1.415-2(b), shall be the Plan Year. For purposes of this
Section and Sections 11.11 and 11.12, the term “Code Section 415 Compensation”
means: the total remuneration paid to a Participant during the Plan Year,
including the Participant’s wages, salaries, fees for professional services, and
other amounts received for personal services actually rendered in the course of
employment with any member of the Controlled Group, for Plan Years ending on or
before December 31, 1997, determined after any pre-tax contributions under a
“qualified cash or deferred arrangement” (as defined under Code Section 401(k)
and its applicable regulations) or under a “cafeteria plan” (as defined in Code
Section 125 and its applicable regulations), and shall include, but not by way
of limitation, bonuses, overtime payments and commissions; and shall exclude
deferred compensation, stock options and other distributions which receive
special tax benefits under the Code. For Plan Years beginning on and after
January 1, 1998, compensation for purposes of this Section and Sections 11.11
and 11.12 shall include any pre-tax contributions or other amounts not included
in federal gross income under a “qualified cash or deferred arrangement” (as
defined under Code Section 401(k) and applicable regulations), a “cafeteria
plan” (as defined in Code Section 125 and applicable regulations), and,
effective as of June 1, 1999, a “qualified transportation benefit program” (as
defined in Code Section 132(f) and applicable regulations).

 

(e) In the event an adjustment to Contributions to this Plan on behalf of a
Participant is required under Code Section 415, such adjustment shall be made as
follows:

 

(i) First, any Employer Discretionary Contributions or other profit-sharing
contributions allocated to a Participant’s Account during the Plan Year shall be
forfeited to the extent required to satisfy the limits of Code Section 415.

 

(ii) Next, to the extent further adjustments are required under Code Section
415, Contract Contributions allocated to a Participant’s Account during the Plan
Year for which no Matching Contributions were made shall be

 

-81-



--------------------------------------------------------------------------------

 

distributed to the Participant to the extent necessary to satisfy the limits of
Code Section 415.

 

(iii) Next, to the extent further adjustments are required under Code Section
415, Contract Contributions allocated to a Participant’s Account during the Plan
Year for which Matching Contributions were made shall be distributed to the
Participant to the extent necessary to satisfy the limits of Code Section 415.
No Matching Contribution shall be forfeited solely as a result of a distribution
of corresponding Contract Contributions under this subparagraph (iii).

 

(iv) To the extent further adjustments are required under Code Section 415, and
all Discretionary Contributions and Contract Contributions have been forfeited
or distributed in accordance with (i) through (iii) above, then Matching
Contributions allocated to a Participant’s Account during the Plan Year shall be
forfeited to the extent necessary to satisfy the limits of Code Section 415.

 

Any Contributions forfeited under this subsection (e) shall be reallocated to a
suspense account and used to reduce contributions made by the Employer (other
than Contract Contributions) in subsequent Plan Years.

 

11.10 Mandatory Distributions Required by Law. Notwithstanding any other
provision in this Plan to the contrary, distribution of a Participant’s Account
Balance must commence:

 

(a) unless the Participant elects otherwise, no later than sixty (60) days after
the close of the Plan Year in which occurs the latest of:

 

(i) the date the Participant attains Normal Retirement Age;

 

(ii) the tenth (10th) anniversary of the year in which the Participant commenced
participation in the Plan; or

 

(iii) the date on which the Participant terminates employment with the
Controlled Group.

 

(b) Required Beginning Date prior to January 1, 1996. Notwithstanding anything
to the contrary in subsection (a), with respect to a Participant that attained
age 70-1/2 on or before December 31, 1995, distribution must commence no later
than April 1 of the

 

-82-



--------------------------------------------------------------------------------

calendar year following the calendar year in which the Participant attains age
seventy and one-half (70-1/2), regardless of whether the Participant is an
Employee at such time; provided, however, that the required beginning date of
benefit commencement of a Participant who attained age seventy and one-half
(70-1/2) prior to January 1, 1988 and who was not a 5% owner (as defined in Code
Section 416(i)(1)(B) during the Plan Year ending with or within the calendar
year in which he attained age sixty-six and one-half (66-1/2), or any subsequent
Plan Year, shall be April 1 next following the calendar year in which such
Participant retires.

 

(c) Special Election for Participants That Attain Age 70-1/2 in 1996, 1997 or
1998. Notwithstanding (b) above, a Participant who attains age 70-1/2 on or
after January 1, 1996 and on or before December 31, 1998 but has not retired may
elect to commence distribution hereunder as of April 1 of the year following the
year in which age 70-1/2 is attained in accordance with the rules applicable to
such distribution as set forth herein.

 

(d) Required Beginning Date for Participants Who Attain Age 70-1/2 on or After
January 1, 1999. Notwithstanding any other provisions of the Plan to the
contrary and subject to (b) and (c) above, distribution of a Participant’s
Accrued Benefit must commence no later than his “Required Beginning Date”. A
Participant’s Required Beginning Date shall be the later of the April 1 of the
calendar year following the calendar year in which the Participant attains age
seventy and one-half (70-1/2) or retires. However, a Participant who is a five
percent (5%) owner of the Employer (as defined in Section 416(i)(1) of the Code)
shall have a Required Beginning Date as of the April 1 of the calendar year
following the calendar year in which he attains age seventy and one-half
(70-1/2) regardless of whether his employment has terminated.

 

If payments must commence prior to the Participant’s termination of employment
in accordance with subsections (b), (c) or (d), the amount of the distribution
to be received each year by the Participant shall, at the Participant’s option,
be either:

 

(i) the minimum required distribution calculated in accordance with Code Section
401(a)(9) and the regulations thereunder, or

 

(ii) one hundred percent (100%) of the Participant’s then Account Balance.

 

If the Participant fails to make an election with respect to a required
distribution under this subsection for any year, the amount of the distribution
shall be the minimum distribution calculated in accordance with Code Section
401(a)(9) and the regulations thereunder. If a

 

-83-



--------------------------------------------------------------------------------

Participant is required to receive a distribution under this subsection for any
year, and if the Participant elects to receive a distribution for such year of
one hundred percent (100%) of his then Account Balance, all subsequent required
yearly distributions pursuant to this Section shall be in an amount equal to one
hundred percent (100%) of the Participant’s then Account Balance.

 

11.11 Top-Heavy Provisions. The following provisions of this Section 11.11 are
intended to comply with the provisions of Code Section 416 (and the regulations
promulgated thereunder) applicable to plans such as the Plan and shall apply
only to those Plan Years, if any, in which the Plan is a “Top-Heavy Plan” within
the meaning of Section 11.12(a). In each other Plan Year, and without the
necessity of further action from the CBC or the Board of Directors of the
Corporation, the provisions of this Section 11.11 shall have no force or effect
as if they had never been incorporated into the Plan.

 

(a) Effect of a Determination of Top-Heaviness. For any Plan Year in which the
Plan is a Top-Heavy Plan, the following provisions shall apply and shall
supersede any conflicting provisions of the Plan:

 

(b) Adjustment for Maximum Benefits and Contributions. For Plan Years commencing
prior to January 1, 2000, the adjustments to the Code Section 415(e) limits
applicable to Participants in multiple plans required by Code Section 416(h)
shall be applied in performing the tests described in Section 11.9(c).

 

(c) Minimum Contribution. Each Employer shall provide a minimum contribution
(for this purpose, Matching Contributions shall be taken into account) to the
Account of each Non-Key Employee Participant who has not separated from service
by the end of the Plan Year and who is not eligible to receive the minimum
Top-Heavy benefit under the Mellon Bank Retirement Plan for such Plan Year. The
amount of the contribution shall be equal to the lesser of:

 

(i) three percent (3%) of such Participant’s Code Section 415 Compensation (as
defined in Section 11.9(d)); or

 

(ii) the highest percentage of Code Section 415 Compensation (as defined in
Section 11.9(d)) at which contributions (including Contract Contributions) were
made for the Plan Year to a Participant who is a Key Employee for such Plan
Year.

 

-84-



--------------------------------------------------------------------------------

For purposes of this subsection, a “Non-Key Employee” is any employee who is not
a Key Employee.

 

11.12 Definitions. For purposes of Section 11.11, the following definitions
shall apply:

 

(a) “Top-Heavy Plan”—This Plan shall be a “Top-Heavy Plan” if the present value
of the Key Employees’ accrued benefits under all of the Employer’s qualified
defined benefit plans and under all of the Employer’s qualified defined
contribution plans is more than sixty percent (60%) of the present value of the
accrued benefits of all Employees under such plans as of the Determination Date.

 

For these purposes, the accrued benefits will be determined as of the most
recent Valuation Date which falls within the twelve (12) month period prior to,
or which coincides with, the Determination Date.

 

(i) The accrued benefits shall be determined in accordance with Section 416 of
the Code and regulations issued thereunder and shall include:

 

(A) only those accrued benefits under qualified defined benefit plans and
qualified defined contribution plans maintained by the Employer which plans must
be aggregated in order to meet the qualification requirements of Sections
401(a)(4) and 410 of the Code, and/or in which a Key Employee is a participant;
and

 

(B) accrued benefits under one or more of the Employer’s qualified defined
benefit plans and qualified defined contribution plans which are not already
required to be included under paragraph (A) above if such plan(s):

 

(1) will not cause the group of plans to fail to meet the requirements of
Sections 401(a)(4) and 410, taking into account the plans required to be
included under paragraph (A) above; and

 

(2) will prevent the present value of the Key Employees’ accrued benefits under
the aggregated group of plans from exceeding sixty percent (60%) of the present
value of the

 

-85-



--------------------------------------------------------------------------------

 

accrued benefits of all employees under such plans as of the Determination Date;
and

 

(C) the aggregate distributions made from such plans during the one (1)-year
period ending on the Determination Date (including distributions under a
terminated plan, which plan, if it had not been terminated, would have been
required to be aggregated with this Plan under paragraph (A) above unless such
distribution is included as a rollover contribution under this Plan or any other
plan required to be aggregated with this Plan under paragraph (A) above);
notwithstanding the foregoing, in the case of a distribution made for a reason
other than severance from employment, death, or disability this provision shall
be applied by substituting “five (5)-year period” for “one (1)-year period”;

 

(D) the allocation of any contribution due to such defined contribution plans
for the Plan Year ending on the Determination Date but unpaid as of the
Determination Date; and:

 

(E) the aggregate amount of any rollovers or plan-to-plan transfers accepted by
the Plan (including, without limitation, Rollover Contributions and Transferred
Amounts) initiated by the Employer or received from a plan established or
maintained by any member of the Controlled Group, but only to the extent
required under Code Section 416.

 

(ii) The accrued benefits shall be determined in accordance with Section 416 of
the Code and regulations issued thereunder and shall not include:

 

(A) the accrued benefits of any Participant who is not a Key Employee on the
Determination Date but who was a Key Employee for any Plan Year prior to the
Determination Date; and

 

(B) the accrued benefits and account balances of any individual who has not
performed services for the Employer maintaining a plan required to be included
as provided in paragraph (a)(i)(A) above at any time during the one (1) year
period ending on the Determination Date.

 

-86-



--------------------------------------------------------------------------------

(b) “Determination Date” means the last day of the previous Plan Year.

 

(c) “Key Employee” means any employee (including a deceased employee) or former
employee (and the beneficiaries of such employees) who at any time during the
Plan Year ending on the Determination Date was any one of the following:

 

(i) An officer of the Controlled Group having Code Section 415 Compensation
therefrom of more than one hundred thirty thousand dollars ($130,000), as
adjusted under Code Section 416(i)(1)(A) for Plan Years beginning after December
31, 2002.

 

The maximum number of officers of the Controlled Group who shall be considered
to be officers for these purposes shall be determined as follows:

 

Total number of employees

of the Controlled Group

--------------------------------------------------------------------------------

  

Maximum number

            of officers        

--------------------------------------------------------------------------------

30 or fewer

  

3

more than 30 but fewer than 500

  

10% of all employees

500 or more

  

50

 

Where the number of actual officers exceeds the maximum number to be counted as
Key Employees, the officers who shall be considered Key Employees shall be those
with the highest annual Plan Year Code Section 415 Compensation during the
period which includes the Plan Year ending on the Determination Date.

 

(ii) A five percent (5%) owner of the Employer or a member of the Controlled
Group.

 

(iii) A one percent (1%) owner of the Employer or a member of the Controlled
Group having annual Code Section 415 Compensation from the Controlled Group for
a Plan Year of more than $150,000.

 

For purposes of paragraphs (ii) and (iii) above, ownership shall include direct
ownership and constructive ownership in accordance with Code Section 318, as
modified by Code Section 416(i)(1)(B)(iii).

 

 

-87-



--------------------------------------------------------------------------------

 

The determination of who is a Key Employee as provided above shall be made in a
manner consistent with the provisions of Code Section 416 and the regulations
issued thereunder.

 

-88-



--------------------------------------------------------------------------------

 

ARTICLE XII

 

MISCELLANEOUS

 

12.1 Participant’s Rights. Neither the establishment of any Trust created
hereunder, nor any subsequent modification thereof, nor the creation of any fund
or account, nor the payment of any benefits shall be construed as giving to any
particular Participant, or any person whomsoever, any legal or equitable right
as against the Corporation (as Plan sponsor), an Employer, the CBC, the BIC, the
Plan Manager(s), or the Trustee with regard to his employment, continuation of
this Plan, or contributions made hereunder. Notwithstanding the preceding
sentence, the Participant’s rights, if any, to have an Employer contribute
Contract Contributions on his behalf shall be governed solely by the terms and
conditions of the Appropriate Form evidencing the Participant’s salary reduction
election. All Employees of each Employer shall remain subject to discharge to
the same extent as if this Plan had never been executed.

 

12.2 Spendthrift Clause. Except as otherwise provided in Article VI hereof with
respect to Plan loans, the benefits, payments, proceeds, claims, or rights of
any Participant herein shall not be subject to any claim of any creditor or any
Beneficiary hereof, and, in particular, the same shall not be subject to
attachment or garnishment, or other legal process by any creditor of the
Participant or his Beneficiary or persons claiming directly or indirectly
through or by reason of the claims of such creditor, including, but not limited
to, trustees or receivers in bankruptcy, nor shall any such Participant or
Beneficiary hereunder have any right to alienate, anticipate, commute, pledge,
encumber, or assign any of the benefits, payments, or proceeds which he may, at
any time, be entitled to receive, contingently or otherwise, under this Plan.
Notwithstanding the preceding sentence, the Plan will recognize (i) any
judgment, order, or decree issued, or settlement agreement entered into on or
after August 5, 1997, which is the result of a fiduciary violation (or alleged
violation) or conviction of a crime involving the Plan, as described under
Section 206(d)(3) of ERISA and Code Sections 401(a)(13)(C) and (D), and (ii) any
“qualified domestic order” within the meaning of Section 206(d) of ERISA and
Code Section 414(p). The CBC will follow the procedure set forth in such
Sections of the Code and ERISA for determining the qualified status of a
domestic relations order and will establish such other practices and procedures
as may be administratively necessary or appropriate to be followed pending a
determination as to the qualified status of such order or to comply with such
order.

 

-89-



--------------------------------------------------------------------------------

 

If, and to the extent, any portion of a Participant’s Accrued Benefit is payable
to a former Spouse or dependent pursuant to a qualified domestic relations order
within the meaning of Section 206(d) of ERISA and Sections 401(a)(13)(B) and
414(p) of the Code, the provisions of said order shall govern the distribution
thereof. Distribution of all or a portion of a Participant’s vested benefit to
an alternate payee (within the meaning of Code Section 414(p)) under a qualified
domestic relations order may begin no earlier than the “earliest retirement age”
(within the meaning of Code Section 414(p)) and may begin no later than the
Participant’s termination of employment with the Controlled Group; provided,
however, that distribution may commence prior to such earliest retirement age if
the alternate payee consents to a distribution by an Appropriate Form at any
time after the domestic relations order is determined to be qualified, with such
distribution to be made as soon as administratively practicable following
submission of the Appropriate Form.

 

Where, because of a qualified domestic relations order, more than one individual
is treated as the surviving Spouse of a Participant, the total benefits to be
paid to such surviving spouses as a group shall not exceed the amount that would
be paid if there were only one surviving Spouse.

 

An individual’s rights as an alternate payee shall not be diminished or
otherwise affected by the individual’s being or becoming a Participant in this
Plan. Accordingly, the CBC or its delegate shall separately account for all
interests established by qualified domestic relations orders without regard to
whether the alternate payee is also a Participant hereunder.

 

12.3 Unclaimed Amounts. It shall be the sole duty and responsibility of a
retired or terminated Participant or a Beneficiary to keep the Trustee and his
Employer apprised of his whereabouts and most current address. If any benefit to
be paid under this Plan cannot be distributed because of the Employer’s and
Trustee’s inability, after a reasonable search, to locate a particular
Participant or Beneficiary legally entitled to such benefit, it shall be held by
the Trustee in a special holding account. If such amount shall remain unclaimed,
such benefit shall be forfeited in accordance with CBC policy, subject to
reinstatement if the Participant or his Beneficiary subsequently submits a claim
for the benefit.

 

12.4 Judicial or Administrative Proceedings. In any action or proceeding
involving the Plan or any property constituting any part or all of the Trust, or
the administration thereof, the CBC, the BIC, and/or the Trustee shall be the
only necessary parties and no Employees, former Employees, Beneficiaries, or any
other persons having or claiming to have an interest in the funds under the Plan
shall be entitled to any notice of the proceeding unless

 

-90-



--------------------------------------------------------------------------------

 

required by the court or administrative agency having jurisdiction over the
proceeding or by applicable law. Any final judgment which may be entered in any
such action or proceeding shall be binding and conclusive on the parties hereto
and all persons having or claiming to have any interest in the Plan.

 

12.5 Power to Interplead. In any action either at law or equity involving a
Participant and his interest under the Plan or its operation, but in which the
Trustee, the CBC, and/or the BIC are not directly a party litigant or necessary
party, upon court approval or order, the CBC and/or the BIC may direct the
Trustee to pay over to any court or those persons designated by the court all
sums or property subject to such litigation. Upon such payment, neither the
Trustee nor the CBC and/or the BIC shall be liable or accountable for such
payment.

 

12.6 Limitation of Benefit. All benefits hereunder shall be payable solely from
the assets of the Trust and no Employer assumes any other liability or
responsibility therefor or guarantees such benefits. The liability and
responsibility of an Employer are strictly limited to the provisions of this
Plan.

 

12.7 Construction of Plan. The Plan shall be construed and administered
according to the laws of the Commonwealth of Pennsylvania and any federal laws
which may from time to time be applicable. Whenever any words are used herein in
the masculine gender, they shall be construed as though they were also used in
the feminine gender in all cases where they would so apply, and whenever any
words are used in the singular form, they shall be construed as though they were
also used in the plural form in all cases where they would so apply. Headings of
Articles and Sections of this instrument are inserted for convenience of
reference only and, as such, they constitute no part of this Plan and are not to
be considered in the construction hereof.

 

12.8 Plan Expenses. All expenses incurred by any person, legal or natural, with
respect to the establishment, administration, or termination of this Plan and
its related Trust shall represent a charge upon the Trust and shall be paid from
the assets in the Trust to the extent not otherwise paid directly by the
Corporation.

 

12.9 Liability of Officers and Directors. Subject to the provisions of ERISA, no
past, present, or future officer or director of the Employer shall be personally
liable to the Plan, its Trust, or to any Participant, Beneficiary, or other
person under any provision of the Plan, Trust Agreement, or insurance or annuity
contract.

 

-91-



--------------------------------------------------------------------------------

12.10 Rights of Reemployed Veterans. Notwithstanding any provision of this Plan
to the contrary, effective December 12, 1994, contributions, benefits, and
service credit with respect to qualified military service will be provided in
accordance with Code Section 414(u). To the extent set forth on a uniform basis
in promissory notes issued with respect to Plan loans, loan repayments will be
suspended under this Plan during military service as permitted under Code
Section 414(u).

 

 

-92-



--------------------------------------------------------------------------------

 

ARTICLE XII-A

 

EMPLOYEE STOCK OWNERSHIP PLAN

 

12.1A Establishment of ESOP. Notwithstanding any contrary Plan provision,
effective as of January 1, 2002, a portion of the Plan shall be designated as an
employee stock ownership plan (“ESOP”). The ESOP component of the Plan shall
consist of all contributions and earnings under the Plan, other than Contract
Contributions and earnings thereon, that are invested in the Employer Stock
Fund. Such contributions shall be reflected in an “ESOP Account” that will be
established and maintained by the CBC in the name of each Participant. The ESOP
component of the Plan is designed to invest primarily in qualifying employer
securities and is intended to meet the requirements of Sections 409 and
4975(e)(7) of the Code. The ESOP constitutes a stock bonus plan as defined in
Treasury Regulation Section 1.401-1(b)(1)(iii).

 

12.2A ESOP Requirements. Unless specifically provided otherwise, the ESOP
component of the Plan shall be subject to all other Plan provisions, including,
by way of illustration and not limitation, those sections referenced below.

 

(a) ESOP Diversification. Each Participant retains the right to direct the
investment of his Account, including his ESOP Account, in accordance with
Article IV.

 

(b) Voting of ESOP Stock. Each Participant shall be entitled to direct the
Trustee to vote all shares of stock in his ESOP Account in accordance with
Section 5.2.

 

(c) Distributions of ESOP Stock. Distribution of a Participant’s ESOP Account
will be made in one lump-sum payment in accordance with Section 7.3. Such
distribution shall be made in kind in whole shares of Mellon Stock or in cash if
elected by the Participant in accordance with Section 7.4.

 

(d) Commencement of ESOP Distributions. Subject to Section 7.2, if a Participant
or Beneficiary elects, distribution of a Participant’s ESOP Account will
commence not later than one year after the close of the Plan Year:

 

-93-



--------------------------------------------------------------------------------

 

(i) in which the Participant terminates employment with the Controlled Group by
reason of attainment of Normal Retirement Age, disability or death; or

 

(ii) which is the fifth Plan Year following the Plan Year the Participant
otherwise terminates employment with the Controlled Group, unless the
Participant is reemployed by a member of the Controlled Group before
distribution is required to begin.

 

12.3A Vesting. The vesting requirements under Article III shall apply to the
contributions allocated to a Participant’s ESOP Account.

 

12.4A Payment of Dividends. In accordance with rules established by the CBC and
uniformly applied, any cash dividends paid with respect to Mellon Stock in the
ESOP as of the record date shall be paid to the Plan and reinvested in Mellon
Stock, unless the Participant (or his Beneficiary) affirmatively elects to have
such dividends paid to him. Any such election by the Participant (or his
Beneficiary) shall apply only to those shares of Mellon Stock in which he is
vested and shall apply to future cash dividends until otherwise elected by the
Participant (or his Beneficiary). Any cash dividends paid with respect to Mellon
Stock that is not part of the ESOP shall be automatically reinvested in the
Employer Stock Fund. The payment of ESOP dividends under this Section is
intended to comply with Code Section 404(k) and shall be interpreted
accordingly.

 

 

-94-



--------------------------------------------------------------------------------

 

ARTICLE XIII

 

EXECUTION

 

IN WITNESS WHEREOF, the Corporation, intending to be legally bound, has caused
this Plan to be executed and attested to by its duly authorized officers or
representatives this 31st day of August, 1998 (the “Execution Date”), but
effective as of January 1, 1998.

 

 

WITNESS

 

MELLON FINANCIAL CORPORATION

By

 

/s/    D. MICHAEL ROARK

 

By

 

/s/     FRANK V. CAHOUET

   

--------------------------------------------------------------------------------

     

--------------------------------------------------------------------------------

   

D. Michael Roark

Executive Vice President

     

Frank V. Cahouet,

Chairman, President and Chief Executive Officer

 

 

[Corporate Seal]

 

 

-95-



--------------------------------------------------------------------------------

 

FIRST (QUALIFICATION) AMENDMENT

 

The First (Qualification) Amendment, effective January 1, 1998, was executed on
March 8, 1999 as follows:

 

 

WITNESS

 

MELLON BANK CORPORATION

By

 

/s/    D. MICHAEL ROARK

 

By

 

/s/    MARTIN G. MCGUINN

   

--------------------------------------------------------------------------------

     

--------------------------------------------------------------------------------

   

D. Michael Roark

Executive Vice President

     

Martin G. McGuinn

Chairman, President and Chief Executive Officer

 

 

--------------------------------------------------------------------------------

 

 

SECOND AMENDMENT

 

The Second Amendment, effective as of April 5, 1999, was executed on March 28,
1999 as follows:

 

 

WITNESS

 

MELLON BANK CORPORATION

By

 

/s/    D. MICHAEL ROARK

 

By

 

/s/    MARTIN G. MCGUINN

   

--------------------------------------------------------------------------------

     

--------------------------------------------------------------------------------

   

D. Michael Roark

Executive Vice President

     

Martin G. McGuinn

Chairman, President and Chief Executive Officer

 

 

--------------------------------------------------------------------------------

 

 

THIRD AMENDMENT

 

The Third Amendment, effective as of January 1, 1997 and other dates specified
therein, was executed on February 19, 2002 as follows:

 

 

WITNESS

 

MELLON FINANCIAL CORPORATION

By

 

/s/    LISA B. PETERS

 

By

 

/s/    MARTIN G. MCGUINN

   

--------------------------------------------------------------------------------

     

--------------------------------------------------------------------------------

   

Lisa B. Peters

Director of Human Resources

     

Martin G. McGuinn

Chairman and Chief Executive Officer

 

-96-



--------------------------------------------------------------------------------

 

FOURTH AMENDMENT

 

The Fourth Amendment, effective as of January 1, 2002 was executed on May 1,
2002 as follows:

 

 

WITNESS

 

MELLON FINANCIAL CORPORATION

By

 

/s/    ROBERT SKENA

 

By

 

/s/    MARTIN G. MCGUINN

   

--------------------------------------------------------------------------------

     

--------------------------------------------------------------------------------

   

Robert Skena

Secretary

Corporate Benefits Committee

     

Martin G. McGuinn

Chairman and Chief Executive Officer

Mellon Financial Corporation

 

 

--------------------------------------------------------------------------------

 

 

FIFTH AMENDMENT

 

The Fifth Amendment, effective as of July 1, 2002, was executed on May 1, 2002
as follows:

 

 

WITNESS

 

MELLON FINANCIAL CORPORATION

By

 

/s/    ROBERT SKENA

 

By

 

/s/    MARTIN G. MCGUINN

   

--------------------------------------------------------------------------------

     

--------------------------------------------------------------------------------

   

Robert Skena

Secretary

Corporate Benefits Committee

     

Martin G. McGuinn

Chairman and Chief Executive Officer

Mellon Financial Corporation

 

 

--------------------------------------------------------------------------------

 

 

SIXTH AMENDMENT

 

The Sixth Amendment, effective as of January 1, 2002 and other dates specified
therein, was executed on January 7, 2003 as follows:

 

 

WITNESS

 

MELLON FINANCIAL CORPORATION

By

 

/s/    ROBERT SKENA

 

By

 

/s/    MARTIN G. MCGUINN

   

--------------------------------------------------------------------------------

     

--------------------------------------------------------------------------------

   

Robert Skena

Secretary

Corporate Benefits Committee

     

Martin G. McGuinn

Chairman and Chief Executive Officer

 

 

-97-



--------------------------------------------------------------------------------

APPENDIX A

 

 

 

PROVISIONS CONCERNING FORMER PARTICIPANTS

IN THE DREYFUS CORPORATION RETIREMENT PROFIT SHARING PLAN

 

 

This Appendix describes the special provisions of the Plan as it applies to
Participants who were participants in The Dreyfus Corporation Retirement Profit
Sharing Plan (the “Dreyfus Plan”) on August 31, 1996, the date on which The
Dreyfus Plan was merged with and into the Plan, and on whose behalf assets were
transferred to the Plan. Such Participants are referred to in this Appendix A as
“Dreyfus Participants”. Unless defined herein, all capitalized terms refer to
definitions contained in Article I of the Plan.

 

A.1 Notwithstanding anything in the Plan to the contrary, for purposes of
calculating a Dreyfus Participant’s Service for vesting purposes, “Hour of
Service” shall mean:

 

(a) Each hour for which a Dreyfus Participant is directly or indirectly paid or
entitled to payment by an Employer or a member of an Employer’s Controlled Group
for the performance of duties. These hours shall be credited to the Employee for
the twelve (12) consecutive month computation period or periods, as defined in
Section A.4, in which the duties are performed; and

 

(b) Each hour for which a Dreyfus Participant is directly or indirectly paid or
entitled to payment by an Employer or a member of an Employer’s Controlled Group
on account of a period of time during which no duties are performed for the
Employer or Controlled Group member (irrespective of whether the employment
relationship has terminated) due to vacation, holiday, illness, incapacity
(including disability), layoff, jury duty, or other similar reason; provided
that no more than five hundred and one (501) Hours of Service shall be credited
under this paragraph with respect to any continuous period of absence for which
no duties are performed. Such Hours of Service shall be calculated and credited
to computation periods in accordance with Department of Labor Regulations
Section 2530.200(b)-2(b) and (c), which are incorporated herein by reference;
and

 

(c) Each hour for which back pay, irrespective of mitigation of damage, has been
either awarded or agreed to by an Employer or member of an Employer’s Controlled
Group. The same Hours of Service shall not be credited under both subsection (a)
or subsection (b), as the case may be, and under this subsection (c). These
hours shall be credited to the Dreyfus Participant for the twelve (12)
consecutive month computation period or

 

A-1



--------------------------------------------------------------------------------

 

periods, as defined in Section A.4, to which the award or agreement pertains,
rather than to the computation period in which the award, agreement, or payment
was made.

 

(d) Salaried Dreyfus Participants or other Dreyfus Participants whose
compensation are not determined on the basis of certain amounts for each hour
worked during a given period shall be credited with forty-five (45) Hours of
Service per week (or ten (10) Hours of Service per day) for each week (or day,
as applicable) in which such Dreyfus Participant would be credited with Hours of
Service under (a), (b) or (c) above.

 

A.2 Notwithstanding anything in the Plan to the contrary, for purposes of
calculating a Dreyfus Participant’s Service for vesting purposes, “Break in
Service” means a period of 12 consecutive months, as defined in Section A.4,
during which the Dreyfus Participant fails to complete more than five hundred
(500) Hours of Service. Except as provided below, if a Dreyfus Participant has a
Break in Service, any period before the Break in Service shall be excluded from
his Vesting Service.

 

(a) Break in Service shall not be deemed to occur, however, during time spent in
the Armed Forces of the United States by a Dreyfus Participant who has
reemployment rights with the Employer under applicable law and who complies with
the requirements of such laws as to reemployment. Provided, however, that if the
Dreyfus Participant does not comply with requirements of such law as to
reemployment, a Break in Service shall be deemed to have occurred at the
beginning of the Computation Period in which such absence commenced if the
Dreyfus Participant has worked five hundred (500) hours or less during the
applicable computation period, or at the beginning of the first applicable
computation period during which the Dreyfus Participant works five hundred (500)
hours or less.

 

(b) Solely for purposes of determining whether a Dreyfus Participant has
incurred a Break in Service, Hours of Service with respect to a Dreyfus
Participant who is absent from work for any period solely by reason of “Parental
Leave” shall also include the following (up to a maximum of 501 Hours of
Service):

 

(1) the Hours of Service which otherwise would normally have been credited to
such individual for such absence, or

 

(2) in any case in which the hours under paragraph (1) above cannot be
determined, eight (8) Hours of Service per day of such absence.

 

A-2



--------------------------------------------------------------------------------

(3) The hours described in paragraphs (1) and (2) above shall be treated as
Hours of Service only in the twelve month period, as defined in Section A.4,
which includes the date such absence begins, if a Dreyfus Participant would be
prevented from incurring a Break in Service in such year solely because of this
subsection (b), and otherwise such hours shall be treated as Hours of Service in
the following twelve-month period.

 

(4) No credit will be given to a Dreyfus Participant as provided under this
subsection (b) unless the Dreyfus Participant provides information to the CBC on
a timely basis, including a statement by a physician, establishing that the
absence from work is for Parental Leave, and the number of days for which there
will be such an absence.

 

(c) Upon reemployment following a Break in Service, any Dreyfus Participant who
was entitled to a nonforfeitable (vested) benefit at the date of his original
Break in Service, shall have his Years Service before and after the Break in
Service aggregated and any Dreyfus Participant who was not eligible for a
nonforfeitable (vested) benefit hereunder at the date of his original Break in
Service shall have his Years Service before the Break in Service aggregated with
his Years Service after the Break in Service only if the number of one-year
Breaks in Service does not exceed 5 years.

 

A.3 Notwithstanding anything in the Plan to the contrary, for purposes of
calculating a Dreyfus Participant’s Service for vesting purposes, “Parental
Leave” means a period in which the Dreyfus Participant is absent from work due
solely to and immediately following his or her active employment because of the
Dreyfus Participant’s pregnancy, the birth of the Dreyfus Participant’s child or
the placement of a child with the Dreyfus Participant in connection with the
adoption of that child by the Dreyfus Participant, or for purposes of caring for
that child for a period beginning immediately following that birth or placement.

 

A.4 Notwithstanding anything in the Plan to the contrary, for purposes of
calculating a Dreyfus Participant’s Service for vesting purposes, “Year of
Service” shall mean a twelve (12) month period (“Computation Period”) beginning
on a Dreyfus Participant’s Employment Commencement Date or any anniversary
thereof during which he has completed not less than 1,000 Hours of Service. If
in any period used for determining Years of Service, a Dreyfus Participant
completes more than five hundred (500) Hours of Service (as defined in Section
A.1) but less than a thousand (1,000) Hours of Service (as defined in Section
A.1), the

 

A-3



--------------------------------------------------------------------------------

 

Dreyfus Participant will not incur a Break in Service (as defined in A.2), but
will also not accrue a Year of Service hereunder for any purpose.

 

A.5 Vesting.

 

(a) The vested percentage of each Dreyfus Participant in the portion of his
Transferred Amounts Account comprised of contributions made by Dreyfus
Corporation (or by a predecessor employer) (referred to herein as “Dreyfus
Contributions”) shall be determined in accordance with the following table:

 

Years of Service

--------------------------------------------------------------------------------

    

Vested Percentage

--------------------------------------------------------------------------------

Less than 5 years

    

0

5 years of more

    

100

 

Notwithstanding the foregoing, upon a Dreyfus Participant’s attaining age 65,
such Participant shall be 100% vested in his Dreyfus Contributions. If at the
time of the termination of employment, a Dreyfus Participant had attained age 60
but not age 65 and had not yet completed 5 Years of Service, such Dreyfus
Participant shall be vested in a percentage of his Dreyfus Contributions
determined in proportion that the number of months of such Participant’s
participation in the Plan (including participation in the Dreyfus Plan) bears to
60. Except as otherwise provided in this Section A.5 with respect to Dreyfus
Contributions, a Dreyfus Participant shall be 100% vested at all times in all
other amounts which comprise his Account Balance in the Plan.

 

(b) Except as otherwise provided in paragraph (c) below, after a Dreyfus
Participant’s Break in Service, the portion of his Dreyfus Contributions which
are not vested in accordance with paragraph (a) above shall be forfeited as of
the Valuation Date which coincides with or next follows the date on which the
Participant terminates employment. Any such Forfeitures shall be transferred to
a suspense account and used as of any subsequent Valuation Date first to
reinstate any nonvested amounts to reemployed Dreyfus Participants as provided
in paragraph (c) below and then applied to reduce the Employer’s future
obligation to make contributions.

 

(c) If a Dreyfus Participant who is not fully vested in his Dreyfus
Contributions receives a distribution of his entire Account Balance under the
Plan, the nonvested portion of his Dreyfus Contributions shall be forfeited upon
such distribution and

 

A-4



--------------------------------------------------------------------------------

 

applied in the manner described in paragraph (b). If the Dreyfus Participant is
reemployed prior to incurring five (5) consecutive Breaks in Service, the
forfeited amount shall be restored. For purposes of this paragraph (c), a
Participant who has no vested interest in his Account Balance under the Plan as
of his termination of employment shall be deemed to have received a distribution
of his entire vested benefit on such date; if such Participant is reemployed
prior to incurring five (5) Breaks in Service, the forfeited amount shall be
immediately restored as of the date of his reemployment.

 

A.6 Forms of Distribution. In addition to the forms of distribution available
under the Plan, with respect to the Transferred Amounts Account of a Dreyfus
Participant as of August 31, 1996 plus earnings, if any, attributable to such
Transferred Amounts Account, a Dreyfus Participant may elect a distribution in
one of the following forms of distribution:

 

(a) payment in installments over a period not in excess of the life expectancy
of the Participant or the joint life expectancy of the Participant and his or
her spouse;

 

(b) purchase and delivery of a single annuity contract which will be made
nonassignable.

 

(c) The annuity payable to a Dreyfus Participant who is married shall be paid in
the form of a qualified joint and survivor annuity. A Dreyfus Participant may
elect at any time during the applicable election period to waive the qualified
joint and survivor annuity form of distribution and/or to designate a
Beneficiary other than his Spouse, and may revoke any such election at any time
during the applicable election period, subject to the Spousal Consent rules set
forth in the Plan.

 

(d) For purposes of this Section A.6, the term “applicable election period”
means the 90-day period ending on the date the Participant’s benefits under the
Plan commence.

 

(e) At least 30 days but not more than 90 days prior to the Participant’s
annuity starting date, the CBC shall provide each Dreyfus Participant who has
elected an annuity with a written explanation setting forth: (i) the terms and
conditions of the qualified joint and survivor annuity; (ii) the Dreyfus
Participant’s right to make and the effect of an election to waive the qualified
joint and survivor annuity; (iii) the rights of the Dreyfus Participant’s
Spouse; and (iv) the right to make, and the effect of, a revocation of a
previous election to waive the qualified joint and survivor annuity method of
distribution. A Dreyfus

 

A-5



--------------------------------------------------------------------------------

 

Participant may waive the 30-day period before distribution begins as set forth
above, so long as payment does not begin to be made for at least seven (7) days
from when the explanation was provided. For purposes of this section, the
Dreyfus Participant’s “annuity starting date” means the first day of the first
period for which an amount is paid to the Dreyfus Participant under the Plan as
an annuity.

 

A.7 Interim Election. On termination of employment other than by reason of death
or disability, a Dreyfus Participant may elect to defer receipt of his Accrued
Benefit until he reaches age 65. A Dreyfus Participant who elects to defer
receipt of his Accrued Benefit until age 65 may make an election (an “Interim
Election”) at any time prior to reaching age 65, to receive all or any portion
of his Transferred Amounts Account as of August 31, 1996 plus the earnings, if
any, attributable to such Transferred Amounts Account; provided, however, that
the Participant shall not be permitted to elect to receive less then his total
Transferred Amounts Account as of August 31, 1996 (plus the earnings) (i) more
than twice after his termination, or (ii) more than once in any Plan Year.

 

A.8 Transfer of Dreyfus Post-Tax Employee Contributions. Beginning in 1961 and
prior to January 1, 1987, The Dreyfus Plan provided for nondeductible employee
contributions (“Dreyfus Employee Contributions”). As a result of the merger of
the Dreyfus Plan with the Plan, Dreyfus Employee Contributions have been
transferred to the Trust associated with the Plan on behalf of Dreyfus
Participants. A Dreyfus Employee Contributions Account shall be maintained for
each Dreyfus Participant on whose behalf Dreyfus Employee Contributions were
transferred to the Plan, and shall be administered as hereinafter provided. The
Dreyfus Employee Contributions Account for each Dreyfus Participant shall
consist of the value of Dreyfus Employee Contributions, including the earnings,
losses, expenses and other increases and decreases of the Trust attributable
thereto, and less any withdrawals and distributions from such Account.

 

A.9 Withdrawal of Dreyfus Employee Contributions. A Dreyfus Participant may
withdraw all or a portion of the Transferred Amounts Account in his Dreyfus
Employee Contributions Account for any reason as of December 31 of any Plan
Year, provided that notice in writing is given to the CBC prior to December 21
of such Plan Year.

 

A.10 Loans. Notwithstanding anything to the contrary in Section 6.3 of the Plan,
the principal amount of a loan to be made to a Dreyfus Participant, plus the
total outstanding balance of all previous loans (including Assigned Loans) to
the Dreyfus Participant from the Plan cannot be more than the lesser of:

 

A-6



--------------------------------------------------------------------------------

(a) fifty thousand dollars ($50,000), reduced by the excess (if any) of: (A) the
highest outstanding balance of loans (including Assigned Loans) from the Plan
during the twelve (12)-month period ending on the day before the date on which
the loan is to be made, over (B) the outstanding balance of loans (including
Assigned Loans) from the Plan on the date on which the loan is made;

 

(b) fifty percent (50%) of the Dreyfus Participant’s Account Balance; and

 

(c) the portion of the Dreyfus Participant’s Account Balance which is not
invested in the Employer Stock Fund, but not including amounts in the
Transferred Amounts Account which are invested in the Employer Stock Fund (and
from which Plan loans can be made).

 

A.11 Investments of Transferred Amounts Account. Notwithstanding any provision
of the Plan to the contrary, those portions of the Transferred Amounts Accounts
of Dreyfus Participants which were invested in shares of Dreyfus Corporation
stock prior to the merger of the Dreyfus Plan with the Plan shall be invested in
the Employer Stock Fund. The initial investment in the Employer Stock Fund shall
be treated as a Participant direction to reallocate from an Other Fund to the
Employer Stock Fund in accordance with Section 4.3(c)(ii). Prior to April 5,
1999, neither Contract Contributions nor Rollover Contributions of any Dreyfus
Participant shall be invested in the Employer Stock Fund. Except as otherwise
provided in the preceding sentence, Dreyfus Participants may invest all or any
portion of their Contract Contributions, Transferred Amounts and/or Rollover
Contributions in the Employer Stock Fund and may transfer any portion of their
investment in the Employer Stock Fund that is attributable to Contract
Contributions, Transferred Amounts and/or Rollover Contributions into other
Investment Funds, or from such other Investment Funds into the Employer Stock
Fund in accordance with the procedures established in Section 4.3.

 

A.12 Blackout Period Limitations for Certain Dreyfus Participants.
Notwithstanding any other provisions of the Plan to the contrary, as a matter of
Corporation policy and in order to assist in assuring compliance with securities
law requirements, certain employees of the Corporation and Affiliated Companies
are prohibited from engaging in transactions in Mellon Stock during Blackout
Periods preceding the release by the Corporation of quarterly and annual
earnings information. Each Blackout Period begins on the 16th day of the last
month of each calendar quarter and ends three business days after Mellon’s
quarterly release of earnings

 

A-7



--------------------------------------------------------------------------------

 

information to the public (“Blackout Period”). Those employees that are subject
to the limitation contained in this section shall be separately notified by the
Corporation.

 

Notwithstanding the Blackout Period, any investment election or change in
investment election made by an Appropriate Form which increases or decreases the
percentage of the Dreyfus Participant’s Transferred Amounts which are invested
in the Employer Stock Fund, and any investment election which involves a
transfer into or out of the Employer Stock Fund, will be effective regardless of
whether it is made during or after a Blackout Period. Dreyfus Participants shall
be solely responsible for monitoring whether any such elections made during a
Blackout Period violate Security and Exchange Commission (“SEC”) regulations or
Corporate Policy, and neither the Plan, the Corporation, the Employer, the CBC,
nor the BIC shall be responsible for monitoring compliance with SEC regulations
or Corporate Policy regarding trading during such Blackout Periods. Any
penalties for violations of the Blackout Period shall be the sole responsibility
of each Dreyfus Participant, and the Plan shall not redress any such violations
through refund, reversal of elections or otherwise.

 

The restrictions applicable to transactions involving Employer stock are set
forth in the Mellon Bank Corporation Confidential Information and Securities
Trading Policy, as may be in effect from time to time.

 

A.13 Spot Transfers. Notwithstanding any provision of the Plan to the contrary,
a Dreyfus Participant may elect to transfer all or a portion of his existing
Account attributable to Contract Contributions, Transferred Amounts and/or
Rollover Contributions from the Investment Fund in which it is currently
invested to one or more of the Investment Funds then available, in accordance
with the procedures established in Section 4.3.

 

A.14 Investment of Dreyfus Plan Upon Transfer of Assets. Upon the transfer from
the Dreyfus Plan to the Plan of assets attributable to the accounts of Dreyfus
Participants, such assets shall be invested in the Investment Fund under the
Plan which is most similar to the investment fund in which such assets were
invested under the Dreyfus Plan, as determined by the BIC. For administrative
purposes, such assets shall remain invested in such Investment Fund for a
“conversion period”, not to exceed four months, during which a Dreyfus
Participant shall not be permitted to change investment elections or take a
distribution with respect to such transferred assets.

 

 

A-8



--------------------------------------------------------------------------------

APPENDIX B

 

 

 

PROVISIONS CONCERNING FORMER PARTICIPANTS

IN THE BOSTON COMPANY, INC. EMPLOYEE SAVINGS PLAN

 

 

This Appendix describes the special provisions of the Plan as it applies to
Participants who were participants in The Boston Company, Inc. Employee Savings
Plan (the “TBC Plan”) on January 1, 1998, the date on which the TBC Plan was
merged with and into the Plan, and on whose behalf assets were transferred to
the Plan. Such Participants are referred to in this Appendix B as “TBC
Participants”.

 

B.1. Age 59½ Withdrawal Option. Notwithstanding anything in the Plan to the
contrary, upon written advance notice given to the CBC in the manner prescribed
by the CBC, a TBC Participant who has attained age fifty-nine and one-half (59
1/2) may withdraw from his After-Tax Contribution Account and Pre-Tax
Contribution Account that are transferred from the TBC Plan to the Plan as of
January 1, 1998, an amount equal to all or a specified portion of such Accounts.

 

Any such withdrawals shall be made in the following order: (1) first, from the
TBC Participant’s After-Tax Contribution Account as of December 31, 1986, and
(2) thereafter, proportionally from the TBC Participant’s remaining After-Tax
Contribution Account and from the Pre-Tax Contribution Account, as appropriate
to comply with the requirements of the Internal Revenue Code. A withdrawal shall
be debited to the Investment Funds in the same proportions as a TBC
Participant’s Accounts are invested in such Investment Funds.

 

All withdrawals shall be processed in accordance with the distributions
provisions of Article VII of the Plan. A TBC Participant shall only be permitted
one (1) withdrawal request in every six month period.

 

B.2. Optional Installment Distribution. With respect to the Account of a TBC
Participant which is transferred from the TBC Plan to the Plan; in addition to
the options available under Article VII of the Plan, a TBC Participant may also
elect, upon the occurrence of a triggering event of distribution, to receive his
Account in annual cash installment payments over a period not exceeding thirty
(30) years. The amount of each cash payment shall be equal to the total amount
of the TBC Participant’s Account which is transferred to the Plan, divided by
the total number of payments to be received under this installment option.

 

B-1



--------------------------------------------------------------------------------

 

B.3. Investment of TBC Plan Upon Transfer of Assets. Upon the transfer from the
TBC Plan to the Plan of assets attributable to the accounts of TBC Participants,
such assets shall be invested in the Investment Fund under the Plan which is
most similar to the investment fund in which such assets were invested under the
TBC Plan, as determined by the BIC. For administrative purposes, such assets
shall remain invested in such Investment Fund for a “conversion period”, not to
exceed four months, during which a TBC Participant shall not be permitted to
change investment elections or take plan loans with respect to such transferred
assets.

 

B-2



--------------------------------------------------------------------------------

 

APPENDIX C

 

 

 

PROVISIONS CONCERNING FORMER PARTICIPANTS

 

IN THE EMPLOYEE SAVINGS AND PROFIT SHARING PLAN OF

 

UNITED NATIONAL BANK

 

 

This Appendix C describes special provisions of the Plan that apply to
Participants who were participants in the Employee Savings and Profit Sharing
Plan of United National Bank (the “UNB Plan”) on July 1, 1999, the date on which
the UNB Plan was merged with and into the Plan, and on whose behalf assets were
transferred to the Plan. Such Participants are referred to in this Appendix C as
“UNB Participants”.

 

C.1. Optional Installment Distribution. With respect to the Account of a UNB
Participant which is transferred from the UNB Plan to the Plan; in addition to
the options available under Article VII of the Plan, a UNB Participant may also
elect, upon the occurrence of a Triggering Event, to receive his Account over a
period certain in monthly, quarterly, semiannual or annual cash installments.
The amount of each cash payment shall be equal to the total amount of the UNB
Participant’s Account which is transferred to the Plan, with earnings and losses
thereon, divided by the total number of payments to be received under this
installment option.

 

C-1